Exhibit 10.2

 

EXHIBIT A-1

 

ASSIGNMENT AND ACCEPTANCE (TRANCHE A)

 

This Assignment and Acceptance (Tranche A) (this “Assignment and Acceptance”) is
dated as of the Assignment Effective Date set forth below and is entered into by
and between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as further defined below, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by [each,
the] Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Tranche A
Lender][their respective capacities as Tranche A Lenders] under the Credit
Agreement and the other Loan Documents to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of [the Assignor][the respective Assignors] under the revolving
credit facility provided by Tranche A Lenders under the Credit Agreement
(including, without limitation, participations in Letters of Credit and
Swingline Loans included in such facility) and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Tranche A Lender)][the
respective Assignors (in their respective capacities as Tranche A Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3) Select as appropriate.

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Borrowers:  Michaels Stores, Inc., a Delaware corporation, Michaels Stores
Procurement Company, Inc., a Delaware corporation, Aaron Brothers, Inc., a
Delaware corporation, and Artistree, Inc., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

Bank of America, N.A.

 

 

 

 

 

5.

 

Collateral Agent:

 

Bank of America, N.A.

 

 

 

 

 

6.

 

Credit Agreement:  Amended and Restated Credit Agreement dated as of
February 18, 2010 (as such may be amended, restated, supplemented, or otherwise
modified from time to time) by, among others, (i) Michaels Stores, Inc., a
Delaware corporation, for itself and as agent (in such capacity, the “Lead
Borrower”) for the Borrowers party thereto, (ii) the other Borrowers party
thereto, (iii) the Facility Guarantors party thereto, (iv) the Lenders party
thereto, and (v) Bank of America, N.A., as Administrative Agent and Collateral
Agent.

 

 

 

 

 

7.

 

Assigned Interest[s]:

 

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Tranche A
Commitment/
Tranche A Loans
for all Tranche A
Lenders(7)

 

Amount of
Tranche A Commitment
/ Tranche A
Loans
Assigned(8)

 

Percentage
Assigned of
Tranche A
Loans(9)

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

$

 

$

 

 

%

 

--------------------------------------------------------------------------------

(5) List each Assignor, as appropriate.

(6) List each Assignee, as appropriate.

(7) Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Assignment Effective Date.

(8) Subject to minimum amount requirements pursuant to Section 9.07(a) of the
Credit Agreement.

(9) Set forth, to at least 9 decimals, as a percentage of the Tranche A
Commitment/ Tranche A Loans of all Tranche A Lenders thereunder.

 

--------------------------------------------------------------------------------


 

[8.          Trade Date:                                             ](10)

 

Assignment Effective Date:                                     , 20     [TO BE
INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE DATE OF DELIVERY OF
THIS ASSIGNMENT AND ACCEPTANCE FOR RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Consented to and](11) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(10) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

(11) To the extent that the Administrative Agent’s consent is required under
Section 9.07(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[Consented to:](12)

 

 

 

MICHAELS STORES, INC., as Lead Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12) To the extent required under Section 9.07(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
February 18, 2010 (as such may be amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) by, among others,
(i) Michaels Stores, Inc., a Delaware corporation, for itself and as agent (in
such capacity, the “Lead Borrower”) for the Borrowers party thereto, (ii) the
other Borrowers party thereto, (iii) the Facility Guarantors party thereto,
(iv) the Lenders party thereto, and (v) Bank of America, N.A., as Administrative
Agent and Collateral Agent.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

1.         Representations and Warranties.

 

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Loan Parties or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Loan Parties or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Tranche A Lender under the
Credit Agreement, (ii) it meets all the requirements to be an Eligible Assignee
under the Credit Agreement (subject to such consents, if any, as may be required
under Section 9.07(a) of the Credit Agreement) and it is not a Deteriorating
Lender, (iii) from and after the Assignment Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Tranche A Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Tranche A Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 5.01(a),
Section 5.01(b) or Section 5.01(c) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent, or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter

 

--------------------------------------------------------------------------------


 

into this Assignment and Acceptance and to purchase [the][such] Assigned
Interest, and (vii) if it is a Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are residents for tax
purposes, to the extent reasonably requested by the Administrative Agent,
attached hereto are duly completed and executed by [the][such] Assignee, any
U.S. Internal Revenue Service forms required under Section 2.23 of the Credit
Agreement; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, the Collateral Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Tranche A Lender.

 

2.         Payments.  From and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued up to but excluding
the Assignment Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Assignment Effective Date.

 

3.         General Provisions.  This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

4.         Fees.    This Assignment and Acceptance shall be delivered to the
Administrative Agent with a processing and recordation fee of $3,500, to the
extent required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

ASSIGNMENT AND ACCEPTANCE (FILO)

 

This Assignment and Acceptance (FILO) (this “Assignment and Acceptance”) is
dated as of the Assignment Effective Date set forth below and is entered into by
and between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as further defined below, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by [each,
the] Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a FILO
Lender][their respective capacities as FILO Lenders] under the Credit Agreement
and the other Loan Documents to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the revolving credit facility
provided by FILO Lenders under the Credit Agreement (including, without
limitation, FILO Loans included in such facility) and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a FILO
Lender)][the respective Assignors (in their respective capacities as FILO
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3) Select as appropriate.

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

as [the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Borrowers:  Michaels Stores, Inc., a Delaware corporation, Michaels Stores
Procurement Company, Inc., a Delaware corporation, Aaron Brothers, Inc., a
Delaware corporation, and Artistree, Inc., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

Bank of America, N.A.

 

 

 

 

 

5.

 

Collateral Agent:

 

Bank of America, N.A.

 

 

 

 

 

6.

 

Credit Agreement:  Amended and Restated Credit Agreement dated as of
February 18, 2010 (as such may be amended, restated, supplemented, or otherwise
modified from time to time) by, among others, (i) Michaels Stores, Inc., a
Delaware corporation, for itself and as agent (in such capacity, the “Lead
Borrower”) for the Borrowers party thereto, (ii) the other Borrowers party
thereto, (iii) the Facility Guarantors party thereto, (iv) the Lenders party
thereto, and (v) Bank of America, N.A., as Administrative Agent and Collateral
Agent.

 

 

 

 

 

7.

 

Assigned Interest[s]:

 

 

 

Assignor[s](5)

 


Assignee[s](6)

 

Aggregate
Amount of
FILO Commitment/
FILO Loans
for all FILO
Lenders(7)

 

Amount of
FILO
Commitment
/ FILO Loans
Assigned(8)

 

Percentage
Assigned of
FILO Loans(9)

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

$

 

$

 

 

%

 

[8.            Trade Date:                                     ](10)

 

--------------------------------------------------------------------------------

(5) List each Assignor, as appropriate.

(6) List each Assignee, as appropriate.

(7) Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Assignment Effective Date.

(8) Subject to minimum amount requirements pursuant to Section 9.07(a) of the
Credit Agreement.

(9) Set forth, to at least 9 decimals, as a percentage of the FILO Commitment/
FILO Loans of all FILO Lenders thereunder.

 

--------------------------------------------------------------------------------


 

Assignment Effective Date:                                     , 20     [TO BE
INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE DATE OF DELIVERY OF
THIS ASSIGNMENT AND ACCEPTANCE FOR RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Consented to and](11) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(10) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

(11) To the extent that the Administrative Agent’s consent is required under
Section 9.07(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[Consented to:](12)

 

 

 

MICHAELS STORES, INC., as Lead Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12) To the extent required under Section 9.07(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
February 18, 2010 (as such may be amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) by, among others,
(i) Michaels Stores, Inc., a Delaware corporation, for itself and as agent (in
such capacity, the “Lead Borrower”) for the Borrowers party thereto, (ii) the
other Borrowers party thereto, (iii) the Facility Guarantors party thereto,
(iv) the Lenders party thereto, and (v) Bank of America, N.A., as Administrative
Agent and Collateral Agent.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

1.         Representations and Warranties.

 

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Loan Parties or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Loan Parties or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a FILO Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 9.07(a) of the Credit Agreement) and it is not a Deteriorating Lender,
(iii) from and after the Assignment Effective Date, it shall be bound by the
provisions of the Credit Agreement as a FILO Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
FILO Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(a), Section 5.01(b) or
Section 5.01(c) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent, or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter

 

--------------------------------------------------------------------------------


 

into this Assignment and Acceptance and to purchase [the][such] Assigned
Interest, and (vii) if it is a Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are residents for tax
purposes, to the extent reasonably requested by the Administrative Agent,
attached hereto are duly completed and executed by [the][such] Assignee, any
U.S. Internal Revenue Service forms required under Section 2.23 of the Credit
Agreement; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, the Collateral Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a FILO Lender.

 

2.         Payments.  From and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued up to but excluding
the Assignment Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Assignment Effective Date.

 

3.         General Provisions.  This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

4.         Fees.    This Assignment and Acceptance shall be delivered to the
Administrative Agent with a processing and recordation fee of $3,500, to the
extent required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO CREDIT AGREEMENT

 

CUSTOMS BROKER AGENCY AGREEMENT

 

Name and Address of Customs Broker:

 

 

 

 

Dear Sir/Madam:

 

, a                                                  with its principal
executive offices at                                                        (the
“Borrower”), among others, has entered into various financing agreements with
(a) Bank of America, N.A., a national banking association with offices at 100
Federal Street, 9th Floor, Boston, Massachusetts 02110, as Collateral Agent (in
such capacity, herein the “ABL Collateral Agent”) for the ratable benefit of a
syndicate of lenders and certain other secured parties (collectively, the “ABL
Secured Parties”), and (b) Deutsche Bank AG New York Branch, a branch of
Deutsche Bank AG, with a license issued by the Bank Department of the State of
New York, with offices at 60 Wall Street, New York, New York 10005, as
Collateral Agent (in such capacity, herein the “Term Loan Collateral Agent”) for
the ratable benefit of a syndicate of lenders and certain other secured parties
(collectively, the “Term Loan Secured Parties”, and together with the ABL
Secured Parties, collectively, the “Secured Parties”), pursuant to which
agreements the Borrower, among others, has granted a security interest to the
ABL Collateral Agent and the Term Loan Collateral Agent in and to substantially
all of the assets of the Borrower, including, without limitation, all of the
Borrower’s inventory, goods, documents, bills of lading and other documents of
title.

 

The ABL Collateral Agent and the Term Loan Collateral Agent have requested that
you (the “Customs Broker”) act as their agent and bailee for the limited purpose
of more fully perfecting and protecting the security interest of the ABL
Collateral Agent and the Term Loan Collateral Agent in such bills of lading,
documents and other documents of title and in the goods and inventory for which
such bills of lading, documents, or other documents of title have been issued,
and the Customs Broker has agreed to do so.  This letter shall set forth the
terms of the Customs Broker’s engagement.

 


1.             ACKNOWLEDGMENT OF SECURITY INTEREST; POWER OF ATTORNEY:  THE
CUSTOMS BROKER ACKNOWLEDGES, CONSENTS, AND AGREES THAT THE BORROWER HAS GRANTED
TO EACH OF THE ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL AGENT, FOR ITS
RESPECTIVE BENEFIT AND THE BENEFIT OF THE OTHER APPLICABLE SECURED PARTIES, A
SECURITY INTEREST IN ALL OF THE BORROWER’S RIGHT, TITLE, AND INTEREST IN, TO AND
UNDER ALL GOODS AND ANY CONTRACTS OR AGREEMENTS WITH CARRIERS, CUSTOMS BROKERS,
AND/OR FREIGHT FORWARDERS FOR SHIPMENT OR DELIVERY OF SUCH GOODS.  THE BORROWER
FURTHER ADVISES THE CUSTOMS BROKER, AND THE CUSTOMS BROKER ACKNOWLEDGES,
CONSENTS, AND AGREES, THAT THE BORROWER HAS IRREVOCABLY CONSTITUTED AND
APPOINTED THE ABL COLLATERAL AGENT (OR, UPON THE

 

--------------------------------------------------------------------------------


 


CUSTOMS BROKER’S RECEIPT OF WRITTEN NOTIFICATION FROM THE ABL COLLATERAL AGENT
THAT THE OBLIGATIONS OF THE BORROWER TO THE ABL COLLATERAL AGENT AND THE OTHER
ABL SECURED PARTIES HAVE BEEN PAID IN FULL AND PERFORMED IN FULL, THE TERM LOAN
COLLATERAL AGENT) AS THE BORROWER’S TRUE AND LAWFUL ATTORNEY, WITH FULL POWER OF
SUBSTITUTION TO EXERCISE ALL OF SUCH RIGHTS, TITLE, AND INTEREST, WHICH
APPOINTMENT HAS BEEN COUPLED WITH AN INTEREST.  THE CUSTOMS BROKER HEREBY AGREES
THAT IT SHALL ACT AS THE BORROWER’S AGENT AND BAILEE FOR THE PURPOSE OF
RECEIVING ANY TITLE DOCUMENTS (AS DEFINED HEREIN) OR PROPERTY (AS DEFINED
HEREIN).  THE CUSTOMS BROKER FURTHER AGREES THAT: (I) THE BORROWER HOLDS TITLE
TO ALL TITLE DOCUMENTS AND PROPERTY WHILE IN THE CUSTODY OR CONTROL OF THE
CUSTOMS BROKER; (II) UPON RECEIPT OF ANY TITLE DOCUMENTS OR PROPERTY, THE
CUSTOMS BROKER SHALL PROMPTLY NOTIFY THE BORROWER THAT THE CUSTOMS BROKER IS
HOLDING SUCH TITLE DOCUMENTS OR PROPERTY ON BEHALF OF THE BORROWER; AND (III) IF
THE CUSTOMS BROKER RECEIVES NOTICE FROM ANY SELLER OF ANY PROPERTY OF SUCH
SELLER’S INTENT TO STOP DELIVERY OF SUCH PROPERTY TO THE BORROWER, THE CUSTOMS
BROKER SHALL PROMPTLY NOTIFY THE BORROWER, ABL COLLATERAL AGENT AND TERM LOAN
COLLATERAL AGENT OF SAME AND, TO THE EXTENT THAT THE ABL COLLATERAL AGENT (OR
TERM LOAN COLLATERAL AGENT, AS APPLICABLE) DELIVERS NOTICE TO THE CUSTOMS BROKER
PURSUANT TO SECTION 4 OR 5 OF THIS AGREEMENT, SHALL FOLLOW SOLELY THE
INSTRUCTIONS OF THE ABL COLLATERAL AGENT (OR, UPON THE CUSTOMS BROKER’S RECEIPT
OF WRITTEN NOTIFICATION FROM THE ABL COLLATERAL AGENT THAT THE OBLIGATIONS OF
THE BORROWER TO THE ABL COLLATERAL AGENT AND THE OTHER ABL SECURED PARTIES HAVE
BEEN PAID IN FULL AND PERFORMED IN FULL, THE TERM LOAN COLLATERAL AGENT)
CONCERNING THE RELEASE, TRANSFER, OR OTHER DISPOSITION OF SUCH PROPERTY AND
SHALL NOT FOLLOW ANY INSTRUCTIONS OF THE BORROWER OR ANY OTHER PERSON CONCERNING
SAME.


 


2.             APPOINTMENT OF CUSTOMS BROKER AS AGENT OF ABL COLLATERAL AGENT
AND TERM LOAN COLLATERAL AGENT:  THE CUSTOMS BROKER IS HEREBY APPOINTED AS AGENT
FOR THE ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL AGENT TO RECEIVE AND
RETAIN POSSESSION OF ALL GOODS, INVENTORY, OR OTHER PROPERTY OF THE BORROWER
WHICH ARE RECEIVED BY THE CUSTOMS BROKER FOR PROCESSING (COLLECTIVELY, THE
“PROPERTY”), TOGETHER WITH ALL BILLS OF LADING, WAYBILLS, DOCUMENTS, AND OTHER
DOCUMENTS OF TITLE (COLLECTIVELY, THE “TITLE DOCUMENTS”) HERETOFORE OR AT ANY
TIME HEREAFTER ISSUED FOR ANY PROPERTY, SUCH RECEIPT AND RETENTION OF POSSESSION
BEING FOR THE PURPOSE OF MORE FULLY PERFECTING AND PRESERVING THE ABL COLLATERAL
AGENT’S AND THE TERM LOAN COLLATERAL AGENT’S SECURITY INTERESTS IN THE TITLE
DOCUMENTS AND THE PROPERTY.  THE CUSTOMS BROKER WILL MAINTAIN POSSESSION OF THE
TITLE DOCUMENTS AND THE PROPERTY, SUBJECT TO THE SECURITY INTERESTS OF THE ABL
COLLATERAL AGENT AND THE TERM LOAN COLLATERAL AGENT, AND WILL NOTE THE SECURITY
INTERESTS OF THE ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL AGENT ON THE
CUSTOMS BROKER’S BOOKS AND RECORDS.  IN THE EVENT THAT THE ABL COLLATERAL AGENT
OR THE TERM LOAN COLLATERAL AGENT IS DESIGNATED AS THE CONSIGNEE OR CO-CONSIGNEE
ON ANY SUCH TITLE DOCUMENTS, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH OF
THE ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL AGENT HEREBY APPOINTS THE
CUSTOMS BROKER AS ITS ATTORNEY-IN-FACT SOLELY TO EXECUTE AND DELIVER ANY SUCH
TITLE DOCUMENTS FOR AND ON BEHALF OF THE ABL COLLATERAL AGENT OR THE TERM LOAN
COLLATERAL AGENT, AS APPLICABLE, PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


3.             DELIVERY OF TITLE DOCUMENTS. RELEASE OF GOODS:  UNTIL THE CUSTOMS
BROKER RECEIVES WRITTEN NOTIFICATION FROM (A) THE ABL COLLATERAL AGENT PURSUANT
TO SECTION 4 BELOW TO THE CONTRARY OR (B) THE TERM LOAN COLLATERAL AGENT
PURSUANT TO SECTION 5 BELOW TO THE CONTRARY,

 

--------------------------------------------------------------------------------


 


THE CUSTOMS BROKER IS AUTHORIZED BY THE ABL COLLATERAL AGENT AND THE TERM LOAN
COLLATERAL AGENT TO, AND THE CUSTOMS BROKER MAY, DELIVER:


 


(A)           THE TITLE DOCUMENTS TO THE BORROWER OR ITS AGENTS FOR THE PURPOSE
OF PERMITTING THE BORROWER, AS CONSIGNEE, TO OBTAIN POSSESSION OR CONTROL OF THE
PROPERTY SUBJECT TO SUCH TITLE DOCUMENTS; AND


 


(B)           THE PROPERTY TO THE BORROWER OR AS DIRECTED BY THE BORROWER.


 


4.             NOTICE FROM ABL COLLATERAL AGENT TO FOLLOW ABL COLLATERAL AGENT’S
INSTRUCTIONS:  UPON THE CUSTOMS BROKER’S RECEIPT OF WRITTEN NOTIFICATION FROM
THE ABL COLLATERAL AGENT, THE CUSTOMS BROKER SHALL THEREAFTER FOLLOW SOLELY THE
INSTRUCTIONS OF THE ABL COLLATERAL AGENT CONCERNING THE DISPOSITION OF THE TITLE
DOCUMENTS AND THE PROPERTY AND WILL NOT FOLLOW ANY INSTRUCTIONS OF BORROWER OR
ANY OTHER PERSON CONCERNING THE SAME; PROVIDED, HOWEVER, THAT UPON THE CUSTOMS
BROKER’S RECEIPT OF NOTICE FROM THE ABL COLLATERAL AGENT THAT THE OBLIGATIONS OF
THE BORROWER TO THE ABL COLLATERAL AGENT AND THE ABL SECURED PARTIES HAVE BEEN
PAID AND PERFORMED IN FULL, THE CUSTOMS BROKER SHALL FOLLOW THE TERM LOAN
COLLATERAL AGENT’S INSTRUCTIONS IN ACCORDANCE WITH SECTION 5 BELOW.   SUCH
NOTIFICATIONS AND INSTRUCTIONS SHALL BE GIVEN TO THE CUSTOMS BROKER AS SET FORTH
IN SECTION 8 BELOW.


 


5.             NOTICE FROM TERM LOAN COLLATERAL AGENT TO FOLLOW TERM LOAN
COLLATERAL AGENT’S INSTRUCTIONS:  UPON THE CUSTOMS BROKER’S RECEIPT OF WRITTEN
NOTIFICATION FROM THE ABL COLLATERAL AGENT THAT THE OBLIGATIONS OF THE BORROWER
TO THE ABL COLLATERAL AGENT AND THE ABL SECURED PARTIES HAVE BEEN PAID AND
PERFORMED IN FULL AS PROVIDED IN SECTION 4, THE CUSTOMS BROKER SHALL THEREAFTER
FOLLOW SOLELY THE INSTRUCTIONS OF THE TERM LOAN COLLATERAL AGENT CONCERNING THE
DISPOSITION OF THE TITLE DOCUMENTS AND THE PROPERTY AND WILL NOT FOLLOW ANY
INSTRUCTIONS OF BORROWER OR ANY OTHER PERSON CONCERNING THE SAME.  SUCH
NOTIFICATIONS AND INSTRUCTIONS SHALL BE GIVEN TO THE CUSTOMS BROKER AS SET FORTH
IN SECTION 8 BELOW.


 


6.             LIMITED AUTHORITY:              THE CUSTOMS BROKER’S SOLE
AUTHORITY AS THE AGENT OF THE ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL
AGENT IS TO RECEIVE AND MAINTAIN POSSESSION OF THE TITLE DOCUMENTS AND PROPERTY
ON BEHALF OF THE ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL AGENT AND TO
FOLLOW THE INSTRUCTIONS OF THE ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL
AGENT AS PROVIDED HEREIN.  EXCEPT AS MAY BE SPECIFICALLY AUTHORIZED AND
INSTRUCTED IN WRITING BY THE ABL COLLATERAL AGENT OR THE TERM LOAN COLLATERAL
AGENT, AS APPLICABLE, THE CUSTOMS BROKER SHALL HAVE NO AUTHORITY AS THE AGENT OF
THE ABL COLLATERAL AGENT OR THE TERM LOAN COLLATERAL AGENT, AS APPLICABLE, TO
UNDERTAKE ANY OTHER ACTION OR TO ENTER INTO ANY OTHER COMMITMENTS ON BEHALF OF
THE ABL COLLATERAL AGENT OR THE TERM LOAN COLLATERAL AGENT, AS APPLICABLE.


 


7.             EXPENSES:              NONE OF THE ABL SECURED PARTIES OR THE
TERM LOAN SECURED PARTIES SHALL BE OBLIGATED TO COMPENSATE THE CUSTOMS BROKER
FOR SERVING AS AGENT HEREUNDER, NOR SHALL ANY OF THE ABL SECURED PARTIES OR THE
TERM LOAN SECURED PARTIES BE RESPONSIBLE FOR ANY FEES, EXPENSES, CUSTOMS,
DUTIES, TAXES, OR OTHER CHARGES RELATING TO THE TITLE DOCUMENTS OR THE
PROPERTY.  THE CUSTOMS BROKER ACKNOWLEDGES THAT THE BORROWER IS SOLELY
RESPONSIBLE FOR

 

--------------------------------------------------------------------------------


 


PAYMENT OF ANY COMPENSATION AND CHARGES WHICH ARE TO BORROWER’S ACCOUNT.  THE
BORROWER IS FURTHER RESPONSIBLE FOR PAYING ANY FEES, EXPENSES, CUSTOMS DUTIES,
TAXES, OR OTHER CHARGES WHICH ARE, OR MAY, ACCRUE, TO THE ACCOUNT OF THE TITLE
DOCUMENTS OR THE PROPERTY.  THE ABL COLLATERAL AGENT OR THE TERM LOAN COLLATERAL
AGENT, AS APPLICABLE, AT THE ABL COLLATERAL AGENT’S OR THE TERM LOAN COLLATERAL
AGENT’S SOLE OPTION, MAY AUTHORIZE THE CUSTOMS BROKER TO PERFORM SPECIFIED
SERVICES ON BEHALF OF THE ABL COLLATERAL AGENT OR THE TERM LOAN COLLATERAL
AGENT, AS APPLICABLE, AT MUTUALLY AGREED RATES OF COMPENSATION, WHICH SHALL BE
TO THE ABL COLLATERAL AGENT’S OR TERM LOAN COLLATERAL AGENT’S ACCOUNT, AS
APPLICABLE, AND PAYABLE TO THE CUSTOMS BROKER BY THE ABL COLLATERAL AGENT OR THE
TERM LOAN COLLATERAL AGENT, AS APPLICABLE (PROVIDED, HOWEVER, SUCH PAYMENT SHALL
NOT AFFECT ANY OBLIGATION OF THE BORROWER TO REIMBURSE THE ABL COLLATERAL AGENT
OR THE TERM LOAN COLLATERAL AGENT, AS APPLICABLE, FOR ANY SUCH COMPENSATION OR
OTHER COSTS OR EXPENSES INCURRED BY THE ABL COLLATERAL AGENT OR THE TERM LOAN
COLLATERAL AGENT, AS APPLICABLE).


 


8.             TERM:


 


(A)           IN THE EVENT THAT THE CUSTOMS BROKER DESIRES TO TERMINATE THIS
AGREEMENT, THE CUSTOMS BROKER SHALL FURNISH THE ABL COLLATERAL AGENT AND THE
TERM LOAN COLLATERAL AGENT WITH NOT LESS THAN SIXTY (60) DAYS’ PRIOR WRITTEN
NOTICE OF THE CUSTOMS BROKER’S INTENTION TO DO SO.  DURING SUCH SIXTY (60) DAY
PERIOD (WHICH MAY BE SHORTENED BY WRITTEN NOTICE TO THE CUSTOMS BROKER BY THE
ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL AGENT), THE CUSTOMS BROKER
SHALL CONTINUE TO SERVE AS AGENT HEREUNDER AND THE BORROWER SHALL FULLY
COMPENSATE THE CUSTOMS BROKER WITH RESPECT TO SUCH PERIOD.  THE CUSTOMS BROKER
SHALL ALSO COOPERATE WITH THE ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL
AGENT AND EXECUTE ALL SUCH DOCUMENTATION AND UNDERTAKE ALL SUCH ACTION AS MAY BE
REASONABLY REQUIRED BY THE ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL
AGENT IN CONNECTION WITH SUCH TERMINATION.  ANY WRITTEN NOTICE PROVIDED TO ANY
PARTY HERETO SHALL BE DELIVERED TO SUCH PARTY AT THE FOLLOWING ADDRESS (OR TO
SUCH OTHER ADDRESS, WRITTEN NOTICE OF WHICH IS GIVEN BY SUCH PARTY TO THE OTHER
PARTIES HERETO IN WRITING WITH AT LEAST SEVEN (7) DAYS’ PRIOR NOTICE):


 

If to the ABL Collateral Agent:

 

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attn: David Vega

 

If to the Term Loan Collateral Agent:

 

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attn: Meg Sutton

 

--------------------------------------------------------------------------------


 

 

If to the Customs Broker:

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 


 


(B)           EXCEPT AS PROVIDED IN SECTION 8(A), ABOVE, THIS AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT UNTIL THE CUSTOMS BROKER RECEIVES WRITTEN
NOTIFICATION FROM THE ABL COLLATERAL AGENT AND THE TERM LOAN COLLATERAL AGENT OF
THE TERMINATION OF THE CUSTOMS BROKER’S RESPONSIBILITIES HEREUNDER.  THIS
AGREEMENT MAY BE (I) AMENDED ONLY BY NOTICE IN WRITING SIGNED BY THE BORROWER
AND (X) AS TO THE ABL COLLATERAL AGENT, THE ABL COLLATERAL AGENT, AND (Y) AS TO
THE TERM LOAN COLLATERAL AGENT, THE TERM LOAN COLLATERAL AGENT, AND
(II) TERMINATED, AS TO THE ABL COLLATERAL AGENT OR THE TERM LOAN COLLATERAL
AGENT, SOLELY BY WRITTEN NOTICE SIGNED BY AN OFFICER OF THE ABL COLLATERAL AGENT
OR THE TERM LOAN COLLATERAL AGENT, AS APPLICABLE.


 


9.             CUSTOMS BROKER’S LIEN:  THE CUSTOMS BROKER SHALL HAVE A LIEN, TO
THE EXTENT PROVIDED BY LAW, ON ANY PROPERTY THEN IN THE POSSESSION OF THE
CUSTOMS BROKER, WHICH LIEN SHALL BE TO THE EXTENT OF ANY COSTS, FEES, FREIGHT
CHARGES, STORAGE CHARGES, OR OTHER CHARGES OR EXPENSES INCURRED OR PAID BY THE
CUSTOMS BROKER WITH RESPECT ONLY TO THAT PROPERTY THEN IN THE POSSESSION OF THE
CUSTOMS BROKER, FOR WHICH THE CUSTOMS BROKER HAS NOT RECEIVED PAYMENT, BUT NOT
FOR ANY AMOUNT OWED ON ACCOUNT OF ANY OTHER PROPERTY, ITEM, OR MATTER.  THE
CUSTOMS BROKER HEREBY WAIVES ALL OTHER LIENS AND INTERESTS IN ANY OTHER
PROPERTY.  UPON RECEIPT BY THE CUSTOMS BROKER OF PAYMENT IN FULL OF ALL
OUTSTANDING AMOUNTS, INCLUDING, BUT NOT LIMITED TO, ANY COSTS, FEES, FREIGHT
CHARGES, STORAGE CHARGES, OR OTHER CHARGES OR EXPENSES INCURRED OR PAID BY THE
CUSTOMS BROKER WITH RESPECT TO THE PROPERTY THEN IN THE POSSESSION OF THE
CUSTOMS BROKER, THE CUSTOMS BROKER SHALL NOT ASSERT AGAINST SUCH PROPERTY ANY
STATUTORY, POSSESSORY, OR OTHER LIEN, INCLUDING, WITHOUT LIMITATION, ANY RIGHT
OF LEVY OR DISTRAINT.


 


10.           COUNTERPARTS; INTEGRATION:  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT. THIS AGREEMENT CONSTITUTES THE ENTIRE
CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
ANY AND ALL CONTEMPORANEOUS OR PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.   THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE PARTIES AND WHEN THE ABL
COLLATERAL AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN
TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


11.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please indicate your
assent below following which this letter will take effect as a sealed
instrument.

 

 

Very truly yours,

 

 

 

BORROWER:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Agreed:

 

 

 

CUSTOMS BROKER:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Customs Broker Agency Agreement

 

--------------------------------------------------------------------------------


 

ABL COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TERM LOAN COLLATERAL AGENT:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Customs Broker Agency Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO CREDIT AGREEMENT

 

FORM OF NOTICE OF BORROWING

 

 

Date: 

 

 

To:                              Bank of America, N.A., as Administrative Agent

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Mr. David Vega

 

Re:          Amended and Restated Credit Agreement dated as of February 18, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and between, among others, Michaels Stores, Inc., a
Delaware corporation, for itself and as agent (in such capacity, the “Lead
Borrower”) for the other Borrowers party thereto, the other Borrowers party
thereto, and Bank of America, N.A., as administrative agent (the “Administrative
Agent”) for its own benefit and the benefit of the other Credit Parties. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.

 

Ladies and Gentlemen:

 

The Lead Borrower refers to the above described Credit Agreement and, on behalf
of the Borrowers, hereby irrevocably notifies you of the Borrowing requested
below:


 


1.                                       THE BUSINESS DAY OF THE PROPOSED
BORROWING IS                            , 20     .(1)


 


2.                                       THE AGGREGATE AMOUNT OF THE PROPOSED
BORROWING IS $                             (WHICH SHALL BE IN AN INTEGRAL
MULTIPLE OF $1,000,000.00, BUT NOT LESS THAN $5,000,000.00 IN THE CASE OF LIBO
LOANS), WHICH BORROWING CONSISTS OF THE FOLLOWING TYPES:

 

Type of Borrowing
(Prime Rate Loans or LIBO
Loans; FILO Loans
or Tranche A Loans)(2)

 

Amount of Loan

 

Interest Period for LIBO
Loans(3)

 

 

 

$

 

[days/months]

 

 

 

$

 

[days/months]

 

 

 

$

 

[days/months]

 

 

 

$

 

[days/months]

 

 

--------------------------------------------------------------------------------


(1)           FOR LIBO LOANS, NOTICE OF BORROWING MUST BE RECEIVED BY 12:30 P.M.
ON THE SECOND BUSINESS DAY PRIOR TO THE PROPOSED BORROWING DATE.  FOR PRIME RATE
LOANS, NOTICE OF BORROWING MUST BE RECEIVED BY 12:00 P.M. ON THE SAME BUSINESS
DAY AS THE PROPOSED BORROWING DATE.

(2)           If no election is made as to the Type of Revolving Credit Loan,
such notice shall be deemed a request for Borrowing of Prime Rate Loans.  All
Borrowings shall be FILO Loans until such time as the FILO Credit Extensions are
in an amount equal to the lesser of the FILO Commitments or Incremental
Availability.

 

--------------------------------------------------------------------------------


 


3.                                       PROCEEDS OF THE PROPOSED BORROWING ARE
TO BE DISBURSED TO THE FOLLOWING ACCOUNT(S):


 


 


 


 


 

The Lead Borrower, on behalf of the Borrowers, hereby certifies that the
following statements are true and correct on the date of the proposed Borrowing,
before and after giving effect thereto and to the application of the proceeds
therefrom:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES CONTAINED
IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS OR OTHERWISE MADE IN
WRITING IN CONNECTION THEREWITH ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
THOUGH MADE ON AND AS OF THE DATE OF THE PROPOSED BORROWING, OTHER THAN
REPRESENTATIONS AND WARRANTIES THAT RELATE SOLELY TO AN EARLIER DATE, WHICH ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE, PROVIDED THAT
ANY REPRESENTATION AND WARRANTY WHICH IS QUALIFIED AS TO “MATERIALITY”,
“MATERIAL ADVERSE EFFECT” OR SIMILAR LANGUAGE ARE TRUE AND CORRECT IN ALL
RESPECTS ON SUCH RESPECTIVE DATES;


 


(B)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR
WOULD RESULT FROM SUCH PROPOSED BORROWING; AND


 


(C)           AFTER GIVING EFFECT TO THE PROPOSED BORROWING SET FORTH IN
SECTION 2 ABOVE, THERE WILL BE NO MORE THAN TEN (10) BORROWINGS OF LIBO LOANS
OUTSTANDING UNDER THE CREDIT AGREEMENT.

 

 

 

MICHAELS STORES, INC.,

 

as Lead Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)                                If no election of Interest Period is
specified, such notice shall be deemed a request for an Interest Period of one
(1) month.

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO CREDIT AGREEMENT

 

FORM OF REVOLVING CREDIT NOTE

 

REVOLVING CREDIT NOTE

 

$

February 18, 2010

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”, together with all successors and assigns), jointly and severally
promise to pay to the order of
                                                           (hereinafter,
together with its successors in title and assigns, the “Lender”), c/o Bank of
America, N.A., 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, the
principal sum of                                     DOLLARS
($                            ), or, if less, the aggregate unpaid principal
balance of Revolving Credit Loans made by the Lender to or for the account of
any Borrower pursuant to the Credit Agreement (as hereafter defined), with
interest, fees, expenses and costs at the rate and payable in the manner stated
in the Credit Agreement.  As used herein, the “Credit Agreement” means and
refers to that certain Amended and Restated Credit Agreement dated as of even
date (as such may be amended, restated, supplemented or otherwise modified from
time to time) by, among others, (i) Michaels Stores, Inc., a Delaware
corporation, as a Borrower and as agent (in such capacity, the “Lead Borrower”)
for itself and the other Borrowers, (ii) the other Borrowers named therein,
(iii) the Facility Guarantors named therein, (iv) the Lenders named therein,
(v) Bank of America, N.A. as Administrative Agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties, and (vi) Bank of America, N.A. as Collateral Agent for its own benefit
and the benefit of the other Secured Parties.  [This Revolving Credit Note
replaces in its entirety that certain Revolving Credit Note dated [October 31,
2006], by the Borrowers, payable to the Lender, in the aggregate principal
amount of [$                 ].]

 

This is a “Revolving Credit Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof.  The principal of,
and interest on, this Revolving Credit Note shall be payable at the times, in
the manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein.  Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Administrative Agent’s books and records concerning the Revolving Credit
Loans, the accrual of interest thereon, and the repayment of such Revolving
Credit Loans, shall be prima facie evidence of the indebtedness to the Lender
hereunder, absent manifest error.

 

--------------------------------------------------------------------------------


 

No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or Lender’s powers, rights, privileges, remedies, or discretions
hereunder shall operate as a waiver thereof on that occasion nor on any other
occasion.  No waiver of any Event of Default shall operate as a waiver of any
other Event of Default, nor as a continuing waiver.

 

Each Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof.  Each Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by any  Agent and/or the Lender with
respect to this Revolving Credit Note and/or any Security Document or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Revolving Credit Note.

 

This Revolving Credit Note shall be binding upon each Borrower and upon their
respective successors, assigns, and representatives, and shall inure to the
benefit of the Lender and its successors, endorsees and assigns.

 

The liabilities of each Borrower are joint and several, provided, however, the
release by any Agent or the Lender of any one or more such Persons shall not
release any other Person obligated on account of this Revolving Credit Note. 
Each reference in this Revolving Credit Note to each Borrower is to such Person
individually and also to all such Persons jointly.  No Person obligated on
account of this Revolving Credit Note may seek contribution from any other
Person also obligated unless and until all liabilities, obligations and
indebtedness to the Lender of the Person from whom contribution is sought have
been satisfied in full.

 

Each Borrower agrees that any legal action or proceeding arising under this
Revolving Credit Note or in any way connected with or related or incidental to
the dealings of the parties hereto or any of them with respect to this Revolving
Credit Note or any other Loan Document, or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, may be brought
in the courts of the state of New York sitting in New York City or of the United
States for the Southern District of such state, and by execution and delivery of
this Revolving Credit Note, each Borrower consents, for itself and in respect of
its property, to the non-exclusive jurisdiction of those courts.  Each Borrower
irrevocably waives any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any action or proceeding in such jurisdiction or other
jurisdiction chose by the Agents in respect of any Loan Document or other
document related thereto.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Revolving Credit Note, are each relying thereon. 
EACH BORROWER, AND THE LENDER BY ITS ACCEPTANCE

 

2

--------------------------------------------------------------------------------


 

HEREOF, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER THIS REVOLVING CREDIT NOTE OR ANY OTHER
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS REVOLVING
CREDIT NOTE OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH BORROWER, AND THE LENDER BY
ITS ACCEPTANCE HEREOF, HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY; AND
WAIVES PRESENTMENT, DEMAND, PROTEST AND ANY OTHER NOTICES THEREOF.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Revolving Credit Note to be
duly executed as of the date set forth above.

 

 

 

BORROWERS:

 

 

 

MICHAELS STORES, INC., as Lead Borrower and as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AARON BROTHERS, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MICHAELS STORES PROCUREMENT COMPANY, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ARTISTREE, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Revolving Credit Note

 

--------------------------------------------------------------------------------


 

EXHIBIT E TO CREDIT AGREEMENT

 

FORM OF SWINGLINE NOTE

 

SWINGLINE NOTE

 

$75,000,000.00

 

February 18, 2010

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”, together with all successors and assigns), jointly and severally
promise to pay to the order of BANK OF AMERICA, N.A., a national banking
association with an office at 100 Federal Street, 9th Floor, Boston,
Massachusetts 02110 (hereinafter, together with its successors in title and
assigns, the “Swingline Lender”), the principal sum of SEVENTY FIVE MILLION
DOLLARS ($75,000,000.00), or, if less, the aggregate unpaid principal balance of
Swingline Loans made by the Swingline Lender to or for the account of any
Borrower pursuant to the Credit Agreement (as hereafter defined), with interest,
fees, expenses and costs at the rate and payable in the manner stated in the
Credit Agreement.  As used herein, the “Credit Agreement” means and refers to
that certain Amended and Restated Credit Agreement dated as of even date (as
such may be amended, restated, supplemented or otherwise modified from time to
time) by, among others, (i) Michaels Stores, Inc., a Delaware corporation, as a
Borrower and as agent (in such capacity, the “Lead Borrower”) for itself and the
other Borrowers, (ii) the other Borrowers named therein, (iii) the Facility
Guarantors named therein, (iv) the Lenders named therein, (v) Bank of America,
N.A. as Administrative Agent (in such capacity, the “Administrative Agent”) for
its own benefit and the benefit of the other Credit Parties, and (vi) Bank of
America, N.A. as Collateral Agent for its own benefit and the benefit of the
other Secured Parties.

 

This is the “Swingline Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof.  The principal of, and
interest on, this Swingline Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein.  Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The Administrative Agent’s books and records concerning the Swingline Loans, the
accrual of interest thereon, and the repayment of such Swingline Loans, shall be
prima facie evidence of the indebtedness to the Swingline Lender hereunder,
absent manifest error.

 

No delay or omission by any Agent or the Swingline Lender in exercising or
enforcing any of such Agent’s or Swingline Lender’s powers, rights, privileges,
remedies, or discretions hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion.  No

 

--------------------------------------------------------------------------------


 

waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver.

 

Each Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof.  Each Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by any Agent and/or the Swingline Lender
with respect to this Swingline Note and/or any Security Document, or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Swingline Note.

 

This Swingline Note shall be binding upon each Borrower and upon their
respective successors, assigns, and representatives, and shall inure to the
benefit of the Swingline Lender and its successors, endorsees and assigns.

 

The liabilities of each Borrower are joint and several, provided, however, the
release by any Agent or the Swingline Lender of any one or more such Persons
shall not release any other Person obligated on account of this Swingline Note. 
Each reference in this Swingline Note to each Borrower is to such Person
individually and also to all such Persons jointly.  No Person obligated on
account of this Swingline Note may seek contribution from any other Person also
obligated unless and until all liabilities, obligations and indebtedness to the
Swingline Lender of the Person from whom contribution is sought have been
satisfied in full.

 

Each Borrower agrees that any legal action or proceeding arising under this
Swingline Note or in any way connected with or related or incidental to the
dealings of the parties hereto or any of them with respect to this Swingline
Note or any other Loan Document, or the transactions related hereto or thereto,
in each case whether now existing or hereafter arising, may be brought in the
courts of the state of New York sitting in New York City or of the United States
for the Southern District of such state, and by execution and delivery of this
Swingline Note, each Borrower consents, for itself and in respect of its
property, to the non-exclusive jurisdiction of those courts.  Each Borrower
irrevocably waives any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any action or proceeding in such jurisdiction or other
jurisdiction chose by the Agents in respect of any Loan Document or other
document related thereto.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Swingline Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swingline Note, are each relying thereon.  EACH
BORROWER, AND THE LENDER BY ITS ACCEPTANCE HEREOF, HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS SWINGLINE NOTE OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY

 

2

--------------------------------------------------------------------------------


 

CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS SWINGLINE NOTE OR ANY OTHER LOAN DOCUMENT, OR
THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH BORROWER, AND THE LENDER BY ITS ACCEPTANCE HEREOF, HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY; AND WAIVES PRESENTMENT, DEMAND, PROTEST AND ANY
OTHER NOTICES THEREOF.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Swingline Note to be duly
executed as of the date set forth above.

 

 

 

BORROWERS:

 

 

 

MICHAELS STORES, INC., as Lead Borrower and as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AARON BROTHERS, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MICHAELS STORES PROCUREMENT COMPANY, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ARTISTREE, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Swingline Note

 

--------------------------------------------------------------------------------


 

EXHIBIT F TO CREDIT AGREEMENT

 

FORM OF JOINDER TO CREDIT AGREEMENT

 

This Joinder to Credit Agreement (this “Joinder”) is made as of
                                  , by and among:

 

, a                                                    (the “New
[Borrower/Facility Guarantor]”), with its principal executive offices at
                                                ; and

 

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110 as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties (as defined in the Credit
Agreement referred to below) and as collateral agent (in such capacity, the
“Collateral Agent”), for its own benefit and for the benefit of the other
Secured Parties (as defined in the Credit Agreement referred to below) to the
Credit Agreement (as defined below);

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H :

 

A.            Reference is made to a certain Amended and Restated Credit
Agreement dated as of February 18, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by, among others,
(i) Michaels Stores, Inc., a Delaware corporation, as a Borrower and as agent
(in such capacity, the “Lead Borrower”) for itself and the other Borrowers,
(ii) the other Borrowers named therein (collectively, with the Lead Borrower,
the “Existing Borrowers”), (iii) the Facility Guarantors named therein (the
“Existing Facility Guarantors”, and together with the Existing Borrowers and the
New [Borrower/Facility Guarantor], the “Loan Parties”), (iv) the Lenders named
therein (collectively, the “Lenders”), (v) Bank of America, N.A., as
Administrative Agent, and (vi) Bank of America, N.A., as Collateral Agent.  All
capitalized terms used herein, and not otherwise defined herein, shall have the
meanings assigned to such terms in the Credit Agreement.

 

B.            The New [Borrower/Facility Guarantor] desires to become a party
to, and bound by the terms of, the Credit Agreement and the other Loan Documents
in the same capacity and to the same extent as the Existing [Borrowers/Facility
Guarantors] thereunder.

 

C.            Pursuant to the terms of the Credit Agreement, in order for the
New [Borrower/Facility Guarantor] to become party to the Credit Agreement and
the other Loan

 

1

--------------------------------------------------------------------------------


 

Documents as provided herein, the New [Borrower/Facility Guarantor] and the
Existing [Borrowers/Facility Guarantors] are required to execute this Joinder.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 


1.                                       JOINDER AND ASSUMPTION OF OBLIGATIONS. 
EFFECTIVE AS OF THE DATE OF THIS JOINDER, THE NEW [BORROWER/FACILITY GUARANTOR]
HEREBY ACKNOWLEDGES THAT THE NEW [BORROWER/FACILITY GUARANTOR] HAS RECEIVED AND
REVIEWED A COPY OF THE CREDIT AGREEMENT, AND HEREBY:


 


A.                                       JOINS IN THE EXECUTION OF, AND BECOMES
A PARTY TO, THE CREDIT AGREEMENT AS A [BORROWER/FACILITY GUARANTOR], AS
INDICATED BY ITS SIGNATURE BELOW;


 


B.                                      COVENANTS AND AGREES TO BE BOUND BY ALL
COVENANTS, AGREEMENTS, LIABILITIES AND ACKNOWLEDGMENTS (OTHER THAN COVENANTS,
AGREEMENTS, LIABILITIES AND ACKNOWLEDGMENTS WHICH SPECIFICALLY RELATE SOLELY TO
AN EARLIER DATE) OF A [BORROWER/FACILITY GUARANTOR] UNDER THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS, IN EACH CASE, WITH THE SAME FORCE AND EFFECT AS IF
SUCH NEW [BORROWER/FACILITY GUARANTOR] WAS A SIGNATORY TO THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND WAS EXPRESSLY NAMED AS A [BORROWER/FACILITY
GUARANTOR] THEREIN;


 


C.                                       ASSUMES AND AGREES TO PERFORM ALL
APPLICABLE DUTIES AND OBLIGATIONS OF A LOAN PARTY UNDER THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS.


 


2.                                       REPRESENTATIONS AND WARRANTIES.  THE
NEW [BORROWER/FACILITY GUARANTOR] HEREBY MAKES ALL REPRESENTATIONS, WARRANTIES
AND OTHER STATEMENTS (OTHER THAN REPRESENTATIONS, WARRANTIES AND STATEMENTS
WHICH SPECIFICALLY RELATE SOLELY TO AN EARLIER DATE) OF A [BORROWER/FACILITY
GUARANTOR] UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, IN EACH
CASE, WITH THE SAME FORCE AND EFFECT AS IF SUCH NEW [BORROWER/FACILITY
GUARANTOR] WAS A SIGNATORY TO THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND WAS EXPRESSLY NAMED AS A [BORROWER/FACILITY GUARANTOR] THEREIN.  TO THE
EXTENT THAT ANY CHANGES IN ANY REPRESENTATIONS, WARRANTIES, AND COVENANTS
REQUIRE ANY AMENDMENTS TO THE SCHEDULES TO THE CREDIT AGREEMENT, SUCH SCHEDULES
ARE HEREBY UPDATED, AS EVIDENCED BY ANY SUPPLEMENTAL SCHEDULES (IF ANY) ANNEXED
TO THIS JOINDER.


 


3.                                       RATIFICATION OF LOAN DOCUMENTS.  EXCEPT
AS SPECIFICALLY AMENDED BY THIS JOINDER AND THE OTHER DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION HEREWITH, ALL OF THE TERMS AND CONDITIONS OF THE CREDIT
AGREEMENT AND OF THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT
AS IN EFFECT PRIOR TO THE DATE HEREOF, WITHOUT RELEASING ANY LOAN PARTY
THEREUNDER OR COLLATERAL THEREFOR.

 

2

--------------------------------------------------------------------------------


 


4.                                       CONDITIONS PRECEDENT TO EFFECTIVENESS. 
THIS JOINDER SHALL NOT BE EFFECTIVE UNTIL EACH OF THE FOLLOWING CONDITIONS
PRECEDENT HAS BEEN FULFILLED TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT:


 


A.                                       THIS JOINDER SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE RESPECTIVE PARTIES HERETO, AND SHALL BE IN FULL
FORCE AND EFFECT AND SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.


 


B.                                      ALL ACTION ON THE PART OF THE NEW
[BORROWER/FACILITY GUARANTOR] AND THE OTHER LOAN PARTIES NECESSARY FOR THE VALID
EXECUTION, DELIVERY AND PERFORMANCE BY THE NEW [BORROWER/FACILITY GUARANTOR] OF
THIS JOINDER AND ALL OTHER DOCUMENTATION, INSTRUMENTS, AND AGREEMENTS REQUIRED
TO BE EXECUTED IN CONNECTION HEREWITH SHALL HAVE BEEN DULY AND EFFECTIVELY TAKEN
AND EVIDENCE THEREOF REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN PROVIDED TO THE ADMINISTRATIVE AGENT.


 


C.                                       THE NEW [BORROWER/FACILITY GUARANTOR]
(AND EACH OTHER LOAN PARTY, TO THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT)
SHALL EACH HAVE DELIVERED THE FOLLOWING TO THE ADMINISTRATIVE AGENT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT:


 


I.                                          CERTIFICATE OF LEGAL EXISTENCE AND
GOOD STANDING ISSUED BY THE SECRETARY OF THE STATE OF ITS INCORPORATION OR
ORGANIZATION.


 


II.                                       A CERTIFICATE OF AN AUTHORIZED OFFICER
OF THE DUE ADOPTION, CONTINUED EFFECTIVENESS, AND SETTING FORTH THE TEXT, OF
EACH CORPORATE RESOLUTION ADOPTED IN CONNECTION WITH THE ASSUMPTION OF
OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
ATTESTING TO THE TRUE SIGNATURES OF EACH PERSON AUTHORIZED AS A SIGNATORY TO ANY
OF THE LOAN DOCUMENTS, TOGETHER WITH TRUE AND ACCURATE COPIES OF ALL
ORGANIZATION DOCUMENTS.


 


III.                                    PERFECTION CERTIFICATE IN THE FORM
DELIVERED BY THE LOAN PARTIES ON THE CLOSING DATE.


 


IV.                                   EXECUTION AND DELIVERY BY THE NEW
[BORROWER/FACILITY GUARANTOR] OF THE FOLLOWING LOAN DOCUMENTS:


 

A)                                      [JOINDERS TO THE REVOLVING CREDIT
NOTES];

 

B)                                     [JOINDER TO THE SWINGLINE NOTE];

 

C)                                      JOINDER TO THE SECURITY DOCUMENTS, AS
APPLICABLE;

 

3

--------------------------------------------------------------------------------


 

D)                                     [JOINDER TO THE FEE LETTER];

 

E)                                      [BLOCKED ACCOUNT AGREEMENT WITH
[                                ]];

 

F)                                        [JOINDER TO THE FACILITY GUARANTEE];
AND

 

G)                                     SUCH OTHER DOCUMENTS, AGREEMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT MAY REASONABLY
REQUIRE.

 


D.                                      THE AGENTS SHALL HAVE RECEIVED A
FAVORABLE WRITTEN LEGAL OPINION OF THE LOAN PARTIES’ COUNSEL ADDRESSED TO THE
AGENTS AND THE OTHER LENDERS, COVERING SUCH MATTERS RELATING TO THE NEW
[BORROWER/FACILITY GUARANTOR], THE LOAN DOCUMENTS AND/OR THE TRANSACTIONS
CONTEMPLATED THEREBY AS THE AGENTS SHALL REASONABLY REQUEST.


 


E.                                       THE COLLATERAL AGENT SHALL HAVE
RECEIVED ALL DOCUMENTS AND INSTRUMENTS, (INCLUDING UCC FINANCING STATEMENTS AND
BLOCKED ACCOUNT AGREEMENTS), REQUIRED BY LAW OR REASONABLY REQUESTED BY THE
COLLATERAL AGENT TO CREATE OR PERFECT THE FIRST PRIORITY LIEN (SUBJECT ONLY TO
PERMITTED ENCUMBRANCES HAVING PRIORITY BY OPERATION OF APPLICABLE LAW) INTENDED
TO BE CREATED UNDER THE LOAN DOCUMENTS AND ALL SUCH DOCUMENTS AND INSTRUMENTS
SHALL HAVE BEEN SO FILED, REGISTERED OR RECORDED TO THE REASONABLE SATISFACTION
OF THE COLLATERAL AGENT.


 


F.                                         ALL CREDIT PARTY EXPENSES INCURRED BY
THE AGENTS IN CONNECTION WITH THE PREPARATION AND NEGOTIATION OF THIS JOINDER
AND RELATED DOCUMENTS (INCLUDING THE FEES AND EXPENSES OF COUNSEL TO THE AGENTS)
SHALL HAVE BEEN PAID IN FULL BY THE NEW [BORROWER/FACILITY GUARANTOR].


 


G.                                      THE LOAN PARTIES SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENTS SUCH ADDITIONAL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS
AS THE AGENTS MAY REASONABLY REQUEST.


 


5.                                       MISCELLANEOUS.


 


A.                                       THIS JOINDER MAY BE EXECUTED IN SEVERAL
COUNTERPARTS AND BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE INSTRUMENT.


 


B.                                      THIS JOINDER EXPRESSES THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.  NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE
AFFECT THE PROVISIONS HEREOF.

 

4

--------------------------------------------------------------------------------


 


C.                                       ANY DETERMINATION THAT ANY PROVISION OF
THIS JOINDER OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT AND IN ANY INSTANCE SHALL NOT AFFECT THE VALIDITY, LEGALITY, OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE VALIDITY,
LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS JOINDER.


 


D.                                      THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

 

 

NEW [BORROWER/FACILITY GUARANTOR]:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Joinder to Credit Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

MICHAELS STORES, INC.,

 

as Lead Borrower and as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AARON BROTHERS, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MICHAELS STORES PROCUREMENT

 

COMPANY, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ARTISTREE, INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MICHAELS FINANCE COMPANY, INC.,

 

as a Facility Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledgment Page to Joinder to Credit Agreement

 

--------------------------------------------------------------------------------


 

MICHAELS STORES CARD SERVICES, LLC,

 

as a Facility Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MICHAELS OF CANADA, ULC,

 

as a Facility Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledgment Page to Joinder to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT G TO CREDIT AGREEMENT

 

CREDIT CARD NOTIFICATION

PREPARE ON LOAN PARTY LETTERHEAD - ONE FOR EACH PROCESSOR

 

, 2010

 

BY CERTIFIED MAIL — RETURN RECEIPT REQUESTED

 

To:                              [Name and Address of Processor]

(the “Processor”)

 

Re:

Merchant Account Number:                                     .  The credit
card                   processing agreement between
                               and                               
dated                       (the “Processing Agreement”).

 

Dear Sir/Madam:

 

Under various agreements among                               , a
                             with an address at
                                     (the “Loan Party”) and (i) Bank of America,
N.A., a national banking association with offices at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110, as collateral agent (in such capacity,
herein the “Collateral Agent”) for the benefit of a syndicate of lenders and
certain other secured parties (the “ABL Secured Parties”), and (ii) Deutsche
Bank AG New York Branch, a branch of Deutsche Bank AG, with a license issued by
the Bank Department of the State of New York, with offices at 60 Wall Street,
New York, New York 10005, as agent (in such capacity, herein the “Term Agent”)
for the benefit of a syndicate of lenders and certain other secured parties (the
“Term Loan Secured Parties”), the Loan Party has granted to the Collateral
Agent, for the benefit of the Collateral Agent and the other ABL Secured
Parties, and to the Term Agent, for the benefit of the Term Agent and the other
Term Loan Secured Parties, a security interest in and to, among other things,
the Loan Party’s inventory, credit card receivables, certain accounts, books and
records relating to the foregoing, and proceeds therefrom, including without
limitation, all amounts due or to become due from the Processor to the Loan
Party pursuant to the Processing Agreement between the Processor and the Loan
Party.

 

Under the terms and provisions of the agreements with the Collateral Agent and
the Term Agent, under certain circumstances, the Loan Party is obligated to
deliver all proceeds of the Loan Party’s accounts, accounts receivable and
inventory to the Collateral Agent or the Term Agent, as applicable.  Such
proceeds include all credit card charges (the “Charges”) submitted by the Loan
Party to the Processor for processing and the amounts which the Processor owes
to the

 

1

--------------------------------------------------------------------------------


 

Loan Party on account thereof (the “Credit Card Proceeds”) and all other amounts
due or to become due to the Loan Party under the Processing Agreement.

 

Until the Processor receives notification from an officer of the Collateral
Agent as provided below, all amounts due from time to time from the Processor to
the Loan Party (including Credit Card Proceeds, payment from any reserve account
or the like or other payments) shall be transferred only as follows:

 

By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

 

 

ABA #

For Credit to

Account No.

 

After the Processor receives notification from an officer of the Collateral
Agent, all amounts shall be transferred as the Processor may be instructed from
time to time in writing by an officer of the Collateral Agent.  After the
Processor receives notification from the Collateral Agent that all obligations
of the Loan Party to the ABL Secured Parties have been paid in full and the
commitments of the ABL Secured Parties to make loans or advances to the Loan
Party have terminated, all amounts shall be transferred as the Processor may be
instructed from time to time in writing by an officer of the Term Agent.  After
the Processor receives notification from the Term Agent that all obligations of
the Loan Party to the Term Loan Secured Parties have been paid in full and the
commitments of the Term Loan Secured Parties to make loans to the Loan Party
have terminated, all amounts shall thereafter be transferred as the Processor
may be instructed by the Loan Party.

 

Upon request of an officer of the Collateral Agent or the Term Agent, a copy of
each periodic statement provided by the Processor to the Loan Party should be
provided to the Collateral Agent or the Term Agent, as applicable, at the
following address (which address may be changed upon seven (7) days’ written
notice given to the Processor by an officer of the Collateral Agent or the Term
Agent, as applicable):

 

If to the Collateral Agent:

 

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: David Vega

 

If to the Term Agent:

 

Deutsche Bank AG New York Branch

 

2

--------------------------------------------------------------------------------


 

60 Wall Street

New York, New York 10005

Attn: Meg Sutton

 

The Processor shall be fully protected in acting on any order or direction by an
officer of the Collateral Agent or the Term Agent given in accordance with the
terms of this letter respecting the Charges and the Credit Card Proceeds without
making any inquiry whatsoever as to the Collateral Agent’s or the Term Agent’s
right or authority to give such order or direction or as to the application of
any payment made pursuant thereto.

 

This letter may be amended only by notice in writing signed by an officer of the
Loan Party, an officer of the Collateral Agent and an officer of the Term Agent,
and may be terminated solely by written notice signed by an officer of the
Collateral Agent and an officer of the Term Agent.

 

[remainder of page intentionally blank]

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

The LOAN PARTY:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

cc:

Bank of America, N.A.

 

 

Deutsche Bank AG New York Branch

 

 

Signature Page to Credit Card Notification

 

--------------------------------------------------------------------------------


 

EXHIBIT H TO CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

To:

Bank of America, N.A.,

Date:

 

 

as Administrative Agent

 

 

100 Federal Street, 9th Floor

 

 

Boston, Massachusetts 02110

 

 

Attention: Mr. David Vega

 

 

Re:                             Amended and Restated Credit Agreement dated as
of February 18, 2010 (as modified, amended, supplemented or restated and in
effect from time to time, the “Credit Agreement”) by and between, among others,
Michaels Stores, Inc. for itself and as agent (in such capacity, the “Lead
Borrower” ) for the other Borrowers party thereto, the other Borrowers party
thereto, and Bank of America, N.A., as administrative agent (the 
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties.  Capitalized terms used but not defined herein shall have the meanings
set forth in the Credit Agreement.

 

The undersigned, a duly authorized and acting Financial Officer of the Lead
Borrower, hereby certifies to you as follows:

 


1.                                       NO DEFAULTS OR EVENTS OF DEFAULT.  NO
DEFAULT OR EVENT OF DEFAULT PRESENTLY EXISTS, EXCEPT AS SET FORTH IN APPENDIX I.


 


2.                                       FINANCIAL CALCULATIONS.  ATTACHED
HERETO AS APPENDIX II ARE ALL REASONABLY DETAILED CALCULATIONS WITH RESPECT TO
(A) AVERAGE DAILY AVAILABILITY AND (B) THE CONSOLIDATED FIXED CHARGE COVERAGE
RATIO, EACH FOR THE PERIOD ENDING                 .


 


3.                                       STORE OPENINGS AND CLOSINGS.  APPENDIX
III HERETO SETS FORTH IN REASONABLE DETAIL ALL STORE OPENINGS AND STORE CLOSINGS
FOR THE PERIOD ENDING                 , AND STATES THE AGGREGATE NUMBER OF THE
LOAN PARTIES’ STORES AS OF THE FIRST DAY OF THE CURRENT FISCAL QUARTER/YEAR.


 


4.                                       RENTAL PAYMENT STATUS.  APPENDIX IV
HERETO SETS FORTH IN REASONABLE DETAIL THE STATUS OF RENTAL PAYMENTS FOR EACH OF
THE LOAN PARTIES’ (I) WAREHOUSES AND DISTRIBUTION CENTERS (OTHER THAN WAREHOUSES
AND DISTRIBUTION CENTERS WITH RESPECT TO WHICH THE COLLATERAL AGENT HAS RECEIVED
A COLLATERAL ACCESS AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT), AND (II) OTHER LEASED LOCATIONS IN THE LANDLORD LIEN
STATES DESIGNATED BY THE ADMINISTRATIVE AGENT IN ITS COMMERCIALLY REASONABLE
JUDGMENT (WHICH, AS OF THE EFFECTIVE DATE, ARE WASHINGTON, PENNSYLVANIA AND
VIRGINIA) FOR THE PERIOD ENDING                         .


 


5.                                       NO MATERIAL ACCOUNTING CHANGES, ETC. 
THERE HAS BEEN NO CHANGE IN GAAP OR THE APPLICATION THEREOF SINCE THE DATE OF
THE AUDITED FINANCIAL STATEMENTS FURNISHED TO THE ADMINISTRATIVE AGENT FOR THE
FISCAL YEAR ENDING                  , OTHER THAN THE MATERIAL ACCOUNTING CHANGES
AS DISCLOSED ON APPENDIX V HERETO.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
                    ,         .

 

 

MICHAELS STORES, INC., as Lead Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

(1)

 

--------------------------------------------------------------------------------

(1) A Responsible Officer of the Lead Borrower.

 

Signature Page to Compliance Certificate

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

[If a Default or Event of Default exists, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof]

 

--------------------------------------------------------------------------------


 

APPENDIX II

 

1.

Average daily Availability

 

 

 

 

 

 

 

 

a.

FILO Borrowing Base (or, if the FILO Commitments have been terminated, the then
Tranche A Borrowing Base) calculated daily for the period ending
                                 minus daily outstanding Credit Extensions:

 

See Attached Schedule

 

 

 

 

 

 

b.

Revolving Credit Ceiling calculated daily minus daily outstanding Credit
Extensions for the period ending                       :

 

See Attached Schedule

 

 

 

 

 

 

c.

Number of days in such period:

 

 

 

 

 

 

 

 

d.

Average daily Availability (Lesser of Line 1(a) divided by Line 1(c) or Line
1(b) divided by Line 1(c)):

 

 

 

 

 

 

 

 

Pricing Grid Level:

 

 

 

 

 

 

2.

Consolidated Fixed Charge Coverage Ratio for the period ending
                                  :

 

 

 

 

 

 

 

A.

Consolidated EBITDA for such period:

 

 

 

 

 

 

1.

The sum (without duplication) of:

 

 

 

 

 

 

 

(a)

Consolidated Net Income for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(b)

provision for Consolidated Taxes paid or accrued during such period to the
extent the same were deducted (and not added back) in computing Consolidated Net
Income for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(c)

Consolidated Interest Expense of such Person for such period, plus amounts
excluded from Consolidated Interest Expense as set forth in clauses (i) through
(viii) of the definition thereof, to the extent the same were deducted (and not
added back) in calculating such Consolidated Net Income for such period:

 

 

 

--------------------------------------------------------------------------------


 

 

 

Plus

 

 

 

 

 

 

 

 

(d)

Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same was deducted (and not added back) in computing
Consolidated Net Income for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(e)

any non-cash charges, including (i) any write offs or write downs, (ii) equity
based awards compensation expense, (iii) losses on sales, disposals or
abandonment of, or any impairment charges or asset write off, related to
intangible assets, long-lived assets and investments in debt and equity
securities, (iv) all losses from investments recorded using the equity method,
and (v) other non-cash charges, non-cash expenses or non-cash losses reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges referred to in clauses (i) through (v) of this clause represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from EBITDA
to such extent, and excluding amortization of a prepaid cash item that was paid
in a prior period):

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(f)

the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(g)

Advisory Fees paid or accrued in such period to the Sponsors or Highfields
Capital to the extent otherwise permitted under the Credit Agreement:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(h)

the amount of net cost savings projected by

 

 

 

--------------------------------------------------------------------------------


 

 

 

the Lead Borrower in good faith to be realized as a result of specified actions
taken during such period (calculated on a pro forma basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized during such period from such actions; provided that
(x) such cost savings are reasonably identifiable and factually supportable, and
(y) such cost savings do not exceed in the aggregate $40,000,000 in any four
consecutive Fiscal Quarters (or such greater amount reasonably approved in good
faith by the Administrative Agent):

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(i)

any costs or expense incurred by the Lead Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Lead Borrower or net cash
proceeds of an issuance of Capital Stock of the Lead Borrower (other than
Disqualified Capital Stock) for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(j)

any net loss from disposed or discontinued operations

 

 

 

 

for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(k)

cash receipts (or reduced cash expenditures) to the extent non-cash gains
relating to such income were deducted in the calculation of Consolidated EBITDA
pursuant to Line 2 below for any previous period:

 

 

 

 

 

 

 

 

(l)

Sum of lines 1(a) through 1(k):

 

 

 

 

 

 

 

2.

Minus (without duplication) the sum of the following:

 

 

 

 

 

 

 

 

(a)

non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential

 

 

 

--------------------------------------------------------------------------------


 

 

 

cash item that reduced Consolidated EBITDA in any prior period and any non-cash
gains with respect to cash actually received in such period or received in a
prior period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(b)

any net income from disposed or discontinued operations for such period:

 

 

 

 

 

 

 

 

(c)

The sum of Lines 2(a) and 2(b):

 

 

 

 

 

 

 

3.

Plus or Minus (as applicable, without duplication):

 

 

 

 

 

 

 

 

(a)

any adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees):

 

 

 

 

 

 

 

4.

Consolidated EBITDA for such period (Line 1(l) minus Line 2(c) plus or minus (as
applicable) Line 3(a)):

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

 

B.

Net Proceeds of capital contributions received or Permitted Equity Issuances
made during such period to the extent used to make payments on account of Debt
Service Charges or Taxes:

 

 

 

 

 

 

 

Minus

 

 

 

 

 

 

 

 

 

C.

Capital Expenditures paid in cash which are not financed with the Net Proceeds
of Permitted Indebtedness (other than the Obligations) during such period:

 

 

 

 

 

 

 

D.

The sum of Line A(4) and Line B:

 

 

 

 

 

 

 

E.

Line C subtracted from Line D:

 

 

 

 

 

 

 

F.

Debt Service Charges payable in cash during such period:

 

 

 

 

 

 

 

 

1.

Consolidated Interest Expense required to be paid or paid in cash:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

2.

Scheduled principal payments made or required to be made on account of
Indebtedness for borrowed money, including the full amount of any non-recourse
Indebtedness (after giving effect to any prepayments paid in cash that reduce
the amount

 

 

 

--------------------------------------------------------------------------------


 

 

 

of such required payments) (excluding the Obligations and any AHYDO Amount (as
such term Is defined in the Subordinated Discount Note Indenture), but
including, without limitation, obligations with respect to Capitalized Leases)
for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

3.

Scheduled mandatory payments on account of Disqualified Capital Stock (whether
in the nature of dividends, redemption, repurchase or otherwise) required to be
made during such period during such period:

 

 

 

 

 

 

 

 

4.

Debt Service Charges (the sum of Lines F(1) through F(3):

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

G.

Federal, state and foreign income Taxes paid in cash (net of cash refunds
received) during such period:

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

H.

Restricted Payments permitted by SECTION 6.06(k) of the Credit Agreement paid in
cash to the holders of Capital Stock of the Lead Borrower during such period
(but excluding Restricted Payments to the extent funded by an issuance by the
Lead Borrower of Permitted Indebtedness, a Permitted Equity Issuance or a
capital contribution to the Lead Borrower) during such period:

 

 

 

 

 

 

 

I.

The sum of Lines F(4) through H:

 

 

 

 

 

 

 

J.

Consolidated Fixed Charge Coverage Ratio [Line E divided by Line I]:

 

 

 

 

 

 

 

 

Detailed calculations of the foregoing are set forth on a schedule attached
hereto.

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX III

 

[Attach reasonable detail of all Store openings and Store closings for the
period ending                 ]

 

Aggregate number of the Loan Parties’ Stores as of the first day of the current
Fiscal Quarter/Year:                                        

 

--------------------------------------------------------------------------------


 

APPENDIX IV

 

[Attach reasonable detail of the status of rental payments for each of the Loan
Parties’ (i) warehouses and distribution centers (other than warehouses and
distribution centers with respect to which the Collateral Agent has received a
Collateral Access Agreement in form and substance reasonably satisfactory to the
Collateral Agent), and (ii) other leased locations in the Landlord Lien States
designated by the Administrative Agent in its commercially reasonable judgment
(which, as of the Effective Date, are Washington, Pennsylvania and Virginia) for
the period ending                         ]

 

--------------------------------------------------------------------------------


 

APPENDIX V

 

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since                                          [the date
of the most recently delivered financial statements to the Administrative Agent
prior to the date of this Certificate]. [If material changes in GAAP or in
application thereof have occurred, the following describes the nature of the
changes in reasonable detail and the effect, if any, of each such material
change in GAAP or in application thereof on the financial statements delivered
in accordance with the Credit Agreement.]

 

--------------------------------------------------------------------------------


 

EXHIBIT I to Credit Agreement

Form of Borrowing Base Certificate

MICHAELS STORES

REVOLVING LINE OF CREDIT AVAILABILITY

 

 

 

 

Certificate #:

 

 

 

 

Date:

 

 

(in ‘000)

 

Tranche (A)

 

FILO

 

 

 

 

 

 

 

Eligible Credit Card Receivables

 

—

 

—

 

Credit Card Advance Rate

 

90

%

5

%

Credit Card Receivables Availability

 

—

(a)

—

(a)

 

 

 

 

 

 

Total Inventory Borrowing Base as of

 

—

(b)

—

(b)

 

 

 

 

 

 

Less Availability Reserves

 

 

 

 

 

Rent in Arrears for: PA, VA and WA

 

—

 

 

 

Customer Credit Liabilities (50%)

 

—

 

 

 

 

 

 

 

 

 

Total Reserves

 

—

(c)

 

 

 

 

 

 

 

 

Total ‘Tranche A’ and Total ‘FILO’ Uncapped Borrowing Base (a+b+c)

 

—

(i)

—

(ii)

 

 

 

 

 

 

Total ‘Tranche A’ and Total ‘FILO’ Capped Borrowing Base

 

—

(iii)

—

(iv)

Total ‘Tranche A’ not to exceed $1,052MM

 

 

 

 

 

Total ‘FILO’ not to exceed $50MM

 

 

 

 

 

 

 

 

 

 

 

Total Tranche A and FILO Borrowing Base: Lesser of (i + ii) and (iii + iv)

 

 

 

$

—

 

 

AVAILABILITY CALCULATION

 

Request Date: 

 

 

 

FILO Borrowing Base (Capped at $50MM)

 

—

 

FILO Outstandings

 

—

 

Required Incremental Draw

 

—

 

 

 

 

 

Total Tranche A and FILO Borrowing Base

 

—

 

 

 

 

 

Beginning Principal Balance

 

 

 

Add: prior day advance

 

—

 

Add: Interest charged today

 

—

 

Add: LCs Fees charged

 

—

 

Add: LCs Invoices charged

 

—

 

Add: Other Fees charged

 

—

 

Less: Prior day drawdown

 

—

 

 

 

 

 

Ending principal balance

 

—

 

 

 

 

 

Add: Standby letters of credit

 

 

 

Add: Commercial letters of credit

 

—

 

 

 

 

 

Total loan balance prior to request

 

—

 

 

 

 

 

Excess Availability prior to today’s request

 

—

 

 

 

 

 

ADVANCE REQUEST

 

—

 

Paydown Request

 

—

 

Excess Availability after today’s request

 

—

 

 

The undersigned represents and warrants that the information set forth above has
been prepared in accordance with the requirements of the Amended and Restated
Credit Agreement dated February 18, 2010 (as amended, restated, supplemented or
otherwise modified) by, among others, Michaels Stores, Inc., as Lead Borrower,
the other Borrowers and Facility Guarantors party thereto, the Lenders party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral Agent
for the Lenders.

 

--------------------------------------------------------------------------------


 

MICHAELS

Eligible Inventory Calculation

 

 

 

 

 

 

 

 

 

Certificate #

 

0

 

 

 

 

 

 

 

 

 

Date

 

1/0/1900

 

 

(in ‘000)

 

 

 

 

 

 

 

COST

 

 

 

 

 

 

 

 

 

 

 

Beg. Inventory as of :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD

 

Purchases - Direct Ship

 

 

 

 

 

 

 

 

 

Purchases - DC Transfers

 

 

 

 

 

 

 

 

 

Purchases - Artistree Custom Framing Transfers

 

 

 

 

 

 

 

 

 

Store to Store Transfers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LESS

 

Net Sales at Retail (memo only)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost of Goods Sold @ Cost

 

 

 

 

 

 

 

 

 

Returns to Vendor

 

 

 

 

 

 

 

 

 

Shrink

 

 

 

 

 

 

 

 

 

Damage and Stolen

 

 

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Adds / (Reductions)

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Ending Inventory as of:

 

1/0/1900

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

ADD

 

Michaels DC Inventory as of

 

1/0/1900

 

 

 

 

 

 

 

Star Decorators Inventory as of

 

1/0/1900

 

 

 

 

 

 

 

Artistree Finished Inventory

 

1/0/1900

 

 

 

 

 

 

 

Michaels Inventory not in Stock Ledger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Letter of Credit Inventory

 

 

 

 

 

—

 

 

 

Eligible In transit: Trailers

 

 

 

 

 

 

 

 

 

Eligible In transit: Inter-Co

 

 

 

 

 

 

 

 

 

Eligible In transit: From Vendors

 

 

 

25

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Adds

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total Ending Inventory

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

LESS

 

Shrink Reserve - Michaels & Star

 

 

 

 

 

 

 

 

 

Ineligible Inventory (supplies)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory as of :

 

1/0/1900

 

 

 

 

 

—

 

 

Appraised Value as of Sept 09 Appraisal

 

 

 

 

January - August

 

85.3

%

September - December

 

96.9

%

 

Inventory Advance Rate

 

Tranche (A)

 

FILO

 

December 16 - August 14

 

85.0

%

5.0

%

August 15 - December 15

 

87.5

%

5.0

%

 

 

 

Tranche (A)

 

 

 

FILO

 

Advance Rate

 

72.5

%

 

 

4.3

%

Total Inventory Borrowing Base

 

0

 

 

 

0

 

 

--------------------------------------------------------------------------------


 

AARON BROTHERS

Eligible Inventory Calculation

 

 

 

 

 

 

 

 

 

Certificate #

 

0

 

 

 

 

 

 

 

 

 

Date

 

1/0/1900

 

 

(in ‘000)

 

 

 

 

 

 

 

COST

 

 

 

 

 

 

 

 

 

 

 

Beg. Inventory as of :

 

1/0/1900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD

 

Purchases

 

 

 

 

 

 

 

 

 

Other

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

LESS

 

Net Sales @ Retail (memo only)

 

 

 

 

 

 

 

 

 

Cost of Goods Sold @ Cost

 

 

 

 

 

 

 

 

 

Returns to Vendor

 

 

 

 

 

 

 

 

 

Shrink

 

 

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Adds / (Reductions)

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Ending Inventory as of:

 

1/0/1900

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

ADD

 

Custom Framing Inventory

 

 

 

 

 

 

 

 

 

Eligible Letter of Credit Inventory

 

 

 

 

 

—

 

 

 

Eligible In transit: Inter-Co

 

 

 

 

 

—

 

 

 

Eligible In transit: From Vendors

 

 

 

25

%

—

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Adds

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total Ending Inventory

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

LESS

 

Shrink Reserve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory as of :

 

1/0/1900

 

 

 

 

 

—

 

 

Appraised Value as of Sept 09 Appraisal

 

January - August

 

76.9

%

September - December

 

82.6

%

 

Inventory Advance Rate

 

Tranche (A)

 

FILO

 

December 16 - August 14

 

85.0

%

5.0

%

August 15 - December 15

 

87.5

%

5.0

%

 

 

 

Tranche (A)

 

 

 

FILO

 

Advance Rate

 

65.4

%

 

 

3.8

%

Total Inventory Borrowing Base

 

0

 

 

 

0

 

 

--------------------------------------------------------------------------------


 

ARTISTREE**

Eligible Inventory Calculation

 

 

 

 

 

 

 

 

 

Certificate #

 

0

 

 

 

 

 

 

 

 

 

Date

 

1/0/1900

 

 

(in ‘000)

 

 

 

 

 

 

 

COST

 

 

 

 

 

 

 

 

 

 

 

Ending Inventory as of:

 

1/0/1900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD

 

Eligible Letter of Credit Inventory

 

 

 

 

 

—

 

 

 

Eligible In transit: Inter-Co

 

 

 

 

 

—

 

 

 

Eligible In transit: From Vendors

 

 

 

25

%

—

 

 

 

 

 

 

 

 

 

 

 

Total Ending Inventory

 

 

 

 

 

 

 

—

 

 

Appraised Value as of Sept 09 Appraisal

 

 

 

 

January - August

 

24.3

%

September - December

 

24.8

%

 

Inventory Advance Rate

 

Tranche (A)

 

FILO

 

December 16 - August 14

 

85.0

%

5.0

%

August 15 - December 15

 

87.5

%

5.0

%

 

 

 

Tranche (A)

 

 

 

FILO

 

Advance Rate

 

20.7

%

 

 

1.2

%

Total Inventory Borrowing Base

 

—

 

 

 

—

 

 

--------------------------------------------------------------------------------

** Commodity Inventory Only

 

--------------------------------------------------------------------------------


 

Exhibit J

 

DOCUMENT AGENDA

 

for

 

AMENDED AND RESTATED

SENIOR SECURED REVOLVING CREDIT FACILITY

 

among

 

MICHAELS STORES, INC.,
As the Lead Borrower

 

For

THE BORROWERS AND GUARANTORS PARTY THERETO

 

BANK OF AMERICA, N.A.,

As Administrative Agent and Collateral Agent

 

THE LENDERS PARTY THERETO

 

WELLS FARGO RETAIL FINANCE, LLC,

as Syndication Agent

 

DEUTSCHE BANK AG, NEW YORK BRANCH

JPMORGAN CHASE BANK, N.A.

CREDIT SUISSE
as Co-Documentation Agents

 

BANC OF AMERICA SECURITIES LLC,
WELLS FARGO RETAIL FINANCE, LLC,

as Joint Lead Arrangers

 

BANC OF AMERICA SECURITIES LLC
WELLS FARGO RETAIL FINANCE, LLC

DEUTSCHE BANK SECURITIES INC.

J.P. MORGAN SECURITIES INC.

CREDIT SUISSE

as Joint Book Runners

 

--------------------------------------------------------------------------------

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION

UBS SECURITIES LLC

RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC.

as Senior Managing Agents

 

--------------------------------------------------------------------------------


 

Table of Parties

 

Bank of America, N.A.

 

“Agent” or “A”

Riemer & Braunstein LLP (Agent’s Counsel)

 

“R&B”

Ogilvy Renault LLP (Agent’s Canadian Counsel)

 

“OR”

Michaels Stores, Inc.
Aaron Brothers, Inc.
Michaels Stores Procurement Company, Inc.
Artistree, Inc.

 

“Borrowers” or “B”

Michaels Finance Company, Inc.
Michaels Stores Card Services, LLC

 

“US Guarantors” or “USG”

Michaels of Canada, ULC

 

“Canadian Guarantor” or “CG” (together with USG, collectively, “Guarantors” or
“G”, and together with B, collectively, “Loan Parties” or “LP”)

Ropes & Gray LLP (Loan Parties’ Counsel)

 

“BC”

McInnes Cooper (Canadian Guarantor’s Counsel)

 

“CGC”

Deutsche Bank

 

“Term Loan Agent” or “TLA”

White & Case LLP (Term Loan Agent’s Counsel)

 

“W&C”

 

2

--------------------------------------------------------------------------------


 

Item

 

PART ONE: LOAN AND OPERATIVE DOCUMENTS

 

1.             Amended and Restated Credit Agreement

 

2.             Exhibits to Amended and Restated Credit Agreement

 

(a)           Exhibit A-1 — Form of Assignment and Acceptance (Tranche A)

 

(b)           Exhibit A-2 — Form of Assignment and Acceptance (FILO)

 

(c)           Exhibit B — Form of Customs Broker Agreement

 

(d)           Exhibit C — Form of Notice of Borrowing

 

(e)           Exhibit D — Form of Revolving Credit Note

 

(f)            Exhibit E — Form of Swingline Note

 

(g)           Exhibit F — Form of Joinder to Credit Agreement

 

(h)           Exhibit G — Form of Credit Card Notification

 

(i)            Exhibit H — Form of Compliance Certificate

 

(j)            Exhibit I — Form of Borrowing Base Certificate

 

(k)           Exhibit J — Closing Agenda

 

3.             Schedules to Amended and Restated Credit Agreement

 

(a)           Schedule 1.1(a) — Lenders and Commitments

 

3

--------------------------------------------------------------------------------


 

(b)           Schedule 2.18(b) — Credit Card Arrangements

 

(c)           Schedule 2.18(c) — Blocked Account Agreements

 

(d)           Schedule 3.01 — Organization Information

 

(e)           Schedule 3.05 — Financial Statement Exceptions

 

(f)            Schedule 3.08(b)(i) — Owned Real Estate

 

(g)           Schedule 3.08(b)(ii) — Leased Real Estate

 

(h)           Schedule 3.09(b) — Environmental Matters

 

(i)            Schedule 3.09(d) — Environmental Investigation

 

(j)            Schedule 3.10 — Taxes

 

(k)           Schedule 3.11 — ERISA and other Pension Matters

 

(l)            Schedule 3.12 — Subsidiaries; Equity Interests

 

(m)          Schedule 3.15 — Intellectual Property

 

(n)           Schedule 4.01(b) — Local U.S. and Canadian Counsel Opinions

 

(o)           Schedule 5.02(f) — Reporting Requirements

 

(p)           Schedule 5.02 — Lead Borrower’s Website

 

(q)           Schedule 5.07 — Insurance

 

(r)            Schedule 5.14 — Unrestricted Subsidiaries

 

(s)           Schedule 6.01 — Permitted Encumbrances

 

4

--------------------------------------------------------------------------------


 

(t)            Schedule 6.02 — Permitted Investments

 

(u)           Schedule 6.03 — Existing Indebtedness

 

(v)           Schedule 6.05 — Permitted Dispositions

 

(w)          Schedule 6.08 — Affiliate Transactions

 

(x)            Schedule 6.09 — Burdensome Agreements

 

4.             Amended and Restated Revolving Credit Notes

 

(a)           Wells Fargo Retail Finance, LLC

 

(b)           Regions Bank

 

(c)           Union Bank, N.A.

 

(d)           RBS Business Capital, a Division of RBS Asset Finance, Inc., a
Subsidiary of RBS Citizens, N.A.

 

(e)           Deutsche Bank AG New York Branch

 

5.             Confirmation, Ratification and Amendment of Ancillary Loan
Documents — US

 

(a)           Annex A — Updated Schedules to Security Agreement

 

(a)           Annex B — Updated Schedules to other Ancillary Loan Documents

 

6.             Confirmation, Ratification and Amendment of Ancillary Loan
Documents — Canada

 

7.             Grant of Security Interest in Trademarks — Michaels Stores
Procurement Company, Inc.

 

(a)           Schedule I — Trademarks

 

5

--------------------------------------------------------------------------------


 

8.             Amendment to Grant of Security Interest in Trademarks — Michaels
of Canada, ULC

 

(a)           Schedule I — Trademarks

 

9.             Blocked Account Agreements

 

(a)           Amendment to Blocked Account Agreement — Canadian Imperial Bank of
Commerce

 

(b)           Wells Fargo Bank, National Association — Michaels of Canada, ULC
and Michaels Finance Company, Inc.

 

10.           PPSA Registration Statements/Amendments

 

11.           Landlord Waivers

 

(a)           63 Green Mountain Road, Hazleton, PA (Michaels)

 

(b)           2720 Pellissier Place, City of Industry, CA (Artistree)

 

(c)           850 Northlake Drive, Suite 500, Coppell, TX (Artistree)

 

12.           Freight Forwarder Agreement with OOCL Logistics Ltd.

 

13.           Customs Broker Agreement with UPS Supply Chain Solutions, Inc.

 

14.           Carrier Agreements

 

(a)           APL Co. Pte Ltd.

 

(b)           CMA CGM (America) LLC

 

(c)           China Shipping Container Lines Co., Ltd.

 

(d)           Mitsui O.S.K. Lines, Ltd.

 

6

--------------------------------------------------------------------------------


 

15.           Officer’s Certificate

 

16.           Solvency Certificate

 

PART TWO: ORGANIZATIONAL AND AUTHORITY DOCUMENTS

 

17.           Michaels Stores, Inc.

 

(a)           Secretary’s Certificate with Incumbency Signatures attaching:
(i) Articles of Incorporation certified by DE SOS; (ii) By-laws; and (iii) Board
Resolutions

 

(b)           Certificate of Legal Existence and Good Standing — Delaware

 

(c)           Certificates of Foreign Qualification — IL, FL, OH, TX (x2), NC,
NY, MI, PA, CA (x2), VA

 

18.           Aaron Brothers, Inc.

 

(a)           Secretary’s Certificate with Incumbency Signatures attaching:
(i) Articles of Incorporation certified by DE SOS; (ii) By-laws; and (iii) Board
Resolutions

 

(b)           Certificate of Legal Existence and Good Standing — Delaware

 

(c)           Certificates of Foreign Qualification — MD, AZ, CO, NV, ID, GA, CA
(x2), OR, VA, WA, TX (x2)

 

19.           Artistree, Inc.

 

(a)           Secretary’s Certificate with Incumbency Signatures attaching:
(i) Articles of Incorporation certified by DE SOS; (ii) By-laws; and (iii) Board
Resolutions

 

(b)           Certificate of Legal Existence and Good Standing — Delaware

 

(c)           Certificates of Foreign Qualification — DE, NC, TX (x2), TN, CA
(x2)

 

20.           Michaels Finance Company, Inc.

 

7

--------------------------------------------------------------------------------


 

(a)           Secretary’s Certificate with Incumbency Signatures attaching:
(i) Articles of Incorporation certified by DE SOS; (ii) By-laws; and (iii) Board
Resolutions

 

(b)           Certificate of Legal Existence and Good Standing — Delaware

 

(c)           Certificates of Foreign Qualification — TX (2)

 

21.           Michaels Stores Procurement Company, Inc.

 

(a)           Secretary’s Certificate with Incumbency Signatures attaching:
(i) Articles of Incorporation certified by DE SOS; (ii) By-laws; and (iii) Board
Resolutions

 

(b)           Certificate of Legal Existence and Good Standing — Delaware

 

(c)           Certificates of Foreign Qualification — IL, FL, TX (x2), MN, PA,
CA (x2), WA

 

22.           Michaels Stores Card Services, LLC

 

(a)           Officer’s Certificate with Incumbency Signatures attaching:
(i) Certificate of Organization certified by VA SOS; (ii) Operating Agreement;
and (iii) Board/Member Resolutions

 

(b)           Certificate of Legal Existence and Good Standing — Virginia

 

(c)           Certificates of Foreign Qualification — TX (x2), CA (x2)

 

23.           Michaels of Canada, ULC

 

(a)           Officer’s Certificate with Incumbency Signatures attaching:
(i) Memorandum of Association; (ii) Articles of Association; and
(iii) Resolutions

 

(b)           Certificate of Legal Existence and Good Standing — Nova Scotia

 

(c)           Certificates of Good Standing from Provinces where collateral is
located

 

8

--------------------------------------------------------------------------------


 

(i)            British Columbia

 

(ii)           Alberta

 

(iii)          Saskatchewan

 

(iv)          Manitoba

 

(v)           Ontario

 

(vi)          Newfoundland and Labrador

 

(vii)         Prince Edward Island

 

PART THREE: MISCELLANEOUS

 

24.           Side Letter regarding Letter of Credit Facility

 

25.           Side Letter regarding Exercise of Accordion

 

26.           UCC, PPSA, Tax, Judgment, Intellectual Property and other Lien
Searches

 

27.           Opening Day Borrowing Base Certificate

 

28.           Enforceability, Due Authorization and Perfection Opinions of
Counsel to Borrowers and Facility Guarantors

 

(a)           Ropes & Gray LLP

 

(b)           Troutman Sanders LLP (Virginia)

 

(c)           Local Canadian counsel (Registration Opinions)

 

(i)            McInnes Cooper (Prince Edward Island, Nova Scotia, New Brunswick,
Newfoundland and Labrador)

 

9

--------------------------------------------------------------------------------


 

(ii)           Gowling Lafleur Henderson LLP (Ontario, Alberta, British
Columbia)

 

(iii)          McDougall Gauley LLP (Saskatchewan)

 

(iv)          Thompson Dorfman Sweatman LLP (Manitoba)

 

29.           Evidence of Property Insurance for Borrowers and Facility
Guarantors — Evidence of Commercial Property Insurance (ACORD 27) in favor of
Bank of America, N.A., as Agent and Lender’s Loss Payee Endorsement (United
States and Canada)

 

30.           Evidence of General Liability Insurance for Borrowers and Facility
Guarantors — Certificate of Liability Insurance (ACORD 25) in favor of Bank of
America, N.A., as Agent and Additional Insured Endorsement (United States and
Canada)

 

31.           Fee Letter

 

32.           Post Closing Letter

 

10

--------------------------------------------------------------------------------


 

Schedule 1.1

Lenders and Commitments

 

See attached.

 

1

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Lenders and Commitments

 

Lender

 

Tranche A
Commitment

 

Tranche A
Commitment
Percentage

 

FILO
Commitment

 

FILO
Commitment
Percentage

 

Total
Commitment

 

Commitment
Percentage

 

EXTENDING LENDERS

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

85,750,000

 

8.151140684

%

$

14,250,000

 

28.500000000

%

$

100,000,000

 

9.074410163

%

Wells Fargo Retail Finance, LLC

 

$

160,750,000

 

15.280418251

%

$

14,250,000

 

28.500000000

%

$

175,000,000

 

15.880217786

%

General Electric Capital Corporation

 

$

40,000,000

 

3.802281369

%

$

0

 

0

%

$

40,000,000

 

3.629764065

%

GE Business Financial Services, Inc.

 

$

34,000,000

 

3.231939163

%

$

0

 

0

%

$

34,000,000

 

3.085299456

%

Deutsche Bank AG New York Branch

 

$

55,000,000

 

5.228136882

%

$

0

 

0

%

$

55,000,000

 

4.990925590

%

JPMorgan Chase Bank, N.A.

 

$

55,000,000

 

5.228136882

%

$

0

 

0

%

$

55,000,000

 

4.990925590

%

Credit Suisse

 

$

55,000,000

 

5.228136882

%

$

0

 

0

%

$

55,000,000

 

4.990925590

%

Barclays Bank PLC

 

$

55,000,000

 

5.228136882

%

$

0

 

0

%

$

55,000,000

 

4.990925590

%

UBS Loan Finance LLC

 

$

47,500,000

 

4.515209125

%

$

5,500,000

 

11.000000000

%

$

53,000,000

 

4.809437387

%

RBS Business Capital, a Division of RBS Asset Finance, Inc., a Subsidiary of RBS
Citizens, N.A.

 

$

45,000,000

 

4.277566540

%

$

5,000,000

 

10.000000000

%

$

50,000,000

 

4.537205082

%

SunTrust Bank

 

$

40,000,000

 

3.802281369

%

$

0

 

0

%

$

40,000,000

 

3.629764065

%

Regions Bank

 

$

33,500,000

 

3.184410646

%

$

1,500,000

 

3.000000000

%

$

35,000,000

 

3.176043557

%

U.S. Bank National Association

 

$

30,000,000

 

2.851711027

%

$

5,000,000

 

10.000000000

%

$

35,000,000

 

3.176043557

%

Burdale Financial Limited

 

$

27,000,000

 

2.566539924

%

$

3,000,000

 

6.000000000

%

$

30,000,000

 

2.722323049

%

Union Bank, N.A.

 

$

30,000,000

 

2.851711027

%

$

0

 

0

%

$

30,000,000

 

2.722323049

%

Siemens Financial Services, Inc.

 

$

23,000,000

 

2.186311787

%

$

0

 

0

%

$

23,000,000

 

2.087114338

%

Israel Discount Bank of New York

 

$

18,500,000

 

1.758555133

%

$

1,500,000

 

3.000000000

%

$

20,000,000

 

1.814882033

%

Webster Business Credit Corporation

 

$

15,000,000

 

1.425855513

%

$

0

 

0

%

$

15,000,000

 

1.361161525

%

Subtotal – Extending Lenders

 

$

850,000,000

 

80.798479087

%

$

50,000,000

 

100

%

$

900,000,000

 

81.669691470

%

 

--------------------------------------------------------------------------------


 

Lender

 

Tranche A
Commitment

 

Tranche A
Commitment
Percentage

 

FILO
Commitment

 

FILO
Commitment
Percentage

 

Total
Commitment

 

Commitment
Percentage

 

NON-EXTENDING LENDERS

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC Bank, N.A.

 

$

67,500,000

 

6.416349810

%

$

0

 

0

%

$

67,500,000

 

6.125226860

%

GMAC Commercial Finance LLC

 

$

50,000,000

 

4.752851711

%

$

0

 

0

%

$

50,000,000

 

4.537205082

%

UPS Capital Corporation

 

$

30,000,000

 

2.851711027

%

$

0

 

0

%

$

30,000,000

 

2.722323049

%

Bayerische Landesbank - New York Branch

 

$

25,000,000

 

2.376425856

%

$

0

 

0

%

$

25,000,000

 

2.268602541

%

Allied Irish Banks, P.L.C.

 

$

18,500,000

 

1.758555133

%

$

0

 

0

%

$

18,500,000

 

1.678765880

%

Citibank, N.A.

 

$

11,000,000

 

1.045627376

%

$

0

 

0

%

$

11,000,000

 

0.998185118

%

Subtotal – Non-Extending Lenders

 

$

202,000,000

 

19.201520913

%

$

0

 

0

%

$

202,000,000

 

18.330308530

%

TOTAL

 

$

1,052,000,000

 

100

%

$

50,000,000

 

100

%

$

1,102,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 2.18(b)

Credit Card Arrangements

 

Michaels Entity

 

Processor Name

 

Tender Type

 

Effective Date*

 

Expiration Date

 

 

First Data Merchant Services Corporation (assignee of Chase Merchant Services,
LLC) and JPMorgan Chase Bank

 

VISA

MasterCard

AMEX

Discover

Debit

 

1/13/2004

 

1/13/10 (after one-year renewal). Upon expiration, the agreement will
automatically renew for successive one-year terms unless terminated by 90 days’
written notice by either party.

 

 

 

 

 

 

 

 

 

Michaels Stores, Inc. (including Aaron Brothers, Inc.)

 

American Express Travel Related Services Company, Inc.

 

AMEX

 

7/1/2003

 

7/1/2010. Upon expiration, the agreement will remain in effect until AMEX
receives 90 days’ written notice to terminate. The agreement extends to all
subsidiaries.

 

 

 

 

 

 

 

 

 

 

 

Discover Financial Services, LLC

 

Discover

 

The Agreement becomes effective with acceptance of Merchant Services Agreement
as evidenced by submission to Discover any Authorization Request or Sales Data
relating to a Card Transaction.

 

The Agreement may be terminated by either party by giving 30 days’ written
notice by either party. The Agreement extends to all subsidiaries.

 

 

 

 

 

 

 

 

 

Michaels of Canada, ULC

 

Global Payments Canada, Inc.

 

VISA

MasterCard

AMEX

Debit

 

6/11/2003 (Merchant Agreement)

6-22-2007 (Amendment)

 

Agreement extended to 6/23/2009. Agreement automatically renews for additional
one-year periods. During any renewal term, the contract can be terminated with
90 days written notice by either party. Payment to Global was moved from a
blended rate method to a less costly and more transparent interchange plus
method.

 

--------------------------------------------------------------------------------

*Effective Date = Agreement Date

 

2

--------------------------------------------------------------------------------


 

Schedule 2.18(c)

Blocked Accounts

 

1) Michaels Stores, Inc.

Wells Fargo Bank

Concentration (Funding) Account #4311269179

 

2) Michaels Stores Procurement Company, Inc.

Wells Fargo Bank

Concentration (Funding) Account #4050003342

 

3) Michaels Stores Card Services, LLC

Wells Fargo Bank

Concentration (Funding) Account #4000020750

 

4) Michaels of Canada, ULC

Canadian Imperial Bank of Commerce

Concentration / Canadian Dollar Transit #0002, Account #6076610

Concentration / Canadian Dollar Transit #0002, Account #5910013

 

5) Michaels of Canada, ULC

Wells Fargo Bank

Multi-Currency Account — Canadian Dollar #7774008408*

 

6) Aaron Brothers, Inc.

Wells Fargo Bank

Concentration (Funding) Account #4945007490

 

7) Michaels Finance Company, Inc.

Wells Fargo Bank

Concentration (Funding) Account #4050003359*

 

--------------------------------------------------------------------------------

* These DDAs shall be subject to Blocked Account Agreements according to the
terms and provisions of the Post-Closing Letter, dated as of the Effective Date,
by and among the Administrative Agent, the Lead Borrower, the other Borrowers
party thereto and the Facility Guarantors party thereto.

 

3

--------------------------------------------------------------------------------


 

Schedule 3.01

Organization Information

 

Name

 

State of
Organization

 

Organization
Type

 

Organization
Number

 

Federal Employer
Identification Number

 

Michaels Stores, Inc.

 

Delaware

 

Corporation

 

2021624

 

75-1943604

 

Aaron Brothers, Inc.

 

Delaware

 

Corporation

 

2156476

 

13-3498646

 

Michaels Finance Company, Inc.

 

Delaware

 

Corporation

 

3711652

 

20-0313952

 

Michaels Stores Card Services, LLC

 

Virginia

 

Limited Liability Company

 

S075864-1

 

72-1524325

 

Michaels Stores Procurement Company, Inc.

 

Delaware

 

Corporation

 

3711651

 

20-0313890

 

Artistree, Inc.

 

Delaware

 

Corporation

 

4238675

 

83-0466644

 

Michaels of Canada, ULC

 

Nova Scotia

 

Unlimited Liability Company

 

3015830

 

13529-9063

 

 

4

--------------------------------------------------------------------------------


 

Schedule 3.05

Financial Statements

 

1.  See “Stock Options Inquiry” in Item 3. Legal Proceedings in Lead Borrower’s
annual report on Form 10-K for the fiscal year ended January 31, 2009.

 

5

--------------------------------------------------------------------------------


 

Schedule 3.08(b)(i)

Owned Real Estate

 

Owner

 

Address

 

County

 

Michaels Stores, Inc.

 

1714 Newport Blvd
Costa Mesa, CA 92627-3010

 

Orange

 

 

6

--------------------------------------------------------------------------------


 

Schedule 3.08(b)(ii)

Leased Real Estate

 

See attached.

 

7

--------------------------------------------------------------------------------


 

Lease No. - Property Name

 

Address

 

City

 

State

 

Zip

 

County / Province

1. AARON BROTHERS, INC.

 

 

 

 

 

 

 

 

 

 

A. RETAIL LOCATIONS

 

 

 

 

 

 

 

 

 

 

00008 - LA-STUDIO CITY, CA

 

12565 VENTURA BLVD.

 

Studio City

 

CA

 

91604

 

LOS ANGELES

00012 - LA-WESTWOOD, CA

 

2090 Westwood Boulevard

 

Los Angeles

 

CA

 

90025

 

Los Angeles

00014 - LA-BREA, CA

 

2315 East Imperial Highway, Suite B

 

Brea

 

CA

 

92821-3706

 

Orange

00015 - LA-HOLLYWOOD, CA

 

716 North La Brea Avenue

 

Hollywood

 

CA

 

90038-3339

 

Los Angeles

00016 - BAY-CUPERTINO, CA

 

20600 Stevens Creek Boulevard

 

Cupertino

 

CA

 

95014-2120

 

Santa Clara

00018 - BAY-DUBLIN, CA

 

7151 Regional Street

 

Dublin

 

CA

 

94568-2323

 

Alameda

00019 - LA-SANTA BARBARA, CA

 

601 State Street

 

Santa Barbara

 

CA

 

93101-3301

 

Santa Barbara

00021 - LA-IRVINE, CA

 

3972 Barranca Parkway, Suite A&G

 

Irvine

 

CA

 

92606-8292

 

Orange

00022 - LA-TEMECULA, CA

 

26493 Ynez Road, Suite 1A

 

Temecula

 

CA

 

92591-4654

 

Riverside

00026 - LA-WEST HOLLYWOOD, CA

 

8383 Santa Monica Boulevard

 

West Hollywoos

 

CA

 

90069-4312

 

Los Angeles

00027 - LA-TUSTIN, CA

 

13771 Newport Avenue, Suite 15 - 16

 

Tustin

 

CA

 

92780-4692

 

ORANGE

00029 - LA-PASADENA ON LAKE, CA

 

326 South Lake Avenue

 

Pasadena

 

CA

 

91101-3508

 

Los Angeles

00031 - BAY-CONCORD, CA

 

1975 Diamond Boulevard, Building B

 

Concord

 

CA

 

94520-5716

 

Contra Costa

00032 - S.DG-MIRA MESA, CA

 

10765 Westview Parkway

 

San Diego

 

CA

 

92126-2963

 

San Diego

00035 - S.DG-MIDWAY, CA

 

2790 Midway Drive

 

San Diego

 

CA

 

92110-3203

 

San Diego

00037 - LA-SAN DIMAS, CA

 

840 West Arrow Highway

 

San Dimas

 

CA

 

91773-2446

 

Los Angeles

00038 - PHX-PARADISE VALLEY, AZ

 

10633 North Tatum Blvd., Space 102

 

Phoenix

 

AZ

 

85028

 

Maricopa

00041 - LA-SANTA MONICA, CA

 

1645 Lincoln Avenue

 

Santa Monica

 

CA

 

90404

 

Los Angeles

00042 - BAY-SAN RAFAEL, CA

 

75 C Bellam Boulevard

 

San Rafael

 

CA

 

94901-5352

 

Marin

00043 - LA-COSTA MESA, CA

 

1714 Newport Boulevard

 

Costa Mesa

 

CA

 

92627

 

Orange

00044 - LA-GLENDALE, CA

 

320 North Glendale Avenue

 

Glendale

 

CA

 

91206-3758

 

Los Angeles

00045 - S.DG-LA MESA, CA

 

8491 Fletcher Parkway

 

La Mesa

 

CA

 

91942-3005

 

San Diego

00046 - FRESNO, CA

 

7628 North Blackstone Avenue

 

Fresno

 

CA

 

93720-4300

 

Fresno

00048 - BAY-SAN JOSE, CA

 

944 Blossom Hill Road, Suite A

 

San Jose

 

CA

 

95123-1202

 

SANTA CLARA

00049 - BAY-DALY CITY, CA

 

5045 Junipero Serra Boulevard

 

Daly City

 

CA

 

94014-3217

 

San Mateo

00051 - S.DG-KEARNY MESA, CA

 

4240 Kearny Mesa Road, Suite 109B

 

San Diego

 

CA

 

92111-3769

 

San Diego

00052 - BAY-SUNNYVALE, CA

 

725 Sunnyvale Saratoga Road

 

Sunnyvale

 

CA

 

94087-1310

 

Santa Clara

00053 - PHX-PHOENIX/CAMELBACK, AZ

 

301 E. Camelback

 

Phoenix

 

AZ

 

85021

 

Maricopa

00060 - LA-HABRA, CA

 

1721 West Imperial Highway, Suite A

 

La Habra

 

CA

 

90631-6940

 

Orange

00063 - LA-ORANGE, CA

 

665 North Tustin Street, Unit Z

 

Orange

 

CA

 

92867-7148

 

Orange

00064 - LA-RANCHO CUCAMONGA, CA

 

10582 Foothill Boulevard, Suite 170

 

Rancho Cucamonga

 

CA

 

91730

 

San Bernadino

00065 - LA-TORRANCE/ROLLING HILLS, CA

 

2750 Pacific Coast Highway

 

Torrance

 

CA

 

90505-7002

 

Los Angeles

00066 - LA-HUNTINGTON BEACH, CA

 

7041 Yorktown Avenue, Suite 101

 

Huntington Beach

 

CA

 

92648-2463

 

Orange

00068 - SAC-CITRUS HEIGHTS, CA

 

7829 Greenback Lane

 

Citrus Heights

 

CA

 

95610-5909

 

Sacramento

00070 - SAC-ARDEN, CA

 

2345 Arden Way

 

Sacramento

 

CA

 

95825-4035

 

Sacramento

00071 - BAY-PINOLE, CA

 

1212 Fitzgerald Drive

 

Pinole

 

CA

 

94564-2252

 

Contra Costa

00072 - SAC-ELK GROVE, CA

 

7401 Laguna Boulevard, Suite 120

 

Elk Grove

 

CA

 

95758-5066

 

Sacramento

00073 - BAY-REDWOOD CITY, CA

 

1680 El Camino Real

 

Redwood City

 

CA

 

94063-2108

 

San Mateo

00074 - MODESTO, CA

 

3801 Pelandale Avenue, Suite F-3

 

Modesto

 

CA

 

95356-8705

 

Sanislaus

00077 - S.DG-LA JOLLA, CA

 

8827 Villa La Jolla Road

 

La Jolla

 

CA

 

92037-1949

 

San Diego

00078 - LA-LONG BEACH/MARKETPLACE, CA

 

6415 East Pacific Coast Highway

 

Long Beach

 

CA

 

90803

 

Los Angeles

00079 - LA-PALM DESERT, CA

 

72513 Highway 111

 

Palm Desert

 

CA

 

92260-3306

 

Riverside

00080 - STOCKTON, CA

 

6575 Pacific Avenue

 

Stockton

 

CA

 

95207-3717

 

San Joaquin

00082 - LA-VENTURA, CA

 

4738-4 Telephone Road, Suite E4

 

Ventura

 

CA

 

93003-5234

 

Ventura

00083 - S.DG-ESCONDIDO, CA

 

1106 West Valley Parkway

 

Escondido

 

CA

 

92025-2559

 

San Diego

00084 - BAY-FREMONT, CA

 

39165 Farwell Drive

 

Fremont

 

CA

 

94538-1050

 

Alameda

00086 - LA-MONTCLAIR, CA

 

8831 Central Avenue

 

Montclair

 

CA

 

91763-1618

 

San Bernardino

00087 - LA-THOUSAND OAKS, CA

 

173 North Moorpark Road, Suite A

 

Thousand Oaks

 

CA

 

91360-4401

 

Ventura

00089 - S.DG-ENCINITAS, CA

 

1092 North El Camino Real, Suite B

 

Encinitas

 

CA

 

92024-1320

 

San Diego

00090 - LA-HERMOSA BEACH, CA

 

1559 Pacific Coast Highway

 

Hermosa Beach

 

CA

 

90254-3265

 

Los Angeles

00093 - S.DG-OCEANSIDE, CA

 

2550 Vista Way

 

Oceanside

 

CA

 

92054-6175

 

San Diego

00094 - S.DG-RANCHO BERNARDO, CA

 

16771 Bernardo Center Drive

 

Rancho Bernardo

 

CA

 

92128-2509

 

San Diego

00096 - SAC-ROSEVILLE/DOUGLAS, CA

 

1850 Douglas Boulevard

 

Roseville

 

CA

 

95661-3682

 

Placer

00201 - LA-SANTA CLARITA, CA

 

26613 Bouquet Canyon Road

 

Saugus

 

CA

 

91354-2357

 

Los Angeles

00202 - BAY-CAMPBELL, CA

 

1730 South Bascom Avenue

 

Campbell

 

CA

 

95008-0608

 

Santa Clara

00203 - VEGAS-RAINBOW, NV

 

2111 North Rainbow

 

Las Vegas

 

NV

 

89108

 

Clark

00204 - VEGAS-HENDERSON, NV

 

1445 West Sunset Road, Suite 6

 

Henderson

 

NV

 

89014

 

Clark

00205 - PHX-MESA/SUPERSTITION SPRINGS, AZ

 

1155 S. Power Road, Suite 111

 

Mesa

 

AZ

 

85206-3716

 

Maricopa

00207 - S.DG-MISSION VALLEY, CA

 

1530 Camino de la Reina, Suite C2

 

San Diego

 

CA

 

92108-1527

 

San Diego

00208 - RENO, NV

 

4809 Kietzke Lane

 

Reno

 

NV

 

89502

 

Washoe

00209 - PORT-BEAVERTON, OR

 

11715 SW Beaverton Hillsdale Highway

 

Beaverton

 

OR

 

97005-2992

 

Washington

00211 - LA-LONG BEACH/TOWNE CENTER, CA

 

7615 Carson Boulevard

 

Long Beach

 

CA

 

90808-2367

 

Los Angeles

00212 - LA-MARINA DEL REY, CA

 

13455 Maxella Avenue, Suite 250

 

Marina del Rey

 

CA

 

90292-5684

 

Los Angeles

00213 - PHX-SCOTTSDALE, AZ

 

15740 North Pima Road, Suite F-2

 

Scottsdale

 

AZ

 

85260-1919

 

Maricopa

00214 - LA-ALISO VIEJO, CA

 

26775 Aliso Creek Road

 

Aliso Viejo

 

CA

 

92656-2887

 

Orange

00215 - LA-WOODLAND HILLS, CA

 

21480 Victory Boulevard

 

Woodland Hills

 

CA

 

91367-2422

 

Los Angeles

00216 - SANTA ROSA, CA

 

2815 Santa Rosa Avenue

 

Santa Rosa

 

CA

 

95407-7627

 

Sonoma

00217 - PORT-CLACKAMAS, OR

 

9454 SE 82nd Avenue

 

Portland

 

OR

 

97266-6724

 

Clackamas

00218 - REDDING, CA

 

917 Dana Drive, Suite C

 

Redding

 

CA

 

96003-4020

 

Shasta

00219 - PHX-PEORIA, AZ

 

7439 West Bell Road #2

 

Peoria

 

AZ

 

85382

 

Maricopa

00220 - BAY-SAN FRANCISCO/GEARY, CA

 

5600 Geary Boulevard

 

San Francisco

 

CA

 

94121-2215

 

San Francisco

00221 - BAY-SAN MATEO, CA

 

180 East 3rd Avenue

 

San Mateo

 

CA

 

94401-4013

 

San Mateo

00222 - PORT-LAKE OSWEGO, OR

 

16130 Lake Boones Ferry Road

 

Lake Oswego

 

OR

 

97035-4202

 

Clackamas

00223 - SEA-FEDERAL WAY, WA

 

1706 South 320th Street, Suite A

 

Federal Way

 

WA

 

98003-5424

 

King

00224 - SEA-PUYALLUP, WA

 

3705 South Meridian Avenue E., Suite B

 

Puyallup

 

WA

 

98373-3715

 

Pierce

00225 - SEA-REDMOND, WA

 

7221 170th Avenue, NE

 

Redmond

 

WA

 

98052-4485

 

King

00226 - SEA-DOWNTOWN, WA

 

1513 Third Avenue

 

Seattle

 

WA

 

98101-1611

 

King

00227 - TUCSON-BROADWAY, AZ

 

5460 East Broadway, Suite 324

 

Tucson

 

AZ

 

85712

 

Pima

00228 - SEA-SHORELINE, WA

 

15909 Westminister Way

 

Seattle

 

WA

 

98133-5929

 

King

00229 - BAY-SAN RAMON, CA

 

2431 San Ramon Valley Boulevard

 

San Ramon

 

CA

 

94583-1549

 

Contra Costa

00230 - MONTEREY, CA

 

498 Del Monte Center

 

Monterey

 

CA

 

93940-6159

 

Monterey

00231 - SAN LUIS OBISPO, CA

 

647 Higuera Street

 

San Luis Obispo

 

CA

 

93401-3510

 

San Luis Obispo

00232 - BAY-BERKELEY, CA

 

2450 Shattuck Avenue

 

Berkeley

 

CA

 

94704-2029

 

Alameda

00233 - S.DG-RANCHO SAN DIEGO, CA

 

2987 Jamacha Road, Suite A

 

El Cajon

 

CA

 

92019-4342

 

San Diego

00234 - DFW-NORTH RICHLAND HILLS, TX

 

6035 South Precinct Line Road

 

North Richland Hills

 

TX

 

76180-5410

 

Tarrant

00235 - HSTN-BELLAIRE, TX

 

3057 West Holcombe Boulevard

 

Houston

 

TX

 

77025

 

Harris

00236 - SEA-ISSAQUAH, WA

 

1802 - 12th Avenue N.W., Suite A-1

 

Issaquah

 

WA

 

98027-8934

 

King

00237 - HSTN-GALLERIA, TX

 

5144 Richmond Avenue

 

Houston

 

TX

 

77056-6702

 

Harris

00238 - LA-RANCHO SANTA MARGARITA, CA

 

30505 Avenida de Las Flores

 

Rancho Santa Margari

 

CA

 

92688-3939

 

Orange

00239 - SAC-FOLSOM, CA

 

2761 East Bidwell Street, Suite 200

 

Folsom

 

CA

 

95630-6409

 

Sacramento

00240 - VEGAS-SUMMERLIN, NV

 

9765 West Charleston Boulevard

 

Las Vegas

 

NV

 

89117-7536

 

Clark

00241 - DFW-PLANO, TX

 

1801 Preston Road, Suite D

 

Plano

 

TX

 

75093-5104

 

Collin

00242 - DFW-FRISCO, TX

 

3333 Preston Road, Suite 300

 

Frisco

 

TX

 

75034-9013

 

Collin

00243 - DEN-DENVER/COLORADO BLVD, CO

 

1685 South Colorado Boulevard, Unit L

 

Denver

 

CO

 

80210

 

Douglas

00244 - SEA-LYNNWOOD, WA

 

18420 33rd Avenue West, Suite G

 

Lynnwood

 

WA

 

98037-4713

 

Snohomish

00245 - SAC-NATOMAS, CA

 

3581 Truxel Road, Suite 3

 

Sacramento

 

CA

 

95834-3641

 

Sacramento

00246 - DFW-SOUTHLAKE, TX

 

3020 East Southlake Blvd. Suite 610

 

Southlake

 

TX

 

76092-6618

 

Tarrant

00247 - TUCSON-FOOTHILL MALL, AZ

 

2270 West Ina Road, Suite 100

 

Tucson

 

AZ

 

85741-2649

 

Pima

00248 - HSTN-KATY, TX

 

20260 Katy Freeway, Suite C1

 

Houston

 

TX

 

77449-7500

 

Harris

00249 - LA-CAMARILLO, CA

 

135 West Ventura Boulevard

 

Camarillo

 

CA

 

93010-8353

 

Ventura

00250 - DFW-LAS COLINAS, TX

 

7645 North MacArthur Boulevard

 

Irving

 

TX

 

75063-7513

 

Dallas

00251 - DFW-DALLAS/INWOOD VILLAGE, TX

 

5360 West Lovers Lane, Suite 208

 

Dallas

 

TX

 

75209-4380

 

Dallas

00252 - FAIRFIELD, CA

 

1580 Gateway Boulevard, Suite B

 

Fairfield

 

CA

 

94533-6901

 

Solano

00253 - HSTN-WILLOWBROOK, TX

 

7652 FM 1960 West

 

Houston

 

TX

 

77070-5702

 

Harris

00255 - LA-LAGUNA NIGUEL, CA

 

32341 Street of the Golden Lantern,Ste D

 

Laguna Niguel

 

CA

 

92677-5343

 

Orange

00256 - DFW-FT WORTH/CHAPEL HILL, TX

 

4701 West Freeway, Suite 300

 

Fort Worth

 

TX

 

76107-5498

 

Tarrant

00257 - DEN-BROOMFIELD, CO

 

12169 Sheridan Boulevard

 

Broomfield

 

CO

 

80020-2459

 

Boulder

00258 - DFW-ARLINGTON, TX

 

1118 West Arbrook, Suite 200

 

Arlington

 

TX

 

76015-4205

 

Tarrant

00259 - LA-RIVERSIDE, CA

 

3780 Tyler Street

 

Riverside

 

CA

 

92503-4161

 

Riverside

00260 - DEN-HIGHLANDS RANCH, CO

 

9579 South University Boulevard

 

Highland Ranch

 

CO

 

80216

 

Douglas

00262 - DEN-AURORA/ARAPAHOE, CO

 

6380 South Parker Road

 

Aurora

 

CO

 

80016-1056

 

Arapahoe

00263 - HSTN-BAYBROOK, TX

 

1027 West Bay Area Boulevard

 

Webster

 

TX

 

77598-4047

 

Harris

00264 - CHICO, CA

 

2015 Forest Avenue, Suite 20

 

Chico

 

CA

 

95928-7620

 

Butte

00265 - BAKERSFIELD, CA

 

9010 Rosedale Highway

 

Bakersfield

 

CA

 

93312-2160

 

Kern

00266 - PHX-DESERT RIDGE, AZ

 

21001 North Tatum Boulevard, Suite 60

 

Phoenix

 

AZ

 

85050-4203

 

Maricopa

00267 - LA-BURBANK, CA

 

1595 North Victory Place

 

Burbank

 

CA

 

91502-1647

 

Los Angeles

00268 - BAY-WALNUT CREEK, CA

 

1180 Locust Street, Suite E-1

 

Walnut Creek

 

CA

 

94596-4548

 

Contra Costa

00269 - LA-MANHATTAN BEACH, CA

 

5340 West Rosencrans Avenue, Suite D

 

Hawthorne

 

CA

 

90250-6646

 

Los Angeles

00270 - SEA-WOODINVILLE, WA

 

13990 NE Mill Place

 

Woodinville

 

WA

 

98072-3531

 

King

00271 - AUS-ROUND ROCK, TX

 

120 Sundance Parkway, Suite 350

 

Roundrock

 

TX

 

78681-7982

 

Williamson

 

--------------------------------------------------------------------------------


 

00272 - VEGAS-SILVERADO, NV

 

9887 South Eastern Avenue, Suite F-3

 

Las Vegas

 

NV

 

89123-6949

 

Clark

00273 - LA-PASADENA/HASTINGS RANCH, CA

 

3275 East Foothill Boulevard

 

Pasadena

 

CA

 

91107-3110

 

Los Angeles

00274 - LA-ENCINO, CA

 

17230 Ventura Boulevard

 

Encino

 

CA

 

91316-4008

 

Los Angeles

00275 - LA-LA CANADA, CA

 

475 Foothills Boulevard

 

La Canada

 

CA

 

91011-3555

 

Los Angeles

00276 - PHX-CHANDLER, AZ

 

2600 W. Chandler Blvd. Suite 9

 

Chandler

 

AZ

 

85226

 

Maricopa

00277 - BOISE, ID

 

8101 West Emerald Street

 

Boise

 

ID

 

83704

 

Ada

00278 - HSTN-ROYAL OAKS, TX

 

11807 Westheimer Road, Suite 740

 

Houston

 

TX

 

77077-6713

 

Harris

00279 - FT COLLINS, CO

 

4021 South College Avenue

 

Fort Collins

 

CO

 

80525

 

Larimer

00280 - AUS-SUNSET VALLEY, TX

 

5400 Brodie Lane, Suite 920

 

Austin

 

TX

 

78745-2527

 

Travis

00281 - LA-CHINO HILLS, CA

 

4005 Grand Avenue, Suite A

 

Chino Hills

 

CA

 

91710-5424

 

San Bernardino

00282 - COLORADO SPRINGS, CO

 

7330 North Academy

 

Colorado Springs

 

CO

 

80920-3189

 

El Paso

00283 - HSTN-SUGARLAND, TX

 

16322 SW Freeway

 

Sugarland

 

TX

 

77479-2371

 

Fort Bend

00284 - SEA-SOUTHCENTER, WA

 

17570 Southcenter Parkway

 

Tukwila

 

WA

 

98188-3703

 

King

00285 - LA-HOLLYWEST, CA

 

5453 Hollywest Boulevard

 

Los Angeles

 

CA

 

90027-3405

 

Los Angeles

00286 - DFW-DALLAS/GALLERIA, TX

 

14060 Dallas Parkway, Suite A

 

Dallas

 

TX

 

75240-4349

 

Dallas

00287 - BAY-EMERYVILLE, CA

 

5618 Bay Street

 

Emeryville

 

CA

 

94608-2408

 

Alameda

00289 - S.DG-SOLANO BEACH, CA

 

166 South Solana Hills Drive

 

Solana Beach

 

CA

 

92075-2003

 

San Diego

00290 - ATL-EAST COBB, GA

 

1197 Johnson Ferry Road

 

Marietta

 

GA

 

30062

 

Cobb

00292 - AUS-ARBORETUM, TX

 

9503 Research Boulevard, Suite 550

 

Austin

 

TX

 

78759-5882

 

Travis

00293 - DFW-CARROLLTON, TX

 

3909 Frankford Road

 

Dallas

 

TX

 

75287-6318

 

Denton

00294 - SEA-BELLEVUE, WA

 

10515 Main Street

 

Bellevue

 

WA

 

98004-5904

 

King

00296 - ATL-SANDY SPRINGS, GA

 

6255 Roswell Road, Suite 52

 

Altanta

 

GA

 

30328-3294

 

Fulton

00297 - DFW-FLOWER MOUND, TX

 

6101 Long Prairie, Suite 140

 

Flower Mound

 

TX

 

75028-6204

 

Denton

00298 - HSTN-WOODLANDS, TX

 

9595 Six Pines Drives, Suite 8

 

The Woodlands

 

TX

 

77380-4193

 

Montgomery

00299 - LA-CORONA, CA

 

3431 Grand Oaks

 

Corona

 

CA

 

92881-4189

 

Riverside

00300 - SAC-ROSEVILLE/FAIRWAY, CA

 

10333 Fairway Drive, Suite 160

 

Roseville

 

CA

 

95678

 

Placer

00305 - LA-NORTHRIDGE, CA

 

10151-B Reseda Boulevard

 

Northridge

 

CA

 

91324-1454

 

Los Angeles

00307 - BAY-BRENTWOOD, CA

 

5561 Lone Tree Way, Suite 100

 

Brentwood

 

CA

 

94513

 

Contra Costa

00309 - LA-CULVER CITY, CA

 

5359 South Sepulveda Boulevard

 

CULVER CITY

 

CA

 

90230-7203

 

LOS ANGELES

00308 - LA-LAKE FOREST, CA

 

23622 El Toro

 

Lake Forest

 

CA

 

92630

 

Orange

00310 - LA-SIMI VALLEY, CA

 

2944 Tapo Canyon Road, Suite E

 

Simi Valley

 

CA

 

93063

 

Ventura

00311 - REDLANDS, CA

 

9950 ALABAMA STREET

 

REDLANDS

 

CA

 

92374

 

San Bernardino

 

 

 

 

 

 

 

 

 

 

 

B. DISTRIBUTION CENTER LOCATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00610 - RDC Corporate Office

 

1270 SOUTH GOODRICH BLVD

 

CITY OF COMMERCE

 

CA

 

90022

 

LOS ANGELES

 

 

 

 

 

 

 

 

 

 

 

C. NON-OPERATING LOCATION LEASES WITH REMAINING TERM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00261 - SALINAS, CA-CLOSED 10-18-09

 

1498 North Main Street

 

Salinas

 

CA

 

93906-5154

 

Monterey

00291 - ATL-ALPHARETTA, GA-CLOSED 07-31-09

 

3005 Old Alabama Road, Suite 50

 

Alpharetta

 

GA

 

30022-1902

 

Fulton

00295 - Den-Aurora/City Place, CO-Closed 10-31-09

 

14182 East Cedar Avenue, Suite A

 

Aurora

 

CO

 

80012-1413

 

Arapahoe

 

 

 

 

 

 

 

 

 

 

 

2. ARTISTREE, INC.

 

 

 

 

 

 

 

 

 

 

A. MANUFACTURING/ARTISTREE LOCATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06500 - CAROLINA ART & FRAME (EAST)

 

1060 INDUSTRIAL PARK DRIVE

 

KERNERSVILLE

 

NC

 

27284

 

FORSYTH

06502 - CAROLINA ART & FRAME (WEST)

 

1042 & 1048 INDUSTRIAL PARK DRIVE

 

KERNERSVILLE

 

NC

 

27284

 

FORSYTH

06610 - ARTISTREE, CITY OF INDUSTRY, CA

 

2720 PELLISSIER PLACE

 

CITY OF INDUSTRY

 

CA

 

90601

 

LOS ANGELES

06612 - KERNERSVILLE, NC

 

1350 BRIDGEPORT DRIVE, SUITE 21

 

KERNERSVILLE

 

NC

 

27284

 

FORSYTH

81551 - ARTISTREE, COPPELL, TX

 

850 NORTHLAKE DRIVE, STE 500

 

COPPELL

 

TX

 

75019

 

DALLAS

 

 

 

 

 

 

 

 

 

 

 

3. MICHAELS STORES PROCUREMENT COMPANY, INC.

 

 

 

 

 

 

A. DISTRIBUTION CENTER LOCATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01821 - Haslet, TX - Alliance Distribution Center

 

860 WESTPORT PARKWAY

 

FT. WORTH

 

TX

 

76177

 

TARRANT

01822 - CENTRALIA, WA - DISTRIBUTION CENTER

 

208 HOSS ROAD

 

CENTRALIA

 

WA

 

98531

 

LEWIS

01824 - LANCASTER, CA - DISTRIBUTION CENTER

 

3501 W. AVENUE H

 

LANCASTER

 

CA

 

93536

 

LOS ANGELES

01827 - JACKSONVILLE, FL - DISTRIBUTION CENTER

 

9200 WEST BEAVER STREET

 

JACKSONVILLE

 

FL

 

32220

 

DUVAL

01828 - HAZLETON, PA - DISTRIBUTION CENTER

 

60 GREEN MOUNTAIN ROAD

 

HAZLETON

 

PA

 

18201

 

LUZERNE/SCHUYKI

01829 - NEW LENOX, IL - DISTRIBUTION CENTER

 

2400 WEST HAVEN AVENUE

 

NEW LENOX

 

IL

 

60451

 

WILL

01808 - HAZLETON, PA - SEASONAL WAREHOUSE

 

63 GREEN MOUNTAIN ROAD

 

HAZLETON

 

PA

 

18202-9254

 

SCHUYLKILL

01807- JACKSONVILLE, FL SEASONAL WAREHOUSE

 

4300 BULLS BAY HIGHWAY

 

JACKSONVILLE

 

FL

 

32219

 

DUVAL

 

 

 

 

 

 

 

 

 

 

 

B. CORPORATE OFFICE / WAREHOUSE LOCATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95913 - GRAND PRAIRIE A/P, TX

 

2302 113TH STREET

 

GRAND PRAIRIE

 

TX

 

75050

 

TARRANT

 

 

 

 

 

 

 

 

 

 

 

4. MICHAELS STORES, INC.

 

 

 

 

 

 

 

 

A. RETAIL LOCATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00102 - ROCKFORD, IL

 

6301 E. STATE STREET

 

ROCKFORD

 

IL

 

61108

 

WINNEBAGO

00103 - CHI-DOWNERS GROVE, IL

 

1206 75TH STREET

 

DOWNERS GROVE

 

IL

 

60516

 

DUPAGE

00104 - CHI-ORLAND PARK, IL

 

15102 S. LaGRANGE ROAD

 

ORLAND PARK

 

IL

 

60462

 

COOK

00106 - CHI-PALATINE, IL

 

749 E. DUNDEE ROAD

 

PALATINE

 

IL

 

60074-2819

 

COOK

00107 - CHI-MT PROSPECT, IL

 

1050 MT. PROSPECT PLAZA

 

MT. PROSPECT

 

IL

 

60056

 

COOK

00108 - CHI-VERNON HILLS, IL

 

701 N. MILWAUKEE AVE., SUITE 164

 

VERNON HILLS

 

IL

 

60061

 

LAKE

03007 - LA-WHOLESALE, CA

 

738 WALL STREET

 

LOS ANGELES

 

CA

 

90014

 

LOS ANGELES

01002 - ATL-SMYRNA, GA

 

2540 SE HARGROVE ROAD, SUITE C

 

SMYRNA

 

GA

 

30080

 

COBB

01004 - ATL-DUNWOODY, GA

 

1155 MT. VERNON HWY., SUITE 150

 

DUNWOODY

 

GA

 

30338

 

FULTON

01005 - ATL-KENNESAW, GA

 

425 ERNEST W. BARRETT PKWY, N.W., STE 1020

 

KENNESAW

 

GA

 

30144

 

COBB

01010 - LUBBOCK, TX

 

6705 SLIDE ROAD

 

LUBBOCK

 

TX

 

79424

 

LUBBOCK

01103 - HSTN-COPPERFIELD, TX

 

6823 N. HIGHWAY 6

 

HOUSTON

 

TX

 

77084

 

HARRIS

01104 - OKC-N. MAY, OK

 

5012 N. MAY AVENUE

 

OKLAHOMA CITY

 

OK

 

73112

 

OKLAHOMA

01106 - OKC-MIDWEST CITY, OK

 

7515 S. E. 15TH STREET

 

MIDWEST CITY

 

OK

 

73110

 

OKLAHOMA

01118 - HSTN-WEBSTER,TX

 

1019 WEST BAY AREA BLVD.

 

WEBSTER

 

TX

 

77598

 

HARRIS

01122 - HSTN-WESTHEIMER, TX

 

12556 WESTHEIMER ROAD

 

HOUSTON

 

TX

 

77077

 

HARRIS

01124 - HSTN-SUGARLAND, TX

 

15375 SOUTHWEST FREEWAY

 

SUGARLAND

 

TX

 

77478

 

FORT BEND

01206 - S.ANT-WINDSOR, TX

 

8610 FOURWINDS DRIVE

 

WINDCREST

 

TX

 

78239

 

BEXAR

01212 - S.ANT-INGRAM, TX

 

6065 N. W. LOOP 410

 

SAN ANTONIO

 

TX

 

78238

 

BEXAR

01304 - AUS-GREAT HILLS, TX

 

10225 RESEARCH BLVD.,SUITE 2000

 

AUSTIN

 

TX

 

78759

 

TRAVIS

01328 - AUS-WESTLAKE, TX

 

3201 BEE CAVES ROAD, SUITE 112

 

AUSTIN

 

TX

 

78746

 

TRAVIS

01402 - DET-MT CLEMENS, MI

 

13821 HALL ROAD

 

SHELBY TOWNSHIP

 

MI

 

48315

 

MACOMB

01404 - DET-SOUTHGATE, MI

 

14501 EUREKA ROAD

 

SOUTHGATE

 

MI

 

48195

 

WAYNE

01405 - DET-ROSEVILLE, MI

 

32078 GRATIOT AVE.

 

ROSEVILLE

 

MI

 

48066

 

MACOMB

01408 - TYLER, TX

 

4402 SOUTH BROADWAY AVE.

 

TYLER

 

TX

 

75703

 

SMITH

01532 - CLEV-AVON, OH

 

35840 DETROIT ROAD

 

AVON

 

OH

 

44011-1655

 

LORAIN

01533 - TEXARKANA, TX

 

3401 MALL DRIVE

 

TEXARKANA

 

TX

 

75503-2475

 

BOWIE

01534 - GREAT FALLS, MT

 

1601 MARKET PLACE DRIVE, SUITE 25

 

GREAT FALLS

 

MT

 

59404-3482

 

CASCADE

01536 - PHX-SUPRISE, AZ

 

13716 WEST BELL ROAD

 

SURPRISE

 

AZ

 

85374-3804

 

MARICOPA

01537 - BATTLE CREEK, MI

 

12765 HARPER VILLAGE DR., SUITE 110

 

BATTLE CREEK

 

MI

 

49014

 

CALHOUN

01538 - BAY-EMERYVILLE, CA

 

3991 HOLLIS ST.

 

EMERYVILLE

 

CA

 

94608-3558

 

ALAMEDA

01541 - RICHMOND-VIRGINIA CTR PKWY, VA

 

9910 BROOK ROAD

 

GLEN ALLEN

 

VA

 

23059-6501

 

HENRICO

01542 - TRACY, CA

 

2940 WEST GRANT LINE ROAD

 

TRACY

 

CA

 

95304-7901

 

SAN JOAQUIN

01543 - CONCORD, NH

 

86 D’AMANTE DRIVE

 

CONCORD

 

NH

 

03301-5759

 

MERRIMACK

01544 - READING-SPRING TOWNSHIP, PA

 

2763 PAPERMILL ROAD

 

WYOMISSING

 

PA

 

19610

 

BERKS

01545 - VEGAS-CRAIG, NV

 

1435 WEST CRAIG ROAD, SUITE A

 

N. LAS VEGAS

 

NV

 

89032-0211

 

CLARK

01546 - GOLDSBORO, NC

 

401 N. BERKELEY BLVD.

 

GOLDSBORO

 

NC

 

27534

 

WAYNE

01548 - SHEBOYGAN-KOHLER, WI

 

4079 HWY 28

 

KOHLER

 

WI

 

53044

 

SHEBOYGAN

01549 - WILMINGTON-CONCORD, DE

 

3080 BRANDYWINE PARKWAY

 

WILMINGTON

 

DE

 

19803-5026

 

NEW CASTLE

01550 - PRATTVILLE, AL

 

1959 COBBS FORD ROAD

 

PRATTVILLE

 

AL

 

36066-7212

 

AUTAUGA

01551 - TALLAHASSEE, FL

 

1524 GOVERNORS SQUARE BLVD.

 

TALLAHASSEE

 

FL

 

32301-3020

 

LEON

01552 - VEGAS-SILVERADO, NV

 

9881 S. EASTERN AVE.

 

LAS VEGAS

 

NV

 

89123

 

CLARK

01553 - W PALM BEACH-ROYAL PALM BEACH, FL

 

521 N. STATE RD. 7

 

ROYAL PALM BEACH

 

FL

 

33411-3524

 

PALM BEACH

01554 - FREEHOLD, NJ

 

4345 ROUTE 9

 

FREEHOLD

 

NJ

 

07728-4215

 

MONMOUTH

01555 - PLATTSBURGH, NY

 

71 CONSUMER SQUARE

 

PLATTSBURGH

 

NY

 

12901-6532

 

CLINTON

01559 - ROCKY MOUNT, NC

 

1251 COBB CORNERS DR.

 

ROCKY MOUNT

 

NC

 

27804

 

NASH

01560 - COLUMBUS-POWELL, OH

 

9051 COLUMBUS PIKE

 

LEWIS CENTER

 

OH

 

43035-9412

 

DELAWARE

01561 - MORGANTOWN, WV

 

801 VENTURE DRIVE

 

MORGANTOWN

 

WV

 

26508-7307

 

MONONGALIA

 

--------------------------------------------------------------------------------


 

01563 - KC-LEE’S SUMMIT, MO

 

1615 N W CHIPMAN ROAD

 

LEE’S SUMMIT

 

MO

 

64081-3934

 

JACKSON

01565 - WASHINGTON, MO

 

2094 WASHINGTON CROSSING

 

WASHINGTON

 

MO

 

63090-5284

 

FRANKLIN

01567 - TOLEDO-ROSSFORD, OH

 

9820 OLD E. US 20

 

ROSSFORD

 

OH

 

43460-1721

 

WOOD

01569 - N ORL-MANDEVILLE, LA

 

3377 U S HWY 190

 

MANDEVILLE

 

LA

 

70471

 

ST.TAMMANY

01572 - DFW-PLANO/PARK, TX

 

6400 WEST PLANO PARKWAY, SUITE 130

 

PLANO

 

TX

 

75093

 

COLLIN

01573 - WARNER ROBINS, GA

 

2620 WATSON BLVD., SUITE C

 

WARNER ROBINS

 

GA

 

31093

 

HOUSTON

01575 - MIDLAND, MI

 

909 JOE MANN BLVD.

 

MIDLAND

 

MI

 

48642-8903

 

BAY

01577 - LAKELAND, FL

 

4017 NORTH 98

 

LAKELAND

 

FL

 

33809-3854

 

POLK

01578 - ORL-SANDFORD, FL

 

107 TOWNE CENTER BLVD.

 

SANFORD

 

FL

 

32771-7404

 

SEMINOLE

01579 - BALT-WHITEMARSH, MD

 

5212 CAMPBELL BLVD.

 

BALTIMORE

 

MD

 

21236-4983

 

BALTIMORE

01580 - LEXINGTON PARK, MD

 

45045 WORTH AVENUE

 

CALIFORNIA

 

MD

 

20619-2400

 

ST. MARY’S

01581 - PITT-WATERFRONT, PA

 

660 E. WATERFRONT DRIVE

 

MUNHALL

 

PA

 

15120-5000

 

ALLEGHENY

01582 - RICHMOND-CHESTERFIELD, VA

 

4700 COMMONWEALTH CENTRE PKWY

 

MIDLOTHIAN

 

VA

 

23112-2640

 

CHESTERFIELD

01583 - GRAND FORKS, ND

 

3861 32ND AVE S

 

GRAND FORKS

 

ND

 

58201-5907

 

GRAND FORKS

01585 - ANDERSON, SC

 

3521 CLEMSON BLVD.

 

ANDERSON

 

SC

 

29621-1312

 

ANDERSON

01586 - PHI-OXFORD VALLEY, PA

 

2424 EAST LINCOLN HWY

 

LANGHORNE

 

PA

 

19047

 

BUCKS

01587 - ATL-JOHN’S CREEK, GA

 

3630 PEACHTREE PARKWAY, SUITE 400

 

SUWANEE

 

GA

 

30024-1029

 

FORSYTH

01589 - GOSHEN, IN

 

3826 MIDWAY ROAD

 

GOSHEN

 

IN

 

46526-5852

 

ELKHART

01590 - LANSING-DELTA TOWNSHIP, MI

 

416 NORTH MARKETPLACE BLVD.

 

LANSING

 

MI

 

48917-7714

 

EATON

01591 - BAKERSFIELD-ROSEDALE, CA

 

9350 ROSEDALE HIGHWAY

 

BAKERSFIELD

 

CA

 

93312-2143

 

KERN

01593 - SPOKANE-COEUR D’ALENE, ID

 

225 W. CANFIELD AVENUE, SUITE B

 

COEUR D’ALENE

 

ID

 

83815-7736

 

KOOTENAI

01595 - FENTON, MI

 

15110 SILVER PARKWAY

 

FENTON

 

MI

 

48430-3449

 

GENESEE

01596 - WATERTOWN, NY

 

1283 ARSENAL STREET

 

WATERTOWN

 

NY

 

13601

 

JEFFERSON

01597 - BOS-EVERETT, MA

 

17 MYSTIC VIEW ROAD

 

EVERETT

 

MA

 

02149-2428

 

MIDDLESEX

01599 - MSP-BLAINE, MN

 

4255 PHEASANT RIDGE DRIVE, N E

 

BLAINE

 

MN

 

55449-4529

 

ANOKA

01600 - DET-WOODHAVEN, MI

 

23460 ALLEN ROAD

 

WOODHAVEN

 

MI

 

48183-3376

 

WAYNE

01601 - ST. GEORGE, UT

 

313 SOUTH RIVER ROAD

 

ST. GEORGE

 

UT

 

84790

 

WASHINGTON

01602 - INDY-AVON, IN

 

10352 E. US HWY 36

 

AVON

 

IN

 

46123-7050

 

HENDRICKS

01604 - DEKALB, IL

 

2341 SYCAMORE ROAD

 

DEKALB

 

IL

 

60115

 

DEKALB

01606 - MILW-NEW BERLIN, WI

 

15500 W. BELOIT ROAD

 

NEW BERLIN

 

WI

 

53151-7450

 

WAUKESHA

01609 - CHI-BOLINGBROOK, IL

 

119 SOUTH WEBER ROAD

 

BOLINGBROOK

 

IL

 

60490-1565

 

WILL

01610 - DEN-THORNTON, CO

 

931 E. 120TH AVENUE

 

THORNTON

 

CO

 

80233

 

ADAMS

01611 - OCALA, FL

 

2800 S.W. 24TH AVENUE, SUITE 300

 

OCALA

 

FL

 

34474

 

MARION

01614 - SAC-CITRUS HEIGHTS, CA

 

6120 BIRDCAGE CENTER LANE

 

CITRUS HEIGHTS

 

CA

 

95610-8004

 

SACRAMENTO

01615 - BINGHAMTON-VESTAL, NY

 

2317 VESTAL PARKWAY EAST, SUITE 10

 

VESTAL

 

NY

 

13850-1948

 

BROOME

01671 - VA BCH-LASKIN, VA

 

737 FIRST COLONIAL ROAD, SUITE 107

 

VIRGINIA BEACH

 

VA

 

23451-6123

 

VIRGINIA BEACH

01672 - EL PASO, TX

 

1313 GEORGE DIETER, SUITE C

 

EL PASO

 

TX

 

79936-7410

 

EL PASO

01673 - MODESTO, CA

 

3900 SISK ROAD, SUITE A

 

MODESTO

 

CA

 

95356-3125

 

STANISLAUS

01674 - OKC-MEMORIAL, OK

 

2200 W. MEMORIAL ROAD

 

OKLAHOMA CITY

 

OK

 

73134-8010

 

OKLAHOMA

01675 - VALLEJO,CA

 

105 PLAZA DRIVE

 

VALLEJO

 

CA

 

94591-3703

 

SOLANO

01677 - NWK-PARAMUS, NJ

 

240 RT 17 NORTH

 

PARAMUS

 

NJ

 

07652-2925

 

BERGEN

01679 - HUNTSVILLE, AL

 

6275 UNIVERSITY DRIVE, SUITE 1

 

HUNTSVILLE

 

AL

 

35806-1711

 

MADISON

01680 - SAC-ROSEVILLE, CA

 

1192 GALLERIA BOULEVARD

 

ROSEVILLE

 

CA

 

95678-1950

 

PLACER

01681 - CORPUS CHRISTI, TX

 

4717-E SOUTH PADRE ISLAND DRIVE

 

CORPUS CHRISTI

 

TX

 

78411-4415

 

NUECES

01683 - HSTN-VOSS, TX

 

7560 WESTHEIMER ROAD, UNIT A

 

HOUSTON

 

TX

 

77063-4615

 

HARRIS

01684 - LYNCHBURG, VA

 

4026-G WARDS ROAD

 

LYNCHBURG

 

VA

 

24502

 

CAMPBELL

01686 - MACON, GA

 

4668 PRESIDENTIAL PARKWAY

 

MACON

 

GA

 

31206-8708

 

BIBB

01687 - CIN-WESTERN HILLS, OH

 

5100 GLENCROSSING WAY, SUITE A

 

CINCINNATI

 

OH

 

45238-3361

 

HAMILTON

01688 - RICHMOND-BROAD, VA

 

9856 W. BROAD STREET

 

GLEN ALLEN

 

VA

 

23060-4171

 

HENRICO

01689 - NASHUA, NH

 

268 DANIEL WEBSTER HWY.

 

NASHUA

 

NH

 

03060-5725

 

HILLSBOROUGH

01693 - KC-OVERLAND PARK, KS

 

9290 METCALF AVENUE

 

OVERLAND PARK

 

KS

 

66212-1459

 

JOHNSON

01733 - LAREDO, TX

 

5510 SAN BERNADO AVE.

 

LAREDO

 

TX

 

78041

 

WEBB

02005 - MPHS - BARTLETT/WOLFCHASE, TN

 

8035 GIACOSA PLACE

 

MEMPHIS

 

TN

 

38133

 

SHELBY

02007 - SARASOTA, FL

 

6549 S. TAMIAMI TRAIL

 

SARASOTA

 

FL

 

34231-5548

 

SARASOTA

02008 - LA-GLENDALE, CA

 

219 NORTH GLENDALE AVENUE

 

GLENDALE

 

CA

 

91206-4455

 

LOS ANGELES

02009 - PHX-SCOTTSDALE/PROMENADE, AZ

 

16239 NORTH SCOTTSDALE ROAD

 

SCOTTSDALE

 

AZ

 

85254-1522

 

MARICOPA

02010 - LAKE CHARLES, LA

 

3425 DEREK DRIVE

 

LAKE CHARLES

 

LA

 

70607-7533

 

CALCASIEU PARIS

02011 - SYRACUSE-DEWITT, NY

 

3133 ERIE BLVD., EAST

 

SYRACUSE

 

NY

 

13214-1201

 

ONANDAGA

02012 - BURLINGTON, VT

 

861 WILLISTON ROAD, SUITE 1

 

SOUTH BURLINGTON

 

VT

 

05403-6280

 

CHITTENDEN

02014 - BUFF-BUFFALO/TRANSIT, NY

 

5055 TRANSIT ROAD

 

BUFFALO

 

NY

 

14221-4132

 

ERIE

02016 - ATL-MALL OF GEORGIA, GA

 

1705 MALL OF GEORGIA BLVD., SUITE 600

 

BUFORD

 

GA

 

30519

 

GWINNETT

02017 - ATL-CONYERS, GA

 

1578 DOGWOOD DRIVE SE

 

CONYERS

 

GA

 

30013-5014

 

ROCKDALE

02018 - SEA-PUYALLUP, WA

 

4621 SOUTH MERIDIAN STREET, SUITE A905

 

PUYALLUP

 

WA

 

98373-3429

 

PIERCE

02019 - SANTA ROSA, CA

 

2775 SANTA ROSA AVENUE

 

SANTA ROSA

 

CA

 

95407-6232

 

SONOMA

02020 - DFW-ROCKWALL, TX

 

2717 MARKET CENTER DRIVE

 

ROCKWALL

 

TX

 

75032-6564

 

ROCKWALL

02021 - HARRISBURG-EAST, PA

 

5125 JONESTOWN ROAD, SUITE 445

 

HARRISBURG

 

PA

 

17112-2924

 

DAUPHIN

02022 - NAPLES, FL

 

2253 PINE RIDGE ROAD, SUITE B

 

NAPLES

 

FL

 

34109-2032

 

COLLIER

02023 - HSTN-WOODLANDS, TX

 

19075 I-45 SOUTH, SUITE 104

 

CONROE

 

TX

 

77385

 

MONTGOMERY

02024 - HAGERSTOWN, MD

 

17225 COLE ROAD, SUITE 2

 

HAGERSTOWN

 

MD

 

21740

 

WASHINGTON

02025 - PEORIA, IL

 

5212 N. BIG HOLLOW ROAD

 

PEORIA

 

IL

 

61615-3404

 

PEORIA

02026 - STAMFORD, CT

 

2233 SUMMER STREET

 

STAMFORD

 

CT

 

06905-4609

 

FAIRFIELD

02027 - ST.L-O’FALLON, MO

 

2220 HWY K

 

O’FALLON

 

MO

 

63366-7929

 

ST CHARLES

02028 - CHLT-PARK ROAD, NC

 

4337 PARK ROAD

 

CHARLOTTE

 

NC

 

28209-2233

 

MECKLENBURG

02029 - ALBANY-CLIFTON PARK, NY

 

48 CROSSING BOULEVARD

 

CLIFTON PARK

 

NY

 

12065-4180

 

SARATOGA

02030 - ERIE, PA

 

2088C INTERCHANGE ROAD

 

ERIE

 

PA

 

16565-1100

 

ERIE

02031 - WATCHUNG, NJ

 

1701 US HIGHWAY 22, STE 65

 

WATCHUNG

 

NJ

 

7069

 

SOMERSET

02032 - RICHMOND-COLONIAL HEIGHTS, VA

 

90 SOUTHGATE SQUARE

 

COLONIAL HEIGHTS

 

VA

 

23834-3611

 

COLONIAL HGTS C

02033 - ROCH-GREECE, NY

 

500 GREECE RIDGE CENTER DRIVE

 

ROCHESTER

 

NY

 

14626-2823

 

MONROE

02034 - PHI-SPRINGFIELD, PA

 

601 WEST BALTIMORE PIKE

 

SPRINGFIELD

 

PA

 

19064-3812

 

DELAWARE

02035 - ELMIRA-BIG FLATS, NY

 

845 COUNTY ROUTE 64

 

ELMIRA

 

NY

 

14903-7900

 

CHEMUNG

02036 - ST.L-CHESTERFIELD, MO

 

142 THF BOULEVARD

 

CHESTERFIELD

 

MO

 

63005-1123

 

ST. LOUIS

02037 - CHI-GLENVIEW, IL

 

2231 WILLOW ROAD

 

GLENVIEW

 

IL

 

60025-7636

 

COOK

02038 - SEA-ISSAQUAH, WA

 

1802 12TH AVENUE NORTHWEST, SUITE A

 

ISSAQUAH

 

WA

 

98027-8934

 

KING

02039 - JACKSONVILLE, NC

 

1250-J WESTERN BLVD., STE J

 

JACKSONVILLE

 

NC

 

28546-6653

 

ONSLOW

02040 - ROCH-VICTOR, NY

 

40 SQUARE DRIVE

 

VICTOR

 

NY

 

14564-1051

 

ONTARIO

02041 - ALEXANDRIA, LA

 

2643 SOUTH MACARTHUR DRIVE

 

ALEXANDRIA

 

LA

 

71301-2920

 

RAPIDES PARISH

02042 - KINGSTON, NY

 

703 FRANK SOTTILE BOULEVARD

 

KINGSTON

 

NY

 

12401-1552

 

ULSTER

02044 - EUREKA, CA

 

800 WEST HARRIS STREET, SUITE 26

 

EUREKA

 

CA

 

95503-3929

 

HUMBOLDT

02045 - PORTLAND, ME

 

490 PAYNE ROAD

 

SCARBOROUGH

 

ME

 

04074-8929

 

CUMBERLAND

02046 - SAC-FOLSOM, CA

 

2715 EAST BIDWELLN ST.

 

FOLSOM

 

CA

 

95630-6404

 

SACRAMENTO

02047 - WACO, TX

 

521 NORTH VALLEY MILLS DRIVE

 

WACO

 

TX

 

76710-5234

 

MCLENNAN

02048 - DFW-FT WORTH/HULEN, TX

 

4921 OVERTON RIDGE BOULEVARD

 

FORT WORTH

 

TX

 

76132-1910

 

TARRANT

02049 - MIDLAND, TX

 

3001 WEST LOOP 250 NORTH

 

MIDLAND

 

TX

 

79705-3252

 

MIDLAND

02051 - HART-ENFIELD, CT

 

25 HAZARD AVENUE

 

ENFIELD

 

CT

 

6082

 

HARTFORD

02052 - CHAMPAIGN, IL

 

2109 NORTH PROSPECT AVENUE

 

CHAMPAIGN

 

IL

 

61822

 

CHAMPAIGN

02054 - SHREVEPORT-BOSSIER CITY, LA

 

3047 EAST TEXAS HIGHWAY

 

BOSSIER CITY

 

LA

 

71111

 

BOSSIER PARISH

02056 - MYRTLE BEACH, SC

 

554 SEABOARD STREET

 

MYRTLE BEACH

 

SC

 

29577-9732

 

HORRY

02057 - SANTA FE, NM

 

3549 ZAFARANO DRIVE

 

SANTA FE

 

NM

 

87505

 

SANTA FE

02058 - LA-ANAHEIM HILLS, CA

 

23021 SAVI RANCH PARKWAY

 

YORBA LINDA

 

CA

 

92887-4669

 

ORANGE

02059 - DEN-SUPERIOR, CO

 

410 MARSHALL ROAD

 

SUPERIOR

 

CO

 

80027

 

BOULDER

02060 - GRAND RAPIDS-GRANVILLE, MI

 

4830 WILSON AVENUE SW, SUITE 400

 

GRANDVILLE

 

MI

 

49418-3134

 

KENT

02061 - PHX-GOODYEAR, AZ

 

1475 NORTH LITCHFIELD ROAD

 

GOODYEAR

 

AZ

 

85338-1262

 

MARICOPA

02062 - HUNTINGTON, NY

 

350 WALT WHITMAN ROAD

 

HUNTINGTON STATION

 

NY

 

11746-8704

 

SUFFOLK

02063 - DFW-SOUTHLAKE, TX

 

2901 EAST HIGHWAY 114, SUITE 100

 

SOUTHLAKE

 

TX

 

76092-6694

 

TARRANT

02066 - BOS-LEOMINSTER, MA

 

18 WATER TOWER PLAZA

 

LEOMINSTER

 

MA

 

01453-2247

 

WORCESTER

02068 - ATL-CUMMING, GA

 

1200 MARKET PLACE BOULEVARD

 

CUMMING

 

GA

 

30041-7923

 

FORSYTH

02069 - DC-SPRINGFIELD, VA

 

6717 SPRING MALL DRIVE

 

SPRINGFIELD

 

VA

 

22150-1907

 

FAIRFAX

02070 - BIRM-TRUSSVILLE, AL

 

1632 GADSDEN HIGHWAY

 

BIRMINGHAM

 

AL

 

35235-3104

 

JEFFERSON

02071 - DET-COMMERCE TOWNSHIP, MI

 

475 HAGGERTY ROAD

 

COMMERCE TOWNSHIP

 

MI

 

48390-3939

 

OAKLAND

02072 - COLO SPRINGS-LAKE AVENUE, CO

 

2140 SOUTHGATE ROAD

 

COLORADO SPRINGS

 

CO

 

80906-2659

 

EL PASO

02075 - ST L-FENTON, MO

 

129 GRAVOIS BLUFFS PLAZA DRIVE

 

FENTON

 

MO

 

63026

 

JEFFERSON

02076 - BAY-UNION CITY, CA

 

31080 DYER STREET

 

UNION CITY

 

CA

 

94587

 

ALAMEDA

02077 - IDAHO FALLS, ID

 

2345 EAST 17TH STREET, SUITE B

 

IDAHO FALLS

 

ID

 

83404-6511

 

BONNEVILLE

02079 - CHRISTIANSBURG, VA

 

140 CONSTON AVENUE

 

CHRISTIANSBURG

 

VA

 

24073-1151

 

MONTGOMERY

02082 - ROCHESTER, MN

 

60 25TH STREET, SE

 

ROCHESTER

 

MN

 

55904-5557

 

OLMSTED

02083 - HEATH, OH

 

685 HEBRON ROAD

 

HEATH

 

OH

 

43056-1351

 

LICKING

02084 - HART-AVON, CT

 

315 WEST MAIN

 

AVON

 

CT

 

06001-3686

 

HARTFORD

02101 - ALBQ-MONTGOMERY PLAZA, NM

 

4410 WYOMING N.E.

 

ALBUQUERQUE

 

NM

 

87111

 

BERNALILLO

02103 - NASH-GALLATIN, TN

 

2215 GALLATIN PIKE ROAD

 

MADISON

 

TN

 

37115

 

DAVIDSON

02104 - DEN-LAKEWOOD, CO

 

441 SOUTH WADSWORTH BOULEVARD

 

LAKEWOOD

 

CO

 

80226

 

JEFFERSON

02105 - PROV-N. ATTLEBOROUGH, MA

 

1385 SOUTH WASHINGTON STREET

 

NORTH ATTLEBOROUGH

 

MA

 

02760-4404

 

BRISTOL

02106 - QUAD-DAVENPORT, IA

 

4010 EAST 53RD STREET

 

DAVENPORT

 

IA

 

52807-3033

 

SCOTT

 

--------------------------------------------------------------------------------


 

02107 - ORL-EAST COLONIAL, FL

 

4628 EAST COLONIAL DRIVE

 

ORLANDO

 

FL

 

32803-4304

 

ORANGE

02108 - ANN ARBOR, MI

 

3655 WASHTENAW AVE

 

ANN HARBOR

 

MI

 

48104-5250

 

WASHTENAW

02109 - BAY-PLEASANT HILL, CA

 

60 GREGORY LANE

 

PLEASANT HILL

 

CA

 

94523-3321

 

CONTRA COSTA

02110 - ORL-OCOEE, FL

 

9649 WEST COLONIAL DRIVE

 

OCOEE

 

FL

 

34761-6901

 

ORANGE

02111 - LA-BREA, CA

 

2315 EAST IMPERIAL HIGHWAY, SUITE D

 

BREA

 

CA

 

92821-6112

 

ORANGE

02112 - LINCOLN, NE

 

3010 PINE LAKE ROAD, SUITE A

 

LINCOLN

 

NE

 

68516-6026

 

LANCASTER

02113 - COL-HARBISON, SC

 

244 HARBISON BOULEVARD

 

COLUMBIA

 

SC

 

29212-2232

 

LEXINGTON

02114 - KC-MADISON, MO

 

8550 NORTH MADISON AVENUE

 

KANSAS CITY

 

MO

 

64155-2769

 

CLAY

02115 - LA-LA HABRA, CA

 

1500 WEST IMPERIAL HIGHWAY

 

LA HABRA

 

CA

 

90631-6967

 

ORANGE

02116 - NWK-NORTH BRUNSWICK, NJ

 

869 ROUTE 1 SOUTH

 

NORTH BRUNSWICK

 

NJ

 

08902-3345

 

MIDDLESEX

02118 - SEA-LYNWOOD, WA

 

3115 ALDERWOOD MALL BOULEVARD

 

LYNNWOOD

 

WA

 

98036-4719

 

SNOHOMISH

02119 - INDY-CASTLETON, IN

 

5151 EAST 82ND STREET, SUITE 300

 

INDIANAPOLIS

 

IN

 

46250-1625

 

MARION

02121 - FRESNO-CLOVIS, CA

 

255 WEST SHAW AVE.

 

CLOVIS

 

CA

 

93612-3602

 

FRESNO

02122 - RAL-CARY, NC

 

340 CROSSROADS BLVD.

 

CARY

 

NC

 

27511-6895

 

WAKE

02203 - VA BCH-CONSTITUTION, VA

 

304 CONSTITUTION DRIVE

 

VIRGINIA BEACH

 

VA

 

23462

 

VA BCH CITY

02204 - KNOXVILLE,TN

 

9622 KINGSTON PIKE

 

KNOXVILLE

 

TN

 

37922

 

KNOX

02701 - LA-BURBANK, CA

 

1551 N. VICTORY PLACE

 

BURBANK

 

CA

 

91502-1647

 

LOS ANGELES

02702 - INDIANA, PA

 

475 BEN FRANKLIN RD. SOUTH, SUITE 24

 

INDIANA

 

PA

 

15701-2347

 

INDIANA

02703 - PROV-SMITHFIELD, RI

 

240 SMITHFIELD CROSSING

 

SMITHFIELD

 

RI

 

02917-2402

 

PROVIDENCE

02704 - DET-SHELBY TOWNSHIP, MI

 

8500 26 MILE ROAD, UNIT #3

 

SHELBY TOWNSHIP

 

MI

 

48316-5129

 

MACOMB

02708 - SLC-BOUNTIFUL, UT

 

420 S. 500 W., SUITE 0113

 

BOUNTIFUL

 

UT

 

84010-7112

 

DAVIS

02710 - STATE COLLEGE, PA

 

44 COLONNADE WAY

 

STATE COLLEGE

 

PA

 

16803-2309

 

CENTRE

02711 - LA-SAN CLEMENTE, CA

 

937 AVENIDA PICO

 

SAN CLEMENTE

 

CA

 

92673-3908

 

ORANGE

02712 - DFW-DALLAS/GREENVILLE, TX

 

5500 GREENVILLE AVENUE, STE 700

 

DALLAS

 

TX

 

75206

 

DALLAS

02713 - KC-OVERLAND PARK, KS

 

12140 BLUE VALLEY PARKWAY

 

OVERLAND PARK

 

KS

 

66213

 

JOHNSON

02715 - TWIN FALLS, ID

 

1988 BRIDGEVIEW BLVD.

 

TWIN FALLS

 

ID

 

83301

 

TWIN FALLS

02717 - CHI-MC HENRY, IL

 

2244 N. RICHMOND RD.

 

MCHENRY

 

IL

 

60050-1423

 

MCHENRY

02718 - DET-CHESTERFIELD, MI

 

51375 GRATIOT AVENUE

 

CHESTERFIELD

 

MI

 

48051-2041

 

MACOMB

02719 - HSTN-BUNKER HILL, TX

 

9666 OLD KATY ROAD

 

HOUSTON

 

TX

 

77055-6322

 

HARRIS

02720 - MERIDEN, CT

 

533 S. BROAD STREET, SUITE E2

 

MERIDEN

 

CT

 

06450-6661

 

NEW HAVEN

02721 - DFW-MESQUITE, TX

 

19105 LBJ FREEWAY

 

MESQUITE

 

TX

 

75150

 

DALLAS

02722 - DFW-BURLESON, TX

 

1151 N. BURLESON BLVD.

 

BURLESON

 

TX

 

76028-4956

 

JOHNSON

02723 - CHLT-ROCK HILL, SC

 

546 JOHN ROSS PARKWAY

 

ROCK HILL

 

SC

 

29730-8910

 

YORK

02724 - OMAHA-BELLEVUE, NE

 

10521 SO. 15TH STREET

 

BELLEVUE

 

NE

 

68123-4085

 

SARPY

02725 - PHILLIPSBURG, NJ

 

1206 NEW BRUNSWICK AVENUE

 

PHILLIPSBURG

 

NJ

 

8865

 

WARREN

02726 - TAMPA-BRUCE B. DOWNS, FL

 

18081 HIGHWOODS PRESERVE PARKWAY

 

TAMPA

 

FL

 

33647-1761

 

HILLSBOROUGH

02727 - HADLEY, MA

 

325 RUSSELL STREET, UNIT B

 

HADLEY

 

MA

 

01035-9547

 

HAMPSHIRE

02728 - MSP-COON RAPIDS/MAIN, MN

 

3460 124TH AVENUE NW

 

COON RAPIDS

 

MN

 

55433-1002

 

ANOKA

02729 - MANKATO, MN

 

1901 MADISON AVENUE, SUITE 500

 

MANKATO

 

MN

 

56001

 

BLUE EARTH

02730 - WOODBURY, NY

 

27 CENTRE DRIVE

 

CENTRAL VALLEY

 

NY

 

10917

 

ORANGE

02731 - BALT-ANNE ARUNDEL, MD

 

7665 ARUNDEL MILLS BLVD.

 

HANOVER

 

MD

 

21076

 

ANNE ARUNDEL

02732 - ATL-MC DONOUGH, GA

 

1940 JONESBORO ROAD

 

McDONOUGH

 

GA

 

30253

 

HENRY

02733 - DFW-KELLER, TX

 

2005 SOUTH MAIN STREET

 

KELLER

 

TX

 

76248

 

TARRANT

02735 - WAUSAU, WI

 

3707 RIB MOUNTAIN DRIVE

 

WAUSAU

 

WI

 

54401-7492

 

MARATHON

02736 - RAL-BRIER CREEK PKWY, NC

 

8131 BRIER CREEK PKWY

 

RALEIGH

 

NC

 

27617-7598

 

WAKE

02738 - PASO ROBLES, CA

 

2055 THEATRE DRIVE

 

PASO ROBLES

 

CA

 

93446-9629

 

SAN LUIS OBISPO

02739 - SEA-LAKEWOOD, WA

 

5730 LAKEWOOD TOWNE CENTER BLVD. SW

 

LAKEWOOD

 

WA

 

98499

 

PIERCE

02740 - MOUNT OLIVE, NJ

 

30 INTERNATIONAL DRIVE, SUITE J

 

FLANDERS

 

NJ

 

7836

 

MORRIS

02741 - VA BCH-RED MILLS, VA

 

1169 NIMMO PARKWAY, SUITE 222

 

VIRGINIA BEACH

 

VA

 

23456-0693

 

N/A

02742 - ELIZABETHTOWN, KY

 

1990 NORTH DIXIE HWY

 

ELIZABETHTOWN

 

KY

 

42701

 

HARDIN

02743 - NASH-BELLEVUE, TN

 

7657 HWY 70 SOUTH, SUITE 114

 

NASHVILLE

 

TN

 

37221-1706

 

DAVIDSON

02744 - MSP-MAPLEWOOD, MN

 

2980 WHITE BEAR AVE. N

 

MAPLEWOOD

 

MN

 

55109-1304

 

RAMSEY

02745 - AKRON-FAIRLAWN, OH

 

3750 W. MARKET ST., UNIT Y

 

FAIRLAWN

 

OH

 

44333-4803

 

SUMMIT

02747 - PRESCOTT, AZ

 

3250 GATEWAY BLVD., SUITE 504

 

PRESCOTT

 

AZ

 

86303

 

YAVAPAI

02748 - KC-LIBERTY,MO

 

8531 N. EVANSTON ROAD

 

KANSAS CITY

 

MO

 

64157-1227

 

CLAY

02749 - GRAND JUNCTION, CO

 

2464 HWY 6 & 50, SUITE E

 

GRAND JUNCTION

 

CO

 

81505-1108

 

MESA

02750 - ATL-CANTON, GA

 

1445 RIVERSTONE PKWY, SUITE 100

 

CANTON

 

GA

 

30114-5624

 

CHEROKEE

02752 - MSP-MAPLE GROVE, MN

 

7980 WEDGEWOOD LANE NORTH

 

MAPLE GROVE

 

MN

 

55369

 

HENNEPIN

02753 - BURLINGTON, WA

 

1567 S. BURLINGTON BLVD.

 

BURLINGTON

 

WA

 

98233-3219

 

SKAGIT

02754 - HARRISBURG-CAMP HILL, PA

 

3415 SIMPSON FERRY RD., SUITE 1

 

CAMP HILL

 

PA

 

17011-6404

 

CUMBERLAND

02756 - DC-LEESBURG, VA

 

1019-A EDWARDS FERRY RD. NE

 

LEESBURG

 

VA

 

20176-3347

 

LOUDOUN

02757 - TOMS RIVER, NJ

 

1342 HOOPER AVE

 

TOMS RIVER

 

NJ

 

08753-2855

 

OCEAN

02758 - TUCSON-IRVINGTON, AZ

 

1161 W. IRVINGTON RD.

 

TUCSON

 

AZ

 

85714-1165

 

PIMA

02759 - LI-OCEANSIDE,NY

 

3610 LONG BEACH ROAD

 

OCEANSIDE

 

NY

 

11572-5705

 

NASSAU

02760 - HSTN-SPRING, TX

 

20626 I-45 NORTH

 

SPRING

 

TX

 

77373-2925

 

HARRIS

02761 - DC-FAIRFAX/FAIR LAKES, VA

 

13061 FAIR LAKES SHOPPING CENTER

 

FAIRFAX

 

VA

 

22033-5179

 

FAIRFAX

02763 - PHX-PEORIA, AZ

 

9470 W. NORTHERN AVENUE

 

GLENDALE

 

AZ

 

85345

 

MARICOPA

02764 - VINELAND, NJ

 

3849 SOUTH DELSEA DR., STE. A-3

 

VINELAND

 

NJ

 

8360

 

CUMBERLAND

02767 - MSP-APPLE VALLEY, MN

 

14890 FLORENCE TRL.

 

APPLE VALLEY

 

MN

 

55124-4628

 

DAKOTA

02769 - DEN-HIGHLAND RANCH, CO

 

9291 S. BROADWAY

 

HIGHLANDS RANCH

 

CO

 

80129-5631

 

DOUGLAS

02770 - UTICA-NEW HARTFORD, NY

 

4745 COMMERCIAL DRIVE

 

NEW HARTFORD

 

NY

 

13413-6211

 

ONEIDA

02773 - REHOBOTH-BEACH, DE

 

4493 HIGHWAY 1 N., UNIT B

 

REHOBOTH

 

DE

 

19971-9744

 

SUSSEX

02777 - VEGAS-CENTENNIAL, NV

 

7941 W. TROPICAL PKWY.

 

LAS VEGAS

 

NV

 

89149-4534

 

CLARK

02778 - MESA/MC KELLIPS, AZ

 

6640 E. McKELLIPS ROAD

 

MESA

 

AZ

 

85205

 

MARICOPA

02779 - OMAHA-W. MAPLE, NE

 

3405 N. 147TH STREET

 

OMAHA

 

NE

 

68116

 

DOUGLAS

02784 - MIAMI-HOLLYWOOD, FL

 

3601 OAKWOOD BLVD.

 

HOLLYWOOD

 

FL

 

33020-7111

 

BROWARD

02785 - JAX-SOUTHSIDE, FL

 

9041 SOUTHSIDE BLVD. SUITE 140

 

JACKSONVILLE

 

FL

 

32256-5484

 

DUVAL

02786 - PITT-GREENSBURG, PA

 

SO. ANNEX US ROUTE 30 EAST, UNIT 786

 

GREENSBURG

 

PA

 

15601

 

WESTMORELAND

02787 - BALT-COLUMBIA, MD

 

9041 SNOWDEN RIVER PKWY

 

COLUMBIA

 

MD

 

21046-1657

 

HOWARD

02850 - MILW-27TH STREET, WI

 

3565 S. 27TH STREET

 

MILWAUKEE

 

WI

 

53221-1301

 

MILWAUKEE

02855 - MILW-BROWN DEER, WI

 

9090 N. GREEN BAY ROAD

 

BROWN DEER

 

WI

 

53209-1205

 

MILWAUKEE

02857 - MPHS-WINCHESTER, TN

 

7931 WINCHESTER ROAD

 

MEMPHIS

 

TN

 

38125-2304

 

SHELBY

02858 - CHLT-MATTHEWS, NC

 

10510 NORTHWEST PARKWAY

 

MATTHEWS

 

NC

 

28105-6708

 

MECKLENBURG

02859 - COL-COLUMBIA, SC

 

10204 TWO NOTCH RD., SUITE B

 

COLUMBIA

 

SC

 

29229-4386

 

RICHLAND

02860 - ATL-TUCKER, GA

 

4000 LAVISTA RD.

 

TUCKER

 

GA

 

30084-5205

 

DE KALB

02861 - DET-TROY, MI

 

1205 COOLIDGE HWY

 

TROY

 

MI

 

48084-7012

 

OAKLAND

02863 - TAMPA-ST PETERSBURG, FL

 

2026 66TH STREET N

 

ST. PETERSBURG

 

FL

 

33710-4710

 

PINELLAS

02864 - PHX-SCOTTSDALE, AZ

 

8979 E. INDIAN BEND

 

SCOTTSDALE

 

AZ

 

85250

 

MARICOPA

02865 - MC ALLEN, TX

 

520 EAST EXPRESSWAY 83

 

McALLEN

 

TX

 

78503

 

HIDALGO

02866 - SLC-OGDEN, UT

 

4125 RIVERDALE ROAD

 

RIVERDALE

 

UT

 

84405

 

WEBER

02868 - FORT WAYNE, IN

 

4230 W. JEFFERSON BLVD.

 

FORT WAYNE

 

IN

 

46804-6818

 

ALLEN

02869 - LA-UPLAND, CA

 

357 S. MOUNTAIN AVE.

 

UPLAND

 

CA

 

91786-7032

 

SAN BERNARDINO

02870 - VEGAS-HENDERSON, NV

 

537 N. STEPHANIE STREET

 

HENDERSON

 

NV

 

89014

 

CLARK

02872 - COLUMBIA, MO

 

2001 W. ASH STREET

 

COLUMBIA

 

MO

 

65203

 

BOONE

02873 - COLUMBUS-DUBLIN, OH

 

3616 W. DUBLIN GRANVILLE RD.

 

COLUMBUS

 

OH

 

43235-4901

 

FRANKLIN

02875 - ATL-ALPHARETTA, GA

 

7491 N. POINT PKWY

 

ALPHARETTA

 

GA

 

30022-4846

 

FULTON

02876 - CHATTANOOGA, TN

 

2200 HAMILTON PLACE BLVD.

 

CHATTANOOGA

 

TN

 

37421-6015

 

HAMILTON

02877 - JACKSON, MS

 

6388 RIDGEWOOD

 

JACKSON

 

MS

 

39211-1800

 

HINDS

03001 - LAFAYETTE, LA

 

5520-H JOHNSTON STREET

 

LAFAYETTE

 

LA

 

70503

 

LAFAYETTE PARIS

03002 - CEDAR RAPIDS,IA

 

1470 TWIXT TOWN ROAD

 

MARION

 

IA

 

52302

 

LINN

03004 - LA-TARZANA, CA

 

18131 VENTURA BLVD

 

TARZANA

 

CA

 

91356

 

LOS ANGELES

03008 - LA-TORRANCE, CA

 

4240 PACIFIC COAST HIGHWAY

 

TORRANCE

 

CA

 

90505

 

LOS ANGELES

03020 - LA-SANTA MONICA, CA

 

1427 FOURTH STREET

 

SANTA MONICA

 

CA

 

90401

 

LOS ANGELES

03023 - LA-FULLERTON, CA

 

201 ORANGE FAIR MALL

 

FULLERTON

 

CA

 

90632

 

ORANGE

03024 - LA-LA VERNE, CA

 

1951 FOOTHILL BLVD.

 

LA VERNE

 

CA

 

91750

 

LOS ANGELES

03034 - LA-ROWLAND HEIGHTS, CA

 

17584 COLIMA ROAD

 

ROWLAND HEIGHTS

 

CA

 

91748

 

LOS ANGELES

03037 - LA-HUNTINGTON BEACH, CA

 

7600-A EDINGER AVENUE

 

HUNTINGTON BEACH

 

CA

 

92647

 

ORANGE

03042 - LA-COVINA, CA

 

1400 NORTH AZUSA AVENUE

 

COVINA

 

CA

 

91722

 

LOS ANGELES

03046 - LA-TUSTIN, CA

 

1212 IRVINE BOULEVARD

 

TUSTIN

 

CA

 

92780

 

ORANGE

03048 - LA-HAWTHORNE, CA

 

14370 OCEANGATE AVENUE

 

HAWTHORNE

 

CA

 

90250

 

LOS ANGELES

03049 - LA-SANTA ANA, CA

 

3309-B SO. BRISTOL STREET

 

SANTA ANA

 

CA

 

92704

 

ORANGE

03059 - LA-MONROVIA, CA

 

729 EAST HUNTINGTON DRIVE

 

MONROVIA

 

CA

 

91016

 

LOS ANGELES

03101 - DES MOINES-WEST, IA

 

1404 22ND STREET

 

WEST DES MOINES

 

IA

 

50265

 

POLK

03102 - BATON ROUGE, LA

 

9616 AIRLINE HIGHWAY

 

BATON ROUGE

 

LA

 

70815

 

E.BATON ROUGE P

03135 - SAC-RANCHO CORDOVA, CA

 

10913 OLSEN DRIVE

 

RANCHO CORDOVA

 

CA

 

95670

 

SACRAMENTO

03207 - S.DG-MISSION VALLEY, CA

 

1652 CAMINO DEL RIO NORTH

 

SAN DIEGO

 

CA

 

92108

 

SAN DIEGO

03239 - S.DG-POWAY, CA

 

12339 POWAY ROAD

 

POWAY

 

CA

 

92064

 

SAN DIEGO

03256 - S.DG-SANTEE, CA

 

230 TOWN CENTER PARKWAY

 

SANTEE

 

CA

 

92071-5803

 

SAN DIEGO

03331 - S.JOS-MILPITAS, CA

 

136 RANCH DRIVE

 

MILPITAS

 

CA

 

95035

 

SANTA CLARA

03340 - S.JOS-WESTGATE, CA

 

1600 SARATOGA AVE., SUITE 433

 

SAN JOSE

 

CA

 

95129

 

SANTA CLARA

03544 - VICTORVILLE, CA

 

12353 MARIPOSA RD., C-2

 

VICTORVILLE

 

CA

 

92392

 

SAN BERNARDINO

03551 - BAKERSFIELD-MING, CA

 

2720 MING AVENUE

 

BAKERSFIELD

 

CA

 

93304

 

KERN

 

--------------------------------------------------------------------------------


 

03557 - SALINAS, CA

 

860 NORTHRIDGE CENTER

 

SALINAS

 

CA

 

93906

 

MONTEREY

03653 - PALM DESERT, CA

 

44-150 TOWN CENTER WAY, SUITE B-3

 

PALM DESERT

 

CA

 

92260

 

RIVERSIDE

03701 - MSP-ROSEVILLE, MN

 

2100 N. SNELLING AVE

 

ROSEVILLE

 

MN

 

55113

 

RAMSEY

03702 - MSP-RICHFIELD WEST 66th, MN

 

66 WEST 66TH STREET

 

RICHFIELD

 

MN

 

55423

 

HENNEPIN

03705 - NWK-FLEMINGTON, NJ

 

325 U S HWY 202

 

FLEMINGTON

 

NJ

 

08822-1730

 

HUNTERDON

03707 - HARRISONBURG, VA

 

277 BURGESS RD.

 

HARRISONBURG

 

VA

 

22801

 

ROCKINGHAM

03708 - TAMPA-DALE MABRY, FL

 

3804 S. DALE MABRY HWY., SUITE A

 

TAMPA

 

FL

 

33611-1402

 

HILLSBOROUGH

03709 - DOVER, DE

 

1165 N. DUPONT HWY., STE. 2

 

DOVER

 

DE

 

19901-2008

 

KENT

03710 - CHLT-MOORESVILLE, NC

 

590 H RIVER HWY

 

MOORESVILLE

 

NC

 

28117-8840

 

IREDELL

03711 - PROV-MIDDLETOWN, RI

 

1305 WEST MAIN ROAD

 

MIDDLETOWN

 

RI

 

2842

 

NEWPORT

03713 - COL SPRINGS-POWERS, CO

 

3040 NORTH POWERS BLVD.

 

COLORADO SPRINGS

 

CO

 

80922-2803

 

EL PASO

03714 - CLEV-SOLON, OH

 

7405 MARKETPLACE DRIVE

 

AURORA

 

OH

 

44202

 

GEAUGA

03715 - TAMPA-CLEARWATER, FL

 

2631 GULF TO BAY BLVD.

 

CLEARWATER

 

FL

 

33759-4936

 

PINELLAS

03716 - TRENTON-HAMILTON, NJ

 

320 MARKETPLACE BLVD.

 

HAMILTON TOWNSHIP

 

NJ

 

8691

 

MERCER

03717 - ST AUGUSTINE, FL

 

310 CBL DRIVE

 

ST. AUGUSTINE

 

FL

 

32086

 

ST. JOHNS

03718 - ITHACA, NY

 

614 S. MEADOW STREET, SUITE 300

 

ITHACA

 

NY

 

14850-5319

 

TOMPKINS

03720 - DUBUQUE, IA

 

2425 NW ARTERIAL

 

DUBUQUE

 

IA

 

52002

 

DUBUQUE

03722 - SCRANTON, PA

 

1150 COMMERCE BLVD.

 

DICKSON CITY

 

PA

 

18519-1688

 

LACKAWANNA

03723 - DET-BRIGHTON, MI

 

8151 MOVIE DR.

 

BRIGHTON

 

MI

 

48116

 

LIVINGSTON

03724 - CHEHALIS, WA

 

1441 N W LOUISIANA AVE.

 

CHEHALIS

 

WA

 

98532

 

LEWIS

03725 - UKIAH, CA

 

1215 AIRPORT PARK BLVD.

 

UKIAH

 

CA

 

95482-7400

 

MENDOCINO

03726 - ROSEBURG, OR

 

780 NW GARDEN VALLEY BLVD., SUITE 170

 

ROSEBURG

 

OR

 

97470

 

DOUGLAS

03727 - DFW-DENTON, TX

 

1800 SOUTH LOOP 288, SUITE 340

 

DENTON

 

TX

 

76205

 

DENTON

03730 - VERO BEACH, FL

 

6140 20TH STREET

 

VERO BEACH

 

FL

 

32966

 

INDIAN RIVER

03731 - REDDING, CA

 

1070 HILLTOP DR.

 

REDDING

 

CA

 

96003-3810

 

SHASTA

03732 - MANAHAWKIN, NJ

 

601 WASHINGTON AVENUE, STE. K

 

STAFFORD TOWNSHIP

 

NJ

 

08050-2800

 

OCEAN

03733 - DES MOINES-ANKENY, IA

 

1725 S E DELAWARE AVE.

 

ANKENY

 

IA

 

50021-3936

 

POLK

03734 - BOZEMAN, MT

 

2855 N. 19TH AVE., SUITE B

 

BOZEMAN

 

MT

 

59718-8504

 

GALLATIN

03736 - LA-WEST HILLS, CA

 

6625 FALLBROOK AVENUE

 

WEST HILLS

 

CA

 

91307-3520

 

LOS ANGELES

03738 - MPHS-POPLAR, TN

 

851 S. WHITE STATION ROAD

 

MEMPHIS

 

TN

 

38117-5702

 

SHELBY

03739 - MSP-BLOOMINGTON, MN

 

4240 W. 78TH STREET

 

BLOOMINGTON

 

MN

 

55435-5404

 

HENNEPIN

03740 - LA-WHITTIER, CA

 

13410 WHITTIER ROAD

 

WHITTIER

 

CA

 

90605-1932

 

LOS ANGELES

03741 - CIN-WEST CHESTER, OH

 

7624 VOICE OF AMERICA CENTRE DR.

 

WEST CHESTER

 

OH

 

45069

 

BUTLER

03744 - DET-NOVI, MI

 

43635 W. OAKS DR.

 

NOVI

 

MI

 

48377-3305

 

OAKLAND

03745 - MADISON-MIDDLETON, WI

 

1700 DEMING WAY, SUITE 120

 

MIDDLETON

 

WI

 

53562

 

DANE

03746 - NWK-ROCKAWAY, NJ

 

327 MOUNT HOPE AVENUE, SUITE #1002

 

ROCKAWAY

 

NJ

 

07866-1645

 

MORRIS

03747 - SHAKOPEE, MN

 

8051 OLD CARRIAGE COURT

 

SHAKOPEE

 

MN

 

55379

 

SCOTT

03749 - NYC-STATEN ISLAND/PLATINUM, NY

 

2795 RICHMOND AVENUE

 

STATEN ISLAND

 

NY

 

10314-5857

 

STATEN ISLAND

03751 - DEN-PARKER, CO

 

11425 SOUTH TWENTY MILE ROAD

 

PARKER

 

CO

 

80134

 

DOUGLAS

03752 - LI-ROCKY POINT, NY

 

40 ROUTE 25A, STE 346

 

ROCKY POINT

 

NY

 

11778-8817

 

SUFFOLK

03753 - ROME, GA

 

1432 TURNER McCALL BLVD. S.W.

 

ROME

 

GA

 

30161

 

FLOYD

03754 - WATERFORD, CT

 

915 HARTFORD TURNPIKE

 

WATERFORD

 

CT

 

6385

 

NEW LONDON

03755 - RAL-GARNER, NC

 

270 SHENSTONE BLVD.

 

GARNER

 

NC

 

27529-6905

 

WAKE

03756 - LI-RIVERHAD, NY

 

1440 OLD COUNTRY ROAD, SUITE 400

 

RIVERHEAD

 

NY

 

11901

 

SUFFOLK

03757 - MILW-GERMANTOWN, WI

 

N 96 W 18736 COUNTY LINE RD.

 

GERMANTOWN

 

WI

 

53022

 

WASHINGTON

03758 - CARSON CITY, NV

 

911 TOPSY LANE, SUITE 112

 

CARSON CITY

 

NV

 

89705

 

DOUGLAS

03760 - LA-MORENO VALLEY, CA

 

2704 CANYON SPRINGS PARKWAY

 

RIVERSIDE

 

CA

 

92507

 

RIVERSIDE

03761 - MADISON-LIEN, WI

 

4271 LIEN ROAD

 

MADISON

 

WI

 

53704-3606

 

DANE

03763 - HSTN-PEARLAND, TX

 

3127 SILVERLAKE VILLAGE DR.

 

PEARLAND

 

TX

 

77584

 

BRAZORIA

03765 - DFW-CEDAR HILL, TX

 

751 US HIGHWAY 67 NORTH

 

CEDAR HILL

 

TX

 

75104

 

DALLAS

03766 - QUAKERTOWN, PA

 

232 N. WEST END BLVD

 

QUAKERTOWN

 

PA

 

18951-2308

 

BUCKS

03844 - LA-RANCHO CUCAMONGA, CA

 

10788 FOOTHILL BLVD., SUITE 103

 

RANCHO CUCAMONGA

 

CA

 

91730-3884

 

SAN BERNARDINO

03846 - MOBILE, AL

 

3725 AIRPORT BLVD., SUITE 100C

 

MOBILE

 

AL

 

36608

 

MOBILE

03847 - FLINT, MI

 

3268 S. LINDEN ROAD

 

FLINT

 

MI

 

48507-3099

 

GENESSEE

03848 - LA-MOORPARK, CA

 

816 NEW LOS ANGELES AVE.

 

MOORPARK

 

CA

 

93021-3585

 

VENTURA

03849 - CHI-SKOKIE, IL

 

7055 CENTRAL AVENUE

 

SKOKIE

 

IL

 

60077

 

COOK

03851 - S DG-ESCONDIDO, CA

 

820 WEST VALLEY PKWY.

 

ESCONDIDO

 

CA

 

92025-2537

 

SAN DIEGO

03852 - GREENSBORO-WENDOVER, NC

 

1206 BRIDFORD PARKWAY, STE. C

 

GREENSBORO

 

NC

 

27407-2744

 

GUILFORD

03853 - ATL-HIRAM, GA

 

4794 JIMMY LEE SMITH PKWY, SUITE 112

 

HIRAM

 

GA

 

30141-2764

 

PAULDING

03855 - SPARTANBURG, SC

 

120 DORMAN CENTRE DRIVE, SUITE 1

 

SPARTANBURG

 

SC

 

29301-2625

 

SPARTANBURG

03856 - HOLMDEL, NJ

 

2130 STATE ROUTE 35

 

HOLMDEL

 

NJ

 

07733-2770

 

MONMOUTH

03857 - JAX-ORANGE PARK, FL

 

6001 ARGYLE FORREST BLVD., SUITE 29

 

JACKSONVILLE

 

FL

 

32244-6127

 

DUVAL

03858 - CHI-MERRILLVILLE, IN

 

2384 E. 79TH AVENUE

 

MERRILLVILLE

 

IN

 

46410-5740

 

LAKE

03859 - S. DG-OCEANSIDE, CA

 

2649 VISTA WAY

 

OCEANSIDE

 

CA

 

92054-6389

 

SAN DIEGO

03861 - SEA-SILVERDALE, WA

 

10300 SILVERDALE WAY NW, SUITE 125

 

SILVERDALE

 

WA

 

98383-7990

 

KITSAP

03862 - BUFF-CHEEKTOWAGA, NY

 

1740 WALDEN AVENUE, SUITE 200

 

CHEEKTOWAGA

 

NY

 

14225-4925

 

ERIE

03864 - TULSA-71ST STREET, OK

 

11119 E. 71ST STREET SO.

 

TULSA

 

OK

 

74133-2550

 

TULSA

04001 - VEGAS-RUSSELL, NV

 

3355 RUSSELL ROAD

 

LAS VEGAS

 

NV

 

89120

 

CLARK

04114 - YOUNGSTOWN, OH

 

365 BOARDMAN-CANFIELD ROAD

 

BOARDMAN

 

OH

 

44512

 

MAHONING

04203 - ST.L-DES PERES, MO

 

12145 MANCHESTER ROAD

 

DES PERES

 

MO

 

63131

 

ST. LOUIS

04205 - ST.L-ST CHARLES, MO

 

2155 ZUMBEHL ROAD

 

ST. CHARLES

 

MO

 

63303

 

ST. CHARLES

04303 - CIN-COLERAIN, OH

 

9490 COLERAIN AVE.

 

CINCINNATI

 

OH

 

45251

 

HAMILTON

04309 - CIN-SPRINGDALE, OH

 

425 EAST KEMPER ROAD

 

CINCINNATI

 

OH

 

45246

 

HAMILTON

04404 - COLUMBUS-BRICE, OH

 

2766 BRICE ROAD

 

REYNOLDSBURG

 

OH

 

43068

 

FRANKLIN

04507 - AKRON-CUYAHOGA, OH

 

697 HOWE AVE.

 

CUYAHOGA FALLS

 

OH

 

44221

 

SUMMIT

04611 - CLEV-ELYRIA, OH

 

281 MIDWAY BLVD.

 

ELYRIA

 

OH

 

44035

 

LORAIN

04613 - CLEV-MENTOR, OH

 

7900 PLAZA BLVD STE 140

 

MENTOR

 

OH

 

44060

 

LAKE

04703 - GILROY, CA

 

6745 CAMINO ARROYO

 

GILROY

 

CA

 

95020

 

SANTA CLARA

04705 - STAFFORD, VA

 

1110 STAFFORD MARKET PLACE

 

STAFFORD

 

VA

 

22556-4524

 

STAFFORD

04706 - LA-BUENA PARK, CA

 

8341 LAPALMA AVENUE

 

BUENA PARK

 

CA

 

90620

 

ORANGE

04707 - HOWELL, NJ

 

4785 RTE 9 NORTH

 

HOWELL

 

NJ

 

07731-3385

 

MONMOUTH

04708 - BREWSTER, NY

 

100-B INDEPENDENT WAY

 

BREWSTER

 

NY

 

10509-2368

 

PUTNAM

04711 - HILTON HEAD-BLUFFTON, SC

 

30 MALPHRUS RD., SUITE 107

 

BLUFFTON

 

SC

 

29910-6635

 

BEAUFORT

04712 - LA-CORONA, CA

 

3469 GRAND OAKS

 

CORONA

 

CA

 

92881

 

RIVERSIDE

04713 - ORL-ORANGE BLOSSOM, FL

 

1766 SAND LAKE RD.

 

ORLANDO

 

FL

 

32809-7628

 

ORANGE

04714 - ALLENTOWN-BETHLEHEM, PA

 

4447 SOUTHMONT WAY

 

EASTON

 

PA

 

18045-4705

 

NORTHHAMPTON

04715 - HEMET, CA

 

2981 W. FLORIDA AVENUE

 

HEMET

 

CA

 

92545-3616

 

RIVERSIDE

04716 - WILMINGTON, NC

 

6881 MONUMENT DRIVE

 

WILMINGTON

 

NC

 

28405

 

NEW HANOVER

04717 - BALT-LAUREL, MD

 

14240 BALTIMORE AVENUE

 

LAUREL

 

MD

 

20707-5006

 

PRINCE GEORGES

04718 - AUS-ROUND ROCK, TX

 

3021 S I HWY-35, SUITE 190

 

ROUND ROCK

 

TX

 

78664-8300

 

WILLIAMSON

04719 - TRAVERSE CITY, MI

 

3315 N US 31 S

 

TRAVERSE CITY

 

MI

 

49684-4538

 

GRAND TRAVERSE

04720 - S DG-SPORTS ARENA, CA

 

2740 MIDWAY DRIVE

 

SAN DIEGO

 

CA

 

92110-3203

 

SAN DIEGO

04721 - DFW-GARLAND, TX

 

5325 N. GARLAND AVE.

 

GARLAND

 

TX

 

75040-2716

 

DALLAS

04722 - NORTH HAVEN, CT

 

170 UNIVERSAL DR. NORTH

 

NORTH HAVEN

 

CT

 

06473-3117

 

NEW HAVEN

04723 - WOR-MILLBURY, MA

 

70 WORCESTER PROVIDENCE TPKE, STE 230

 

MILLBURY

 

MA

 

01527-2652

 

WORCESTER

04724 - ALBQ-ALAMEDA, NM

 

3701 ELLISON DRIVE, SUITE B

 

ALBUQUERQUE

 

NM

 

87114-7016

 

BERNALILLO

04725 - LAWRENCE, KS

 

3106 IOWA STREET, SUITE 210

 

LAWRENCE

 

KS

 

66046-5202

 

DOUGLAS

04726 - PHI-ROOSEVELT, PA

 

9739 E. ROOSEVELT BLVD

 

PHILADELPHIA

 

PA

 

19114-1010

 

PHILADELPHIA

04728 - DET-SOUTHFIELD, MI

 

28550 TELEGRAPH ROAD

 

SOUTHFIELD

 

MI

 

48034-7505

 

WAYNE

04729 - HOLLAND, MI

 

3571 WEST SHORE DR.

 

HOLLAND

 

MI

 

49424-9674

 

OTTAWA

04730 - LA-REDLANDS, CA

 

27534 LUGONIA AVENUE

 

REDLANDS

 

CA

 

92374-2017

 

SAN BERNARDINO

04732 - LANCASTER, PA

 

1645 LITITZ PIKE

 

LANCASTER

 

PA

 

17601-6507

 

LANCASTER

04733 - MILW-WEST ALLIS, WI

 

11135 WEST NATIONAL AVENUE

 

WEST ALLIS

 

WI

 

53227-3107

 

MILWAUKEE

04734 - BAY-SAN RAFAEL, CA

 

400 LAS GALLINAS AVENUE

 

SAN RAFAEL

 

CA

 

94903-3618

 

MARIN

04735 - LA-FOOTHILL RANCH, CA

 

26752 PORTOLA PARKWAY

 

FOOTHILL RANCH

 

CA

 

92610-1712

 

ORANGE

04736 - LI-MANHASSETT, NY

 

1350 NORTHERN BLVD.

 

MANHASSET

 

NY

 

11030-3004

 

NASSAU

04737 - HANFORD, CA

 

204 N. 12TH AVENUE

 

HANFORD

 

CA

 

93230-5972

 

KINGS

04738 - BOS-CHELMSFORD, MA

 

265 CHELMSFORD ST.

 

CHELMSFORD

 

MA

 

01824-2343

 

MIDDLESEX

04739 - CLEV-BEACHWOOD, OH

 

24081 CHAGRIN BLVD.

 

BEACHWOOD

 

OH

 

44122-5512

 

CUYAHOGA

04740 - DESTIN, FL

 

34940 EMERALD COAST PKWY, UNIT 130

 

DESTIN

 

FL

 

35241-3402

 

OKALOOSA

04741 - BAY-PINOLE, CA

 

1450 FITZGERALD DRIVE

 

PINOLE

 

CA

 

94564-2227

 

CONTRA COSTA

04742 - ORL-WINTER PARK, FL

 

501 N. ORLANDO AVENUE, SUITE 135

 

WINTER PARK

 

FL

 

32789-7313

 

ORANGE

04743 - COLUMBUS-HILLIARD, OH

 

1830 HILLIARD-ROME ROAD

 

HILLIARD

 

OH

 

43026-7265

 

FRANKLIN

04744 - DET-CANTON, MI

 

41904 FORD ROAD

 

CANTON TOWNSHIP

 

MI

 

48187-3647

 

WAYNE

04746 - CHI-VALPARAISO, IL

 

91 SILHAVY ROAD, SUITE 141

 

VALPARAISO

 

IN

 

46383-4425

 

PORTER

04747 - MSP-OAK PARK HEIGHTS, MN

 

5845 KRUEGER LANE NORTH

 

OAK PARK HEIGHTS

 

MN

 

55082-2189

 

WASHINGTON

04749 - LI-FIVETOWNS, NY

 

253-01 ROCKAWAY BLVD.

 

ROSEDALE

 

NY

 

11422-3113

 

NASSAU

04800 - LA-VENTURA, CA

 

4850 TELEPHONE ROAD

 

VENTURA

 

CA

 

93003-5234

 

VENTURA

04801 - BALT-TIMONIUM, MD

 

30-36 W. RIDGELY ROAD

 

LUTHERVILLE

 

MD

 

21093-5112

 

BALTIMORE

04802 - CHI-ALGONQUIN, IL

 

742 S. RANDALL ROAD

 

ALGONQUIN

 

IL

 

60102

 

MC HENRY

04803 - VA BCH-CHESAPEAKE, VA

 

4300 PORTSMOUTH BLVD., SUITE 270

 

CHESAPEAKE

 

VA

 

23321-2156

 

CHESAPEAKE

04804 - L. RCK-N. LITTLE ROCK, AR

 

4126 E. McCAIN ROAD

 

NORTH LITTLE ROCK

 

AR

 

72117-2523

 

PULASKI

 

--------------------------------------------------------------------------------


 

04805 - WICHITA-E. KELLOGG, KS

 

11835 E. KELLOGG DRIVE

 

WICHITA

 

KS

 

67207-1939

 

SEDGEWICK

04806 - PHI-EXTON, PA

 

279 MAIN STREET

 

EXTON

 

PA

 

19341-3701

 

CHESTER

04807 - ATHENS, GA

 

3055 ATLANTA HWY

 

ATHENS

 

GA

 

30606-3334

 

CLARK

04808 - TUSCON-BROADWAY, AZ

 

7150 E. BROADWAY BLVD.

 

TUCSON

 

AZ

 

85710-1405

 

PIMA

04809 - CHI-NAPERVILLE, IL

 

2768 AURORA AVENUE

 

NAPERVILLE

 

IL

 

60540-1001

 

DUPAGE

04811 - NWK-WAYNE, NJ

 

1660 STATE ROUTE 23

 

WAYNE

 

NJ

 

07470-7516

 

PASSAIC

04812 - BAY-FREMONT HUB, CA

 

39170 ARGONAUT WAY

 

FREMONT

 

CA

 

94538-1304

 

ALAMEDA

04813 - BRADENTON, FL

 

831 CORTEZ RD., W.

 

BRADENTON

 

FL

 

34207-1433

 

MANATEE

04814 - S. JOS-BLOSSOM HILL, CA

 

5550 SNELL AVENUE

 

SAN JOSE

 

CA

 

95123-1651

 

SANTA CLARA

04815 - PITT-CRANBERRY, PA

 

20111 RT 19

 

CRANBERRY

 

PA

 

16066-6207

 

BUTLER

04816 - DC-WOODBRIDGE, VA

 

14137 CROSSING PL

 

WOODBRIDGE

 

VA

 

22192-4687

 

PRINCE WILLIAM

04817 - CHI-CHICAGO RIDGE, IL

 

9680 SOUTH RIDGELAND AVENUE

 

CHICAGO RIDGE

 

IL

 

60415-2609

 

COOK

04818 - FARGO, ND

 

1638 13TH AVENUE EAST, STE 1

 

FARGO

 

ND

 

58078-3404

 

CASS

04819 - L RCK-MARKHAM, AR

 

11400 WEST MARKHAM STREET

 

LITTLE ROCK

 

AR

 

72211-2806

 

PULASKI

04820 - LI-ROOSEVELT FIELD, NY

 

1280 CORPORATE DRIVE

 

WESTBURY

 

NY

 

11590-6625

 

NASSAU

04821 - VISALIA, CA

 

4248 S. MOONEY BLVD.

 

VISALIA

 

CA

 

93277-9306

 

TULARE

04822 - BELLINGHAM, WA

 

4383 MERIDIAN STREET

 

BELLINGHAM

 

WA

 

98226-7624

 

WHATCOM

04823 - ABILENE, TX

 

3433 CAT CLAW DRIVE

 

ABILENE

 

TX

 

79606-8223

 

TAYLOR

04824 - BIRM-HOOVER, AL

 

1765 MONTGOMERY HWY.

 

HOOVER

 

AL

 

35244-1215

 

JEFFERSON

04825 - PORT-TUALATIN, OR

 

7705 S W NYBERG STREET

 

TUALATIN

 

OR

 

97062-8443

 

WASHINGTON

04826 - HART-MANCHESTER, CT

 

1520 PLEASANT VALLEY ROAD

 

MANCHESTER

 

CT

 

06040-1637

 

HARTFORD

04827 - DET-ROCHESTER HILLS, MI

 

1260 S. ROCHESTER ROAD

 

ROCHESTER HILLS

 

MI

 

48307-3120

 

OAKLAND

04850 - SHREVEPORT, LA

 

7440 YOUREE DRIVE

 

SHREVEPORT

 

LA

 

71105-5536

 

CADDO

04851 - AUS-LAKELINE, TX

 

10900-D LAKELINE MALL DR.

 

AUSTIN

 

TX

 

78717-5024

 

WILLIAMSON

05003 - LOUISVILLE-HURSTBOURNE, KY

 

1955 S. HURSTBOURNE LANE

 

LOUISVILLE

 

KY

 

40220-1665

 

JEFFERSON

05006 - CHLT-GASTONIA, NC

 

2904 EAST FRANKLIN BOULEVARD

 

GASTONIA

 

NC

 

28056-9469

 

GASTON

05010 - PHX-GLENDALE, AZ

 

5725 WEST BELL ROAD

 

GLENDALE

 

AZ

 

85308-3869

 

MARICOPA

05103 - PHX-METRO, AZ

 

2776 WEST PEORIA AVENUE

 

PHOENIX

 

AZ

 

85029

 

MARICOPA

05206 - TUSCON-ORACLE, AZ

 

4070 NORTH ORACLE ROAD

 

TUCSON

 

AZ

 

85705-2720

 

PIMA

05302 - LEXINGTON, KY

 

150 WEST LAWRY LANE, SUITE 170

 

LEXINGTON

 

KY

 

40503-3008

 

FAYETTE

05700 - PHX-GILBERT/GATEWAY, AZ

 

5020 S. POWER ROAD

 

MESA

 

AZ

 

85212-3603

 

MARICOPA

05701 - PHX-GILBERT/GERMAN, AZ

 

3771 SO. GILBERT ROAD

 

GILBERT

 

AZ

 

85296-7006

 

MARICOPA

05705 - ASHEVILLE-ARDEN, NC

 

5 McKENNA ROAD

 

ARDEN

 

NC

 

28704-9201

 

BUNCOMBE

05706 - BAY-BRENTWOOD, CA

 

5501 LONE TREE WAY

 

BRENTWOOD

 

CA

 

94513-5316

 

CONTRA COSTA

05707 - KC-STATELINE, MO

 

13627 WASHINGTON ST.

 

KANSAS CITY

 

MO

 

64145-1670

 

JACKSON

05708 - LONGVIEW, WA

 

200 TRIANGLE CENTER, SUITE 240

 

LONGVIEW

 

WA

 

98632-4679

 

COWLITZ

05709 - LA-FONTANA, CA

 

15228 SUMMIT AVENUE

 

FONTANA

 

CA

 

92336-5489

 

SAN BERNARDINO

05711 - SDG-RANCHO SAN DIEGO, CA

 

2398-A JAMACHA ROAD

 

EL CAJON

 

CA

 

92019-4367

 

SAN DIEGO

05712 - BALT-WESTMINSTER, MD

 

402B ENGLAR ROAD

 

WESTMINSTER

 

MD

 

21157-4852

 

CARROLL

05713 - GREELEY, CO

 

4743 W. 29TH STREET, UNIT A

 

GREELEY

 

CO

 

80634-8363

 

WELD

05715 - QUEENS-WOODSIDE, NY

 

5106 NORTHERN BLVD.

 

WOODSIDE

 

NY

 

11377-1733

 

QUEENS

05716 - PORT CHESTER, NY

 

27 WATERFRONT PL

 

PORT CHESTER

 

NY

 

10573-6001

 

WESTCHESTER

05717 - NEWBURGH, NY

 

1245 RTE 300, STE 1

 

NEWBURGH

 

NY

 

12550-5007

 

ORANGE

05718 - SLC-DRAPER, UT

 

215 E. 12300 S.

 

DRAPER

 

UT

 

84020-8185

 

SALT LAKE

05720 - ORL-KISSIMMEE, FL

 

3278 N. JOHN YOUNG PARKWAY

 

KISSIMMEE

 

FL

 

34741-7549

 

OSCEOLA

05721 - MSP-WOODBURY, MN

 

9180 HUDSON ROAD

 

WOODBURY

 

MN

 

55125-9106

 

WASHINGTON

05724 - GEORGETOWN, TX

 

1013 W. UNIVERSITY AVE., SUITE 600

 

GEORGETOWN

 

TX

 

78628-5332

 

WILLIAMSON

05725 - PORT-JANTZEN BEACH, OR

 

1798 JANTZEN BEACH CENTER

 

PORTLAND

 

OR

 

97217-7845

 

MULTNOMAH

05727 - CIN-HAMILTON, OH

 

3455 PRINCETON ROAD

 

HAMILTON

 

OH

 

45011-7956

 

BUTLER

05728 - BOS-PLYMOUTH, MA

 

211 COLONY PLACE ROAD

 

PLYMOUTH

 

MA

 

2360

 

PLYMOUTH

05729 - LA-ALISO VIEJO,CA

 

26503 ALISO CREEK ROAD

 

ALISO VIEJO

 

CA

 

92656-2882

 

ORANGE

05732 - DET-LIVONIA, MI

 

13110 MIDDLEBELT RD.

 

LIVONIA

 

MI

 

48150-2231

 

WAYNE

05733 - SPANISH FORT, AL

 

10200 EASTERN SHORE BLVD., SUITE 120

 

SPANISH FORT

 

AL

 

36527-8671

 

BALDWIN

05734 - MARQUETTE, MI

 

3175 US HWY 41 W

 

MARQUETTE

 

MI

 

49855-9494

 

MARQUETTE

05736 - WINCHESTER, VA

 

2540 S. PLEASANT VALLEY RD.

 

WINCHESTER

 

VA

 

22601-7010

 

FREDERICK

05737 - BURLINGTON, NC

 

1455 UNIVERSITY DRIVE

 

BURLINGTON

 

NC

 

27215-8768

 

ALAMANCE

05738 - RAL-DURHAM/RENAISSANCE PKWY, NC

 

8210 RENAISSANCE PKWY., SUITE 1030

 

DURHAM

 

NC

 

27713-6688

 

DURHAM

05739 - HARTSDALE, NY

 

319 N. CENTRAL AVENUE

 

HARTSDALE

 

NY

 

10530-1811

 

WESTCHESTER

05740 - RIO GRANDE, NJ

 

3201 ROUTE 9 S

 

RIO GRANDE

 

NJ

 

08242-1006

 

CAPE MAY

05741 - ST. JOSEPH, MO

 

5201 N. BELT HWY., SUITE 125

 

ST. JOSEPH

 

MO

 

64506-1256

 

BUCHANAN

05742 - PADUCAH, KY

 

5187 HINKLEVILLE RD., SUITE A

 

PADUCAH

 

KY

 

42001-9667

 

McCRACKEN

05745 - KEENE, NH

 

7 ASH BROOK ROAD

 

KEENE

 

NH

 

03431-5918

 

CHESHIRE

05747 - JOPLIN, MO

 

415 S. GENEVA AVENUE

 

JOPLIN

 

MO

 

64801-5595

 

JASPER

05748 - PHI-POTTSTOWN, PA

 

1122 TOWN SQUARE ROAD, SUITE 12

 

POTTSTOWN

 

PA

 

19465-1017

 

CHESTER

05749 - WATERBURY, CT

 

295 UNION STREET

 

WATERBURY

 

CT

 

06706-1248

 

NEW HAVEN

05800 - MSP-CRYSTAL, MN

 

203 WILLOW BEND

 

CRYSTAL

 

MN

 

55428-3967

 

HENNEPIN

05801 - RENO, NV

 

4871 KIETZKE LANE

 

RENO

 

NV

 

89509-6549

 

WASHOE

05802 - CHI-JOILET, IL

 

2800 PLAINFIELD ROAD

 

JOLIET

 

IL

 

60435-1167

 

WILL

05803 - DC-ALEXANDRIA, VA

 

7690 A RICHMOND HWY

 

ALEXANDRIA

 

VA

 

22036-2843

 

FAIRFAX

05804 - SIOUX CITY, IA

 

5001 SERGEANT ROAD, SUITE 60

 

SIOUX CITY

 

IA

 

51106-4777

 

WOODBURY

05805 - JOHNSTOWN, PA

 

420 TOWN CENTRE DR.

 

JOHNSTOWN

 

PA

 

15904-2856

 

CAMBRIA

05806 - ANCHORAGE, AK

 

8571 OLD SEWARD HWY.

 

ANCHORAGE

 

AK

 

99515-2015

 

BOROUGH

05807 - INDY-TRADERS POINT, IN

 

5750 W. 86TH STREET

 

INDIANAPOLIS

 

IN

 

46278-1338

 

MARION

05808 - VEGAS-SARAHA, NV

 

1251 S. DECATUR BLVD.

 

LAS VEGAS

 

NV

 

89102-5515

 

CLARK

05810 - CHI-CALUMET CITY, IL

 

480 RIVER OAKS WEST

 

CALUMET CITY

 

IL

 

60409-5433

 

COOK

05811 - CLEV-MAYFIELD HEIGHTS, OH

 

1365 SOM CENTER ROAD

 

MAYFIELD HEIGHTS

 

OH

 

44124-2103

 

CUYAHOGA

05812 - SLC-WEST VALLEY CITY, UT

 

3061 SOUTH 5600 WEST

 

WEST VALLEY CITY

 

UT

 

84120-1303

 

SALT LAKE

05813 - HSTN-HUMBLE, TX

 

19653 US HWY 59

 

HUMBLE

 

TX

 

77338-3565

 

HARRIS

05814 - SACRAMENTO, CA

 

3400 EL CAMINO AVENUE

 

SACRAMENTO

 

CA

 

95821-6310

 

SACRAMENTO

05815 - SAVANNAH, GA

 

8108 ABERCORN STREET, SUITE 400

 

SAVANNAH

 

GA

 

31406-3419

 

CHATHAM

05816 - TAMPA-PORT RICHEY, FL

 

9646 U.S. HWY 19 N

 

PORT RICHEY

 

FL

 

34668-4642

 

PASCO

05817 - EVANSVILLE, IN

 

6212 E. LLOYD EXPRESSWAY

 

EVANSVILLE

 

IN

 

47715-2718

 

VANDERBURGH

05818 - JAX-REGENCY, FL

 

651-800 COMMERCE CENTER DR.

 

JACKSONVILLE

 

FL

 

32225-8180

 

DUVAL

06001 - GREENVILLE, SC

 

20 HAYWOOD ROAD

 

GREENVILLE

 

SC

 

29607-3826

 

GREENVILLE

06700 - AUS-BEE CAVES, TX

 

12770 SHOPS PKWY, SUITE 100

 

BEE CAVES

 

TX

 

78738-6318

 

TRAVIS

06702 - NWK-CLIFTON, NJ

 

348 RT. 3 W

 

CLIFTON

 

NJ

 

7014

 

PASSAIC

06703 - LA-DOWNEY, CA

 

12100 LAKEWOOD BLVD.

 

DOWNEY

 

CA

 

90242-2660

 

LOS ANGELES

06704 - PALM BEACH-PALM BEACH GARDENS, FL

 

11240 LEGACY AVENUE

 

PALM BEACH GARDENS

 

FL

 

33410

 

PALM BEACH

06706 - YUBA CITY, CA

 

1120 HARTER ROAD

 

YUBA CITY

 

CA

 

95993-2642

 

SUTTER

06707 - LA-INGLEWOOD, CA

 

3340 W. CENTURY BLVD.

 

INGLEWOOD

 

CA

 

90303-1305

 

LOS ANGELES

06708 - ALTOONA, PA

 

189 FALON DRIVE

 

ALTOONA

 

PA

 

16602

 

BLAIR

06709 - MILW-BROOKFIELD, WI

 

695 MAIN STREET

 

BROOKFIELD

 

WI

 

53005-4702

 

WAUKESHA

06710 - HARRISBURG-CARLISLE, PA

 

230 WESTMINSTER DR.

 

CARLISLE

 

PA

 

17013-3117

 

CUMBERLAND

06711 - CHI-TINLEY PARK, IL

 

7310 191ST STREET

 

TINLEY PARK

 

IL

 

60477

 

WILL

06712 - DET-ALLEN PARK, MI

 

3220 FAIRLANE DR.

 

ALLEN PARK

 

MI

 

48101-2871

 

WAYNE

06713 - S.JOS-COLEMAN AVE., CA

 

561 COLEMAN AVE.

 

SAN JOSE

 

CA

 

95110-2047

 

SANTA CLARA

06714 - CHI-NORTH AURORA, IL

 

1780 ORCHARD GATEWAY BLVD.

 

NORTH AURORA

 

IL

 

60542

 

KANE

06715 - BOS-TAUNTON, MA

 

9 MOZZONE BLVD., UNIT 100

 

TAUNTON

 

MA

 

02780-3795

 

BRISTOL

06716 - MIDDLETOWN, NY

 

88-5 DUNNING ROAD

 

MIDDLETOWN

 

NY

 

10940-2218

 

ORANGE

06717 - MSP-PLYMOUTH, MN

 

3215 VICKSBURG LN N

 

PLYMOUTH

 

MN

 

55447-1317

 

HENNEPIN

06718 - LONGMONT, CO

 

205 KEN PRATT BLVD., STE 200

 

LONGMONT

 

CO

 

80501-8991

 

BOULDER

06719 - LA-WALNUT, CA

 

21630 VALLEY BLVD.

 

CITY OF INDUSTRY

 

CA

 

91789

 

LOS ANGELES

06725 - RAL-KNIGHTDALE, NC

 

1006 SHOPPES AT MIDWAY DRIVE

 

KNIGHTDALE

 

NC

 

27545-7313

 

WAKE

06726 - DEN-AURORA/SMOKY HILL, CO

 

6352 S. CENTRAL STREET, UNIT A

 

AURORA

 

CO

 

80016-5326

 

ARAPAHOE

06729 - DFW-MANSFIELD, TX

 

2041 N. HWY 287, SUITE 501

 

MANSFIELD

 

TX

 

76063-8847

 

TARRANT

06730 - TAMPA-PINELLAS PARK, FL

 

7240 US HWY 19 N

 

PINELLAS PARK

 

FL

 

33781-4612

 

PINELLAS

06731 - PHI-WARRINGTON, PA

 

1055 MAIN STREET

 

WARRINGTON

 

PA

 

18976-2488

 

BUCKS

06732 - PETALUMA, CA

 

1359 N. MC DOWELL BLVD.

 

PETALUMA

 

CA

 

94954-1114

 

SONOMA

06733 - MSP-EDEN PRAIRIE, MN

 

8565 COLUMBINE ROAD

 

EDEN PRAIRIE

 

MN

 

55344-7662

 

HENNEPIN

06734 - CHI-NEW LENOX, IL

 

2374 E. LINCOLN HWY

 

NEW LENOX

 

IL

 

60451-9533

 

WILL

06740 - LEBANON, PA

 

1127 QUENTIN ROAD

 

LEBANON

 

PA

 

17042-6915

 

LEBANON

06743 - COLUMBUS-GROVE CITY, OH

 

1614 STRINGTOWN RD.

 

GROVE CITY

 

OH

 

43123-8995

 

FRANKLIN

06745 - JAX-DUVAL RD, FL

 

13281 CITY STATION DR.

 

JACKSONVILLE

 

FL

 

32218-7228

 

DUVAL

06749 - TOPEKA, KS

 

2040 S W WANAMAKER RD., SUITE 101

 

TOPEKA

 

KS

 

66604-3827

 

SHAWNEE

06750 - SPRING VALLEY, NY

 

14A SPRING VALLEY MARKETPLACE

 

SPRING VALLEY

 

NY

 

10977-5209

 

ROCKLAND

06752 - CHI-OSWEGO, IL

 

1620 DOUGLAS ROAD

 

OSWEGO

 

IL

 

60543

 

KENDALL

06755 - ST.L-WENTZVILLE, MO

 

1856 WENTZVILLE PARKWAY

 

WENTZVILLE

 

MO

 

63385-3817

 

ST. CHARLES

06756 - PHI-PLYMOUTH MEETING, PA

 

104 ALLAN WOOD RD.

 

CONSHOHOCKEN

 

PA

 

19428-1135

 

MONTGOMERY

06758 - STEVENS POINT, WI

 

1210 COMMONS CIR

 

PLOVER

 

WI

 

54467-4129

 

PORTAGE

06761 - ATL-ACWORTH, GA

 

3335 COBB PARKWAY, SUITE 500

 

ACWORTH

 

GA

 

30101-3490

 

COBB

06762 - HART-NEW BRITAIN, CT

 

600 HARTFORD ROAD

 

NEW BRITAIN

 

CT

 

06053-1527

 

HARTFORD

06803 - OKC-S.PENN, OK

 

1441 W I-240 SERVICE ROAD

 

OKLAHOMA CITY

 

OK

 

73159-4145

 

OKLAHOMA

06805 - ST. L - SHILOH, IL

 

3800 GREENMOUNT CROSSING

 

SHILOH

 

IL

 

62269-7286

 

ST. CLAIR

 

--------------------------------------------------------------------------------


 

06815 - CHI-HOFFMAN ESTATES/RT. 59, IL

 

2600 N. SUTTON RD.

 

HOFFMAN ESTATES

 

IL

 

60192-3706

 

COOK

06816 - WINSTON-SALEM, NC

 

1050 HANES MALL BLVD

 

WINSTON-SALEM

 

NC

 

27103-1309

 

FORSYTH

06818 - S.JOS-CUPERTINO, CA

 

20640 HOMESTEAD RD.

 

CUPERTINO

 

CA

 

95014-0451

 

SANTA CLARA

06819 - DULUTH, MN

 

925 W. CENTRAL ENTRANCE HWY.

 

DULUTH

 

MN

 

55811-5469

 

ST. LOUIS

06820 - PORT-VANCOUVER/MILL PLAIN BLVD, WA

 

16601 S E MILL PLAIN BLVD.

 

VANCOUVER

 

WA

 

98684-8948

 

CLARK

07002 - DEN-WESTMINSTER, CO

 

9320 SHERIDAN BOULEVARD

 

WESTMINSTER

 

CO

 

80031-6304

 

ADAMS

07005 - DEN-AURORA, CO

 

15151 E. MISSISSIPPI AVENUE

 

AURORA

 

CO

 

80012

 

ARAPAHOE

07008 - DEN-LAKEWOOD/WADSWORTH, CO

 

5832 SOUTH WADSWORTH

 

LITTLETON

 

CO

 

80123-2201

 

JEFFERSON

07010 - DEN-BOULDER, CO

 

4800 BASELINE ROAD, SUITE A-108

 

BOULDER

 

CO

 

80303-2643

 

BOULDER

07101 - DEN-COLORADO BLVD., CO

 

2580 SOUTH COLORADO BLVD.

 

DENVER

 

CO

 

80222-5909

 

DENVER

07204 - COLORADO SPRINGS, CO

 

7664 N. ACADEMY BLVD.

 

COLORADO SPRINGS

 

CO

 

80920-3208

 

EL PASO

07739 - SLC-MIDVALE, UT

 

1128 E. FT. UNION BLVD.

 

MIDVALE

 

UT

 

84047-1804

 

SALT LAKE

07752 - SPARKS, NV

 

165 LOS ALTOS PKWY

 

SPARKS

 

NV

 

89436

 

WASHOE

07753 - PALMDALE, CA

 

39626 10TH STREET W., SUITE B

 

PALMDALE

 

CA

 

93551-3000

 

LOS ANGELES

07775 - RUTLAND, VT

 

324 S. MAIN STREET

 

RUTLAND

 

VT

 

05701-4907

 

RUTLAND

07813 - LA-VAN NUYS, CA

 

7872 VAN NUYS BLVD.

 

VAN NUYS

 

CA

 

81402

 

LOS ANGELES

08003 - SLC-OREM, UT

 

321 EAST 1300 SOUTH STREET

 

OREM

 

UT

 

84058-5424

 

UTAH

08403 - SEA-BELLEVUE, WA

 

15600 NE 8TH, SUITE D-4

 

BELLEVUE

 

WA

 

98008-3917

 

KING

08407 - SEA-KIRKLAND, WA

 

9755 JUANITA DRIVE

 

KIRKLAND

 

WA

 

98034-4201

 

KING

08411 - SEA-OLYMPIA-LACEY, WA

 

701 SLEATER KINNEY ROAD, SUITE 25

 

LACEY

 

WA

 

98503-1133

 

THURSTON

08502 - PORT-BEAVERTON/WESTERN, OR

 

4955 S.W. WESTERN AVENUE

 

BEAVERTON

 

OR

 

97005-3429

 

WASHINGTON

08503 - PORT-OREGON CITY, OR

 

1900 MCLOUGHLIN CENTER BLVD. STE. 90

 

OREGON CITY

 

OR

 

97045-1072

 

CLACKAMAS

08506 - PORT-GRESHAM, OR

 

2101 E. BURNSIDE STREET, SUITE 20

 

GRESHAM

 

OR

 

97030-7944

 

MULTNOMAH

08512 - S.DG-EL CAJON, CA

 

816 JACKMAN STREET

 

EL CAJON

 

CA

 

92020-3053

 

SAN DIEGO

08513 - LA-MISSION VIEJO, CA

 

25310 MARGUERITE PARKWAY

 

MISSION VIEJO

 

CA

 

92692-2902

 

ORANGE

08526 - LA-ORANGE, CA

 

1802 E. KATELLA AVENUE

 

ORANGE

 

CA

 

92867-5107

 

ORANGE

08604 - BOS-AVON, MA

 

15-A STOCKWELL DRIVE

 

AVON

 

MA

 

2322

 

NORFOLK

08608 - MSP-BURNSVILLE, MN

 

13901 ALDRICH AVE. S.

 

BURNSVILLE

 

MN

 

55337-6216

 

DAKOTA

08610 - ST.L-FLORISSANT, MO

 

745 N. HIGHWAY 67

 

FLORISSANT

 

MO

 

63031-5107

 

ST.LOUIS

08619 - S.DG-CLAIREMONT MESA, CA

 

3994 CLAIRMONT MESA BLVD

 

SAN DIEGO

 

CA

 

92117-2714

 

SAN DIEGO

08622 - ST.L-LINDBERGH, MO

 

5796 S. LINDBERGH

 

ST. LOUIS

 

MO

 

63123-6937

 

N/A-INDEPENDENT

08623 - LI-COMMACK, NY

 

50 VETERANS HIGHWAY

 

COMMACK

 

NY

 

11725

 

SUFFOLK

08625 - CHI-NILES DEMPSTER, IL

 

7225 W. DEMPSTER STREET

 

NILES

 

IL

 

60714-2107

 

COOK

08627 - TAMPA-LARGO, FL

 

10500 ULMERTON RD, #250

 

LARGO

 

FL

 

33771-3503

 

PINELLAS

08633 - PHI-WILLOW GROVE, PA

 

2534 MORELAND ROAD

 

WILLOW GROVE

 

PA

 

19090-4001

 

MONTGOMERY

08634 - CHI-NORTH RIVERSIDE, IL

 

7231 W 24TH STREET

 

N. RIVERSIDE

 

IL

 

60546-1406

 

COOK

08646 - ST.L-BALLWIN, MO

 

15425 MANCHESTER

 

BALLWIN

 

MO

 

63011-3077

 

ST LOUIS

08654 - ATL-MARIETTA, GA

 

4281-C ROSWELL ROAD

 

MARIETTA

 

GA

 

30062-6488

 

COBB

08659 - VA BCH-CHESAPEAKE, VA

 

1593 CROSSWAYS BLVD.

 

CHESAPEAKE

 

VA

 

23320-2442

 

WASHINGTON

08662 - PITT-NORTH HILLS, PA

 

4801 McKNIGHT ROAD, ROOM #14

 

PITTSBURGH

 

PA

 

15237-3412

 

ALLEGHENY

08667 - LA-LAKEWOOD, CA

 

4000 HARDWICK STREET

 

LAKEWOOD

 

CA

 

90712-2349

 

LOS ANGELES

08677 - BLOOMINGDALE, IL

 

402 W. ARMY TRAIL ROAD

 

BLOOMINGDALE

 

IL

 

60108-1379

 

DU PAGE

08695 - BAY-SAN LEANDRO, CA

 

15100 HESPERIAN BOULEVARD

 

SAN LEANDRO

 

CA

 

94578

 

ALAMEDA

08696 - S.JOS-REDWOOD CITY, CA

 

100 WOODSIDE PLAZA

 

REDWOOD CITY

 

CA

 

94061-2553

 

SAN MATEO

08698 - S.JOS-SUNNYVALE, CA

 

818 W. EL CAMINO REAL

 

SUNNYVALE

 

CA

 

94087-1153

 

SANTA CLARA

08701 - S.JOS-KOOSER, CA

 

1444 KOOSER ROAD

 

SAN JOSE

 

CA

 

95118-3800

 

SANTA CLARA

08702 - LI-LEVITTOWN, NY

 

3567 HEMPSTEAD TURNPIKE

 

LEVITTOWN

 

NY

 

11756-1314

 

NASSAU

08704 - S.DG-CARMEL MOUNTAIN, CA

 

12060 CARMEL MOUNTAIN ROAD

 

SAN DIEGO

 

CA

 

92128-4603

 

SAN DIEGO

08705 - WOR-SHREWSBURY, MA

 

100 BOSTON TURNPIKE

 

SHREWSBURY

 

MA

 

01545-3601

 

WORCESTER

08706 - NWK-PARSIPPANY, NJ

 

3053 ROUTE 46

 

PARSIPPANY

 

NJ

 

07054-1223

 

MORRIS

08709 - S.DG-LA MESA, CA

 

9108 FLETCHER PARKWAY

 

LA MESA

 

CA

 

91942-3424

 

SAN DIEGO

08711 - LI-PATCHOGUE, NY

 

499-65 W. SUNRISE HIGHWAY

 

PATCHOGUE

 

NY

 

11772-2200

 

SUFFOLK

08712 - MANCHESTER, NH

 

1111 S. WILLOW STREET, UNIT 3

 

MANCHESTER

 

NH

 

03103-4035

 

HILLSBOROUGH

08714 - BOS-SAUGUS, MA

 

1160 BROADWAY

 

SAUGUS

 

MA

 

01906-4107

 

ESSEX

08717 - DET-MADISON HEIGHTS, MI

 

32351 JOHN R. ROAD

 

MADISON HEIGHTS

 

MI

 

48071-1324

 

OAKLAND

08718 - FAIRFIELD, CA

 

1310 GATEWAY BOULEVARD

 

FAIRFIELD

 

CA

 

94533-6903

 

SOLANO

08719 - PROV-WARWICK, RI

 

1500 C. BALD HILL RD.

 

WARWICK

 

RI

 

02886-4259

 

KENT

08721 - BOS-NATICK, MA

 

323 SPEEN STREET

 

NATICK

 

MA

 

01760-1506

 

MIDDLESEX

08801 - DC-MANASSAS, VA

 

10828 SUDLEY MANOR DRIVE

 

MANASSAS

 

VA

 

20109-2834

 

PRINCE WILLIAM

08804 - DC-FAIRFAX, VA

 

3089-A NUTLEY STREET

 

FAIRFAX

 

VA

 

22031-1968

 

FAIRFAX

08805 - ROANOKE, VA

 

1357 TOWN SQUARE BLVD.

 

ROANOKE

 

VA

 

24012-1611

 

ROANOKE

08806 - FREDERICKSBURG, VA

 

299 SPOTSYLVANIA MALL

 

FREDERICKSBURG

 

VA

 

22407-1125

 

SPOTSYLVANIA

08807 - CHARLOTTESVILLE, VA

 

1035 EMMET STREET, N.

 

CHARLOTTESVILLE

 

VA

 

22903-4834

 

ALBEMARLE

08808 - DC-STERLING, VA

 

UNIT 180, 46301 POTOMAC RUN PLAZA

 

STERLING

 

VA

 

20164-6614

 

LOUDOUN

08809 - DC-GAITHERSBURG, MD

 

821 CENTER POINT WAY

 

GAITHERSBURG

 

MD

 

20878-5458

 

MONTGOMERY

08810 - DC-WALDORF, MD

 

3026 FESTIVAL WAY

 

WALDORF

 

MD

 

20601-2958

 

CHARLES

08811 - BALT-ANNAPOLIS, MD

 

2039-B FOREST DRIVE

 

ANNAPOLIS

 

MD

 

21401-3833

 

ANNE ARUNDEL

08812 - DC-WHEATON, MD

 

13850 GEORGIA AVENUE

 

WHEATON

 

MD

 

20906-2924

 

MONTGOMERY

08814 - BALT-BEL AIR, MD

 

640 MARKETPLACE DRIVE

 

BEL AIR

 

MD

 

21014-4338

 

HARFOTD

08815 - BALT-ELLICOTT CITY, MD

 

4360 MONTGOMERY ROAD

 

ELLICOTT CITY

 

MD

 

21043-6006

 

HOWARD

08816 - ROCH-PITTSFORD, NY

 

3349 MONROE

 

PITTSFORD

 

NY

 

14618

 

MONROE

08817 - DFW-SOUTH ARLINGTON, TX

 

1108 WEST ARBROOK BOULEVARD

 

ARLINGTON

 

TX

 

76105-4211

 

TARRANT

08900 - SEA-FEDERAL WAY, WA - LEASE 8900

 

32061 PACIFIC HIGHWAY, SOUTH

 

FEDERAL WAY

 

WA

 

98003

 

KING

09002 - JAX-RIVERPLACE, FL

 

11111 SAN JOSE BLVD, SUITE 31

 

JACKSONVILLE

 

FL

 

32223

 

DUVAL

09102 - INDY-WASHINGTON, IN

 

9835 EAST WASHINGTON STREET

 

INDIANAPOLIS

 

IN

 

46229-2623

 

MARION

09103 - INDY-GREENWOOD, IN

 

8030 HIGHWAY 31

 

INDIANAPOLIS

 

IN

 

46227

 

MARION

09201 - HUNTINGTON, WV

 

#10 MALL ROAD- HUNTINGTON MALL

 

BARBOURSVILLE

 

WV

 

25504

 

CABELL

09204 - PENSACOLA, FL

 

4721 BAYOU BLVD.

 

PENSACOLA

 

FL

 

32503

 

ESCAMBIA

09402 - PHX-RAY, AZ

 

4940 EAST RAY ROAD, SUITE 50

 

PHOENIX

 

AZ

 

85044

 

MARICOPA

09403 - SBEND-MISHAWAKA, IN

 

6502 NORTH GRAPE RD., ROOM 730

 

MISHAWAKA

 

IN

 

46545

 

ST. JOSEPH

09407 - PHI-FEASTERVILLE, PA

 

751 BUSTLETON PIKE

 

FEASTERVILLE

 

PA

 

19053-6055

 

BUCKS

09408 - VACAVILLE, CA

 

1051 HELEN POWER DRIVE

 

VACAVILLE

 

CA

 

95687

 

SOLANO

09409 - CIN-PAXTON, OH

 

3862 PAXTON ROAD

 

CINCINNATI

 

OH

 

45209

 

HAMILTON

09412 - S.JOS-TULLY, CA

 

2040 TULLY ROAD

 

SAN JOSE

 

CA

 

95122

 

SANTA CLARA

09415 - ROCH-HENRIETTA, NY

 

300 HYLAN DRIVE

 

HENRIETTA

 

NY

 

14623

 

MONROE

09416 - ATL-SNELLVILLE, GA

 

1977 SCENIC HIGHWAY, SUITE G

 

SNELLVILLE

 

GA

 

30078

 

GWINNETT

09417 - TOLEDO-AIRPORT, OH

 

5255 AIRPORT HIGHWAY

 

TOLEDO

 

OH

 

43615

 

LUCAS

09418 - GREEN BAY, WI

 

801 GREEN BAY PLAZA

 

GREEN BAY

 

WI

 

54304

 

BROWN

09421 - SANTA MARIA, CA

 

1934 SOUTH BROADWAY

 

SANTA MARIA

 

CA

 

93454

 

SANTA BARBARA

09426 - BALT-GLEN BURNIE, MD

 

16 MOUNTAIN ROAD

 

GLEN BURNIE

 

MD

 

21060

 

ANNE ARUNDEL

09427 - SPRINGFIELD, IL

 

3116 W. WHITE OAKS DRIVE

 

SPRINGFIELD

 

IL

 

62704

 

SANGAMON

09428 - TOLEDO-MONROE, OH

 

4622 TALMADGE ROAD

 

TOLEDO

 

OH

 

43623

 

LUCAS

09432 - TAMPA-PALM HARBOR, FL

 

33561 U.S. HWY 19 NORTH

 

PALM HARBOR

 

FL

 

34684

 

PINELLAS

09440 - TAMPA-CARROLLWOOD, FL

 

14829 N. DALE MABRY HWY.

 

CARROLLWOOD

 

FL

 

33618

 

HILLSBOROUGH

09443 - BAY-DUBLIN, CA

 

7890 DUBLIN BOULEVARD

 

DUBLIN

 

CA

 

94568

 

ALAMEDA

09444 - HSTN-WESLAYAN, TX

 

3904 BISSONNET STREET

 

HOUSTON

 

TX

 

77005

 

HARRIS

09445 - SLC-SUGARHOUSE, UT

 

2236 SOUTH 1300 ST. EAST, SUITE D-2

 

SALT LAKE CITY

 

UT

 

84106

 

SALT LAKE

09446 - LA-CHINO, CA

 

4020 GRAND AVENUE

 

CHINO

 

CA

 

91710

 

SAN BERNARDINO

09448 - PITT-BUTLER, PA

 

196 BON AIRE PLAZA-N. MAIN  & US HWY 422

 

BUTLER

 

PA

 

16001

 

BUTLER

09452 - CHICO, CA

 

801 EAST AVENUE, STE 52

 

CHICO

 

CA

 

95926

 

BUTTE

09453 - SYRACUSE, NY

 

337 NORTHERN LIGHTS PLAZA

 

NORTH SYRACUSE

 

NY

 

13212

 

ONONDAGA

09454 - DET-FARMINGTON HILLS, MI

 

30867 ORCHARD LAKE ROAD

 

FARMINGTON HILLS

 

MI

 

48334

 

OAKLAND

09456 - ST. CLOUD, MN

 

4150 WEST DIVISION STREET

 

ST. CLOUD

 

MN

 

56301

 

STEARNS

09502 - RAL-DURHAM, NC

 

5442 NEW HOPE COMMONS DRIVE

 

DURHAM

 

NC

 

27707

 

ORANGE & DURHAM

09503 - RACINE, WI

 

5543 DURAND AVENUE

 

MT. PLEASANT

 

WI

 

53406

 

RACINE

09505 - PHX-MESA, AZ

 

1505 SOUTH POWER ROAD

 

MESA

 

AZ

 

85206

 

MARICOPA

09508 - MEDFORD, OR

 

3475 CRATER LAKE HWY

 

MEDFORD

 

OR

 

97504

 

JACKSON

09509 - MERCED,CA

 

655 FAIRFIELD DRIVE

 

MERCED

 

CA

 

95348

 

MERCED

09514 - La CROSSE, WI

 

9386 HWY 16E

 

ONALASKA

 

WI

 

54650

 

LACROSSE

09515 - BOISE, ID

 

8633 FRANKLIN ROAD

 

BOISE

 

ID

 

83709

 

ADA

09516 - BAY-SAN MATEO, CA

 

1750 S. DELAWARE ST.

 

SAN MATEO

 

CA

 

94402

 

SAN MATEO

09517 - WICHITA-WEST, KS

 

6610 WEST KELLOGG DR.

 

WICHITA

 

KS

 

67209

 

SEDGWICK

09518 - TURLOCK, CA

 

3151 GEER ROAD

 

TURLOCK

 

CA

 

95381

 

STANISLAUS

09520 - BLOOMINGTON, IL

 

1500 E. EMPIRE STREET

 

BLOOMINGTON

 

IL

 

61701

 

MCLEAN

09523 - PANAMA CITY, FL

 

601 W 23RD STREET

 

PANAMA CITY

 

FL

 

32405

 

BAY

09524 - ORL-ALTAMONTE, FL

 

375 E. ALTA MONTE DRIVE, STE 1750

 

ALTAMONTE SPRINGS

 

FL

 

32701

 

SEMINOLE

09525 - VENTURA-CAMARILLO, CA

 

351 NORTH CARMEN DRIVE, SUITE A

 

CAMARILLO

 

CA

 

93010

 

VENTURA

09526 - SOUTHERN PINES, NC

 

1090 W. MORGANTON ROAD, STE 40

 

SOUTHERN PINES

 

NC

 

28387

 

MOORE

09529 - PITTSFIELD, MA

 

555 HUBBARD AVENUE

 

PITTSFIELD

 

MA

 

1201

 

BERKSHIRE

09530 - TUCSON-INA, AZ

 

3749 WEST INA ROAD

 

TUCSON

 

AZ

 

85741

 

PIMA

09531 - YUMA, AZ

 

320 WEST 32ND STREET

 

YUMA

 

AZ

 

85364

 

YUMA

09534 - MOSCOW, ID

 

1720 WEST PULLMAN ROAD

 

MOSCOW

 

ID

 

83843

 

LATAH

 

--------------------------------------------------------------------------------


 

09536 - CHLT-HARRIS, NC

 

8716 J. W. CLAY BLVD

 

CHARLOTTE

 

NC

 

28262

 

MECKLENBERG

09537 - VALDOSTA, GA

 

1200-C N. ST. AUGUSTINE ROAD

 

VALDOSTA

 

GA

 

31601

 

LOWNDES

09538 - S.DG-VISTA, CA

 

1851 UNIVERSITY DRIVE

 

VISTA

 

CA

 

92083

 

SAN DIEGO

09539 - LA-PASADENA, CA

 

1155 E. COLORADO BLVD.

 

PASADENA

 

CA

 

91106

 

LOS ANGELES

09540 - W. SPRINGFIELD, MA

 

1081 RIVERDALE STREET

 

WEST SPRINGFIELD

 

MA

 

1089

 

HAMPDEN

09541 - NYC-STATEN ISLAND, NY

 

30 BARRETT AVENUE

 

STATEN ISLAND

 

NY

 

10302

 

RICHMOND

09543 - ATL-BUCKHEAD, GA

 

2625 PIEDMONT ROAD, NE

 

ATLANTA

 

GA

 

30324

 

FULTON

09545 - FT LAUD-DAVIE, FL

 

1922 SOUTH UNIVERSITY DR.

 

DAVIE

 

FL

 

33324

 

BROWARD

09546 - MIAMI-FLAGLER, FL

 

8287 WEST FLAGLER STREET

 

MIAMI

 

FL

 

33144

 

DADE

09547 - FT LAUD-CORAL SPRINGS, FL

 

2075 N. UNIVERSITY DRIVE

 

CORAL SPRINGS

 

FL

 

33071

 

BROWARD

09549 - YAKIMA, WA

 

1729 SOUTH 1ST STREET

 

YAKIMA

 

WA

 

98901

 

YAKIMA

09550 - S.DG-CHULA VISTA, CA

 

1242 BROADWAY

 

CHULA VISTA

 

CA

 

91911

 

SAN DIEGO

09557 - AUGUSTA, ME

 

13 MARKETPLACE DR.

 

AUGUSTA

 

ME

 

4330

 

KENNEBEC

09563 - DC-RESTON, VA

 

11630 PLAZA AMERICA DRIVE

 

RESTON

 

VA

 

20190

 

FAIRFAX

09564 - ATL-FAYETTEVILLE, GA

 

27 HUDSON PLAZA

 

FAYETTEVILLE

 

GA

 

30214

 

FAYETTE

09565 - CHI-FORD CITY, IL

 

7600 S. CICERO AVENUE, ste b

 

BURBANK

 

IL

 

60459

 

COOK

09568 - TAMPA-BRANDON, FL

 

2564 W. BRANDON BOULEVARD

 

BRANDON

 

FL

 

33511

 

HILLSBOROUGH

09601 - LAFAYETTE, IN

 

3500 STATE HWY 38 EAST, STE 200

 

LAFAYETTE

 

IN

 

47905

 

TIPPECANOE

09602 - SIOUX FALLS, SD

 

3801 WEST 34TH STREET, SUITE 103

 

SIOUX FALLS

 

SD

 

57106

 

MINNEHAHA

09605 - KENNEWICK, WA

 

6803 WEST CANAL DRIVE

 

KENNEWICK

 

WA

 

99336

 

BENTON

09607 - NASH-THOMPSON, TN

 

719 THOMPSON LANE, SUITE 3

 

NASHVILLE

 

TN

 

37204

 

DAVIDSON

09608 - FLAGSTAFF, AZ

 

1500 S. RIORDAN RANCH STREET

 

FLAGSTAFF

 

AZ

 

86001

 

COCONINO

09609 - GAINESVILLE, FL

 

3644 SW ARCHER ROAD

 

GAINESVILLE

 

FL

 

32608

 

ALACHUA

09611 - MIAMI-WEST KENDALL, FL

 

124525 SOUTHWEST 88TH STREET

 

MIAMI

 

FL

 

33186

 

DADE

09612 - ASHEVILLE, NC

 

111 A RIVER HILLS ROAD

 

ASHEVILLE

 

NC

 

28805-2550

 

BUNCOMB

09613 - HART-NEWINGTON, CT

 

196 KITTS LANE

 

NEWINGTON

 

CT

 

6111

 

HARTFORD

09700 - MSP-MINNETONKA, MN

 

11522 WAYZATA BLVD.

 

MINNETONAKA

 

MN

 

55305

 

HENNEPIN

09701 - LA-VALENCIA, CA

 

25686 N. THE OLD ROAD

 

VALENCIA

 

CA

 

91381

 

LOS ANGELES

09703 - PITT-NORTH FAYETTE, PA

 

120 QUINN DRIVE

 

PITTSBURGH

 

PA

 

15275

 

ALLEGHENY

09704 - JOHNSON CITY, TN

 

3211 PEOPLES STREET, S[ B

 

JOHNSON CITY

 

TN

 

37604

 

WASHINGTON

09705 - MIAMI-DADELAND, FL

 

8354 SOUTH DIXIE HIGHWAY

 

MIAMI

 

FL

 

33143

 

DADE

09706 - SAC-ELK GROVE, CA

 

7611 LAGUNA BLVD

 

ELK GROVE

 

CA

 

95758

 

SACRAMENTO

09709 - DC-GERMANTOWN, MD

 

20902 FREDERICK ROAD

 

GERMANTOWN

 

MD

 

20876

 

MONTGOMERY

09710 - DEN-ARAPAHOE, CO

 

9565 EAST COUNTY LINE ROAD

 

ENGLEWOOD

 

CO

 

80112

 

ARAPAHOE

09712 - DC-VIENNA, VA

 

311 MAPLE AVENUE EAST

 

VIENNA

 

VA

 

22180-4717

 

FAIRFAX

09771 - DAYTON-MIAMISBURG, OH

 

8111 SPRINGBORO PIKE

 

MIAMISBURG

 

OH

 

45432-3703

 

MONTGOMERY

09772 - ODESSA, TX

 

3827 EAST 42ND STREET

 

ODESSA

 

TX

 

79762-5947

 

ECTOR

09801 - DC-ROCKVILLE, MD

 

1509 ROCKVILLE PIKE

 

ROCKVILLE

 

MD

 

20852-1601

 

MONTGOMERY

09802 - BALT-TOWSON, MD

 

1238 PUTTY HILL AVENUE

 

TOWSON

 

MD

 

21286-5844

 

BALTIMORE

09803 - DC-FALLS CHURCH, VA

 

6330 SEVEN CORNERS SHOPPING CTR

 

FALLS CHURCH

 

VA

 

22044-2444

 

FAIRFAX

09804 - LA-GRANADA HILLS, CA

 

18030 CHATSWORTH STREET

 

GRANADA HILLS

 

CA

 

91344-5604

 

LOS ANGELES

09805 - PORT-CLACKAMAS, OR

 

11211 SE 82ND AVE, STE F

 

PORTLAND

 

OR

 

97266-7624

 

CLACKAMAS

09806 - PHX-MESA/BASELINE, AZ

 

2060 EAST BASELINE ROAD

 

MESA

 

AZ

 

85204-6965

 

MARICOPA

09808 - NASH-BRENTWOOD, TN

 

8105 MOORES LANE, SUITE 1700

 

BRENTWOOD

 

TN

 

37027

 

WILLIAMSON

09809 - TUSCALOOSA, AL

 

900 SKYLAND BLVD, EAST, SPACE 1B

 

TUSCALOOSA

 

AL

 

35405-4234

 

TUSCALOOSA

09810 - SEA-EVERETT, WA

 

1325-B SE EVERETT MALL WAY

 

EVERETT

 

WA

 

98208-2808

 

SNOHOMISH

09811 - PHI-KING OF PRUSSIA, PA

 

200 WEST DEKALB PIKE

 

KING OF PRUSSIA

 

PA

 

19406-2327

 

MONTGOMERY

09812 - MISSOULA, MT

 

2950 NORTH RESERVE ST.

 

MISSOULA

 

MT

 

59808-1308

 

MISSOULA

09813 - N. CHARLESTON, SC

 

7620 N. RIVERS AVE, STE 130

 

NORTH CHARLESTON

 

SC

 

29406

 

CHARLESTON

09814 - RICHMOND, VA

 

11607 MIDLOTHIAN TURNPIKE

 

MIDLOTHIAN

 

VA

 

23113-2620

 

CHESTERFIELD

09815 - S.ANT-ALAMO QUARRY, TX

 

255 E. BASSE, SUITE 120

 

SAN ANTONIO

 

TX

 

78209

 

BEXAR

09816 - HATTIESBURG, MS

 

4400 HARDY STREET

 

HATTIESBURG

 

MS

 

39402-1309

 

LAMAR

09817 - S. CHARLESTON, WV

 

214 RHL BLVD.

 

S. CHARLESTON

 

WV

 

25309

 

KANAWHA

09819 - SLC-LAYTON, UT

 

1804 N. WOODLAND PARK DR.

 

LAYTON

 

UT

 

84041

 

DAVIS

09820 - DC-FREDERICK, MD

 

5541 URBANA PIKE

 

FREDERICK

 

MD

 

21704

 

FREDERICK

09821 - CHI-GENEVA, IL

 

1506 SOUTH RANDALL ROAD

 

GENEVA

 

IL

 

60134

 

KANE

09822 - LA-THOUSAND OAKS, CA

 

5780 LINDERO CANYON ROAD

 

WESTLAKE VILLAGE

 

CA

 

91362-4063

 

LOS ANGELES

09823 - FT LAUD-AVENTURA, FL

 

20609 BISCAYNE BOULEVARD

 

AVENTURA

 

FL

 

33180-1536

 

DADE

09824 - W PALM BCH-BOCA RATON, FL

 

8903 GLADES ROAD, SUITE C-1

 

BOCA RATON

 

FL

 

33434-4023

 

PALM BEACH

09825 - FT LAUD-PEMBROKE PINES, FL

 

11300 PINE BOULEVARD

 

PEMBROKE PINES

 

FL

 

33026

 

BROWARD

09826 - SPOKANE-NORTH DIVISION, WA

 

7630 A NORTH DIVISION STREET, STE A

 

SPOKANE

 

WA

 

99208-5614

 

SPOKANE

09827 - SDG-ENCINITAS, CA

 

335 N. EL CAMINO REAL

 

ENCINITAS

 

CA

 

92024-2810

 

SAN DIEGO

09828 - BOS-BURLINGTON, MA

 

34 CAMBRIDGE STREET

 

BURLINGTON

 

MA

 

01803-4676

 

MIDDLESEX

09829 - GULFPORT, MS

 

9444 HWY 49 NORTH, STE D

 

GULFPORT

 

MS

 

39503

 

HARRISON

09831 - VEGAS-LAKE MEAD, NV

 

7321 W. LAKE MEAD BLVD.

 

LAS VEGAS

 

NV

 

89128

 

CLARK

09832 - MAYS LANDING, NJ

 

240 CONSUMER SQUARE

 

MAYS LANDING

 

NJ

 

08330-3325

 

ALTANTIC

09833 - DFW-PLANO/15TH ST, TX

 

801 W. 15TH STREET, SUITE A

 

PLANO

 

TX

 

75075-8826

 

COLLIN

09834 - CHI-KANKAKEE/BRADLEY, IL

 

1515 NORTH STATE ROUTE 50

 

BOURBANNAIS

 

IL

 

60914

 

KANKAKEE

09835 - DFW-LEWISVILLE, TX

 

2325 S. STEMMONS FRWY., STE 402

 

LEWISVILLE

 

TX

 

75067-2312

 

DENTON

09837 - YOUNGSTOWN-NILES, OH

 

5555 YOUNGSTOWN WARREN RD, STE 975

 

NILES

 

OH

 

44446-4804

 

TRUMBULL

09838 - SAN LUIS OBISPO,CA

 

3880 BROAD STREET

 

SAN LUI OBISPO

 

CA

 

93401-7110

 

SAN LUIS OBISPO

09839 - PROV-SEEKONK, MA

 

85 HIGHLAND AVENUE

 

SEEKONK

 

MA

 

02771-5805

 

BRISTOL

09841 - MSP-EAGAN, MN

 

1267 PROMENADE PLACE

 

EAGAN

 

MN

 

55121-2293

 

DAKOTA

09842 - GRAND RAPIDS-WALKER, MI

 

3495 ALPINE AVENUE NW

 

WALKER

 

MI

 

49544-1633

 

KENT

09844 - POUGHKEEPSIE, NY

 

491 SOUTH ROAD

 

POUGHKEEPSIE

 

NY

 

12601-5401

 

DUTCHESS

09848 - PHX-CAMELBACK/COLONNADE, AZ

 

1925 E. CAMELBACK ROAD, STE 132

 

PHOENIX

 

AZ

 

85016

 

MARICOPA

09849 - PORTAGE, MI

 

6601 S. WESTNEDGE AVENUE

 

PORTAGE

 

MI

 

49002

 

KALAMAZOO

09850 - DAYTON-BEAVERCREEK, OH

 

2500 NORTH FAIRFIELD ROAD

 

BEAVERCREEK

 

OH

 

45431

 

GREENE

09851 - SAC-NATOMAS, CA

 

3691 TRUXEL ROAD

 

SACRAMENTO

 

CA

 

95834-3604

 

SACRAMENTO

09853 - CIN-WATERSTONE, OH

 

9851 WATERSTONE BLVD.

 

CINCINATTI

 

OH

 

45249

 

WARREN

09856 - BOS-HANOVER, MA

 

1246 WASHINGTON STREET

 

HANOVER

 

MA

 

02339-1631

 

PLYMOUTH

09860 - NWK-E. HANOVER, NJ

 

410 STATE ROUTE 10

 

EAST HANOVER

 

NJ

 

7936

 

MORRIS

09861 - S.ANT-ARBOR PARK, TX

 

17700 US 281 NORTH, SUITE 400

 

SAN ANTONIO

 

TX

 

78232-1414

 

BEXAR

09871 - LI-LAKE GROVE, NY

 

3210 MIDDLE COUNTRY RD.

 

LAKE GROVE

 

NY

 

11755

 

SUFFOLK

09873 - RAL-CAPITAL, NC

 

5240 CAPITAL BLVD.

 

RALIEGH

 

NC

 

27616

 

WAKE

09875 - AUGUSTA, GA

 

211 ROBERT C. DANIEL, JR. PKWY.

 

AUGUSTA

 

GA

 

30909

 

RICHMOND

09876 - COLUMBUS-EASTON, OH

 

3680 EASTON MARKET

 

COLOMBUS

 

OH

 

43219

 

FRANKLIN

09878 - CLEV-PARMA, OH

 

6801 RIDGE ROAD

 

PARMA

 

OH

 

44129-5626

 

CUYAHOGA

09881 - LA-RIVERSIDE, CA

 

10345 MAGNOLIA AVENUE

 

RIVERSIDE

 

CA

 

92505-1809

 

RIVERSIDE

09882 - BOS-BRAINTREE, MA

 

140 IVORY STREET

 

BRAINTREE

 

MA

 

02184-7410

 

NORFOLK

09883 - CIN-EASTGATE, OH

 

700 EASTGATE SOUTH DRIVE., STE 100A

 

CINCINNATI

 

OH

 

45245-1583

 

CLERMONT

09884 - FRESNO-BLACKSTONE, CA

 

7400 N. BLACKSTONE AVE

 

FRESNO

 

CA

 

93720

 

FRESNO

09886 - CHLT-PROVIDENCE, NC

 

8120 PROVIDENCE ROAD

 

CHARLOTTE

 

NC

 

28277

 

MECKLENBURG

09887 - PORT-BEAVERTON/EVERGREEN, OR

 

18069 N.W. EVERGREEN PARKWAY

 

BEAVERTON

 

OR

 

97006

 

WASHINGTON

09888 - PHX-PARADISE VALLEY, AZ

 

4727 EAST CACTUS ROAD

 

PHOENIX

 

AZ

 

85032

 

MARICOPA

09889 - AUS-SUNSET VALLEY, TX

 

5601 BRODIE LANE

 

AUSTIN

 

TX

 

78745

 

TRAVIS

09901 - DFW-PLANO/HWY 121, TX

 

8700 PRESTON ROAD, STE 107

 

PLANO

 

TX

 

75024

 

COLLIN

09902 - YORK, PA

 

2700 PLEASANT VALLEY ROAD

 

YORK

 

PA

 

17402-9609

 

YORK

09903 - DET-ORION TOWNSHIP, MI

 

4824 S. BALLWIN ROAD

 

ORION TOWNSHIP

 

MI

 

48359-2115

 

OAKLAND

09904 - JANESVILLE, WI

 

2900 DEERFIELD DR., #4

 

JANESVILLE

 

WI

 

53546

 

ROCK

09905 - GREENVILLE, NC

 

600 SE GREENVILLE BLVD., SUITE F

 

GREENVILLE

 

NC

 

27858-6737

 

PITT

09906 - PITT-WASHINGTON, PA

 

339 WASHINGTON ROAD

 

WASHINGTON

 

PA

 

15301

 

WASHINGTON

09907 - FT LAUD-PLANTATION, FL

 

122000 W. SUNRISE BLVD.

 

PLANTATION

 

FL

 

33323

 

BROWARD

09908 - PORTSMOUTH, NH

 

45 GOSLING ROAD

 

NEWINGTON

 

NH

 

3801

 

ROCKINGHAM

09909 - VA BCH-NEWPORT NEWS, VA

 

315 CHATHAM ROAD

 

NEWPORT NEWS

 

VA

 

23602

 

NEWPORT NEWS

09912 - HSTN-PASADENA, TX

 

5730 FAIRMONT PARKWAY

 

PASADENA

 

TX

 

77505-3906

 

HARRIS

09913 - FAYETTEVILLE, NC

 

2057 SKIBO ROAD

 

FAYETTEVILLE

 

NC

 

28314

 

CUMBERLAND

09914 - SALISBURY, MD

 

113 E. NORTH POINT DRIVE

 

SALISBURY

 

MD

 

21801

 

WICOMICO

09915 - LOUISVILLE-WESTPORT, KY

 

10221 WESTPORT ROAD

 

LOUISVILLE

 

KY

 

40241

 

JEFFERSON

09916 - BILLINGS, MT

 

2800 KING AVENUE WEST, SUITE C

 

BILLINGS

 

MT

 

59102-6432

 

YELLOW STONE

09917 - WILMINGTON-CHRISTIANA, DE

 

800 CENTRE BOULEVARD

 

NEWARK

 

DE

 

19702

 

NEW CASTLE

09918 - DANBURY, CT

 

14 CANDLEWOOD LAKE ROAD

 

BROOKFIELD

 

CT

 

6804

 

FAIRFIELD

09919 - JENSEN BEACH, FL

 

2500 NORTHWEST FEDERAL HIGHWAY

 

STUART

 

FL

 

34994

 

MARTIN

09920 - DAYTONA BEACH, FL

 

2500 INTERNATIONAL SPDWAY BLVD, STE 1000

 

DAYTONA BEACH

 

FL

 

32114-1119

 

VOLUSIA

09921 - ALLENTOWN, PA

 

1911 WHITEHALL MALL

 

WHITEHALL

 

PA

 

18052-5119

 

LEHIGH

09922 - PHX-DEER VALLEY, AZ

 

2829 WEST AQUA FRIA FREEWAY

 

PHOENIX

 

AZ

 

85027-3928

 

MARICOPA

09923 - LEXINGTON/PAVILION WAY, KY

 

1953 PAVILLION WAY

 

LEXINGTON

 

KY

 

40509

 

FAYETTE

09924 - LOGAN, UT

 

1424-B NORTH MAIN STREET

 

LOGAN

 

UT

 

84341-2223

 

CACHE

09925 - DFW-MC KINNEY, TX

 

1751 NORTH CENTRAL EXPRESSWAY, BLDG B

 

MCKINNEY

 

TX

 

75070-3113

 

COLLIN

09926 - WILKES-BARRE, PA

 

485 ARENA HUB PLAZA

 

WILKES-BARRE

 

PA

 

18702-6839

 

LUZERNE

09928 - FAIRBANKS, AK

 

34 COLLEGE ROAD

 

FAIRBANKS

 

AK

 

99701

 

FAIRBANKS-NORTH

09929 - COLUMBUS, GA

 

1591 BRADLEY PARK DR, STE C

 

COLUMBUS

 

GA

 

31904

 

MUSCOGEE

 

--------------------------------------------------------------------------------


 

09931 - BLOOMINGTON, IN

 

120 NORTH GATES DRIVE

 

BLOOMINGTON

 

IN

 

47404-4873

 

MONROE

09932 - PHI-MONTGOMERYVILLE, PA

 

1231 KNAPP ROAD

 

MONTGOMERY TWSHP

 

PA

 

19454

 

MONTGOMERY

09934 - ATL-NEWNAN, GA

 

575 BULLSBORO DRIVE

 

NEWNAN

 

GA

 

30265-1045

 

COWETA

09935 - FORT MEYERS, FL

 

5001 S. CLEVELAND AVENUE

 

FORT MYERS

 

FL

 

33907

 

LEE

09936 - PRINCETON, NJ

 

300 NASSAU PARK BLVD.

 

PRINCETON

 

NJ

 

8540

 

MERCER

09938 - NWK-BRIDGEWATER, NJ

 

135 PROMENADE BLVD.

 

BRIDGEWATER

 

NJ

 

8807

 

SOMERSET

09939 - DC-BOWIE, MD

 

4511 MITCHELVILLE ROAD

 

BOWIE

 

MD

 

20716-3111

 

PRINCE GEORGES

09940 - SALEM, NH

 

290 S. BROADWAY, STE 2

 

SALEM

 

NH

 

03079-3304

 

ROCKINGHAM

09941 - ORL-OVIEDO, FL

 

1115 VIDINA PLACE, SUITE 145

 

OVIEDA

 

FL

 

32765-9137

 

SEMINOLE

09942 - HOUMA, LA

 

1550 MARTIN LUTHER KING BLVD

 

HOUMA

 

LA

 

70360-2404

 

TERREBONNE PARISH

09944 - PITT-SOUTH HILLS, PA

 

4000 OXFORD DRIVE

 

BETHEL PARK

 

PA

 

15102

 

ALLEGHENY

09946 - PORT CHARLOTTE, FL

 

18700 VETERANS BLVD., UNIT 12

 

PORT CHARLOTTE

 

FL

 

33954-1018

 

CHARLOTTE

09947 - JACKSON, MI

 

1525 BOARDMAN ROAD

 

JACKSON

 

MI

 

49202-1973

 

JACKSON

09948 - ALBANY, GA

 

1221 N. WESTOVER BOULEVARD

 

ALBANY

 

GA

 

31707

 

DOUGHERTY

09949 - NEW HAVEN-MILFORD, CT

 

79 TURN PIKE SQUARE

 

MILFORD

 

CT

 

06460-2758

 

NEW HAVEN

09951 - INDY-WESTFIELD, IN

 

14670 U.S. 31 NORTH

 

CARMEL

 

IN

 

46032

 

HAMILTON

09952 - N ORL-METAIRIE, LA

 

8851 VETERANS HIGHWAY

 

METAIRIE

 

LA

 

70003

 

JEFFERSON

09953 - N ORL-HARAHAN, LA

 

1200 SOUTH CLEARVIEW, SUITE 1302

 

HARAHAN

 

LA

 

70123

 

JEFFERSON

09955 - ALBANY, NY

 

161 WASHINGTON AVENUE EXT., SUITE 8

 

ALBANY

 

NY

 

12205-5699

 

ALBANY

09961 - CHI-GURNEE, IL

 

6635 GRAND AVENUE

 

GURNEE

 

IL

 

60031-4591

 

LAKE

09963 - SANTA BARBARA, CA

 

187 NORTH FAIRVIEW AVENUE

 

GOLETA

 

CA

 

93117-2334

 

SANTA BARBARA

09964 - DFW-HURST, TX

 

846 NORTHEAST MALL DRIVE

 

HURST

 

TX

 

76053-4653

 

TARRANT

09965 - BEAUMONT, TX

 

4150 NORTH DOWLEN ROAD

 

BEAUMONT

 

TX

 

77706

 

JEFFERSON

09966 - LA-LONG BEACH, CA

 

7340 CARSON BOULEVARD

 

LONG BEACH

 

CA

 

90808

 

LOS ANGELES

09967 - PORT-PORTLAND, OR

 

11719 NORTHEAST GLEN WIDING DRIVE

 

PORTLAND

 

OR

 

97220-9051

 

MULTNOMAH

09968 - PHI-MOORESTOWN, NJ

 

1199 NIXON DRIVE

 

MOORESTOWN

 

NJ

 

08057-3201

 

BURLINGTON

09969 - HSTN-CONROE, TX

 

2218 I-45 NORTH

 

CONROE

 

TX

 

77301

 

MONTGOMERY

09970 - SPRINGFIELD, MO

 

1840 EAST INDEPENDENCE

 

SPRINGFIELD

 

MO

 

65804-3754

 

GREENE

09971 - TULSA-41ST STREET, OK

 

4927 EAST 41ST STREET

 

TULSA

 

OK

 

74135

 

TULSA

09972 - PHX-CHANDLER, AZ

 

285 NORTH FEDERAL STREET

 

CHANDLER

 

AZ

 

85226

 

MARICOPA

09973 - SPOKANE - SPOKANE VALLEY, WA

 

15521 EAST BROADWAY

 

VERADALE

 

WA

 

99037

 

SPOKANE

09974 - LA-TEMECULA, CA

 

27471 YNEZ ROAD

 

TEMECULA

 

CA

 

92521

 

RIVERSIDE

09975 - KC-SHAWNEE, KS

 

15210 SHAWNEE MISSION PARKWAY

 

SHAWNEE

 

KS

 

40509

 

JOHNSON

09976 - FT COLLINS, CO

 

4330 SOUTH COLLEGE AVENUE

 

FT. COLLINS

 

CO

 

80525-3021

 

LARIMER

09978 - LI-BAYSHORE, NY

 

832 SUNRISE HWY.

 

BAY SHORE

 

NY

 

11706-5906

 

SUFFOLK

09979 - CHLT-PINEVILLE, NC

 

9571 SOUTH BOULEVARD

 

CHARLOTTE

 

NC

 

28273-6901

 

MECKLENBURG

09981 - OKC-NORMAN, OK

 

520 ED NOBLE PARKWAY

 

NORMAN

 

OK

 

73072-4875

 

CLEVELAND

09982 - SEA-TACOMA, WA

 

2921 SOUTH 38TH STREET

 

TACOMA

 

WA

 

98409

 

PIERCE

09983 - BEND, OR

 

63485 NORTH HIGHWAY 97

 

BEND

 

OR

 

97701-8492

 

DESCHUTES

09984 - MSP-COON RAPIDS, MN

 

44 NORTHWEST COON RAPIDS BLVD

 

COON RAPIDS

 

MN

 

55448-5809

 

ANOKA

09985 - LONGVIEW, TX

 

422 WEST LOOP 281, SUITE 500

 

LONGVIEW

 

TX

 

75605-4448

 

GREGG

09986 - BIRM-BROOK HIGHLAND, AL

 

5271 HIGHWAY 280 SOUTH

 

BIRMINGHAM

 

AL

 

35242-5315

 

JEFFERSON

09987 - LANSING, MI

 

540 FANDOR AVENUE

 

LANSING

 

MI

 

48912-5206

 

INGHAM

09988 - ATL-DOUGLASVILLE, GA

 

9365 THE LANDING DRIVE, SUITE C

 

DOUGLASVILLE

 

GA

 

30135

 

DOUGLAS

09989 - BUFF-AMHERST, NY

 

1261 NIAGARA FALLS BOULEVARD

 

AMHERST

 

NY

 

14226

 

ERIE

09990 - PITT-WM PENN HWY, PA

 

3759 WILLIAM PENN HIGHWAY

 

MONROEVILLE

 

PA

 

15146-2125

 

ALLEGHENY

07728 - NAMPA, ID

 

16474 N. MARKET PLACE BLVD.

 

NAMPA

 

ID

 

83651

 

CANYON

07762 - PHI-SICKLERVILLE, NJ

 

463 CROSS KEYS RD.

 

SICKLERVILLE

 

NJ

 

8081

 

CAMDEN

07811 - CIN-FLORENCE, KY

 

4999 HOUSTON ROAD, SUITE 200

 

FLORENCE

 

KY

 

41042-1365

 

BOONE

07814 - KEIZER, OR

 

6445 KEIZER STATION BLVD. N. E.

 

KEIZER

 

OR

 

97303

 

MARION

07808 - S.ANT/LACANTERA PKWY, TX

 

17802 LA CANTERA PARKWAY, SUITE 104

 

SAN ANTONIO

 

TX

 

78256

 

BEXAR

07766 - JAX-FLEMING ISLAND, FL

 

1993 EAST WEST PKWY

 

ORANGE PARK

 

FL

 

32003-6350

 

CLAY

07819 - KC-OLATHE, KS

 

14685 W. 119TH STREET

 

OLATHE

 

KS

 

66062

 

JOHNSON

07770 - LI-MEDFORD, NY

 

2799 ROUTE 112

 

MEDFORD

 

NY

 

11763

 

SUFFOLK

07773 - NWK-RAMSEY, NJ

 

259 N. FRANKLIN TURNPIKE

 

RAMSEY

 

NJ

 

07446-1605

 

BERGEN

07807 - BROWNSVILLE, TX

 

571 E. MORRISON ROAD

 

BROWNSVILLE

 

TX

 

78526-3370

 

CAMERON

07735 - ST.L-EDWARDSVILLE, IL

 

6639 EDWARDSVILLE CROSSING DR.

 

EDWARDSVILLE

 

IL

 

62025

 

MADISON

07729 - JAX-BEACH BLVD., FL

 

13740 BEACH BLVD., SUITE 200

 

JACKSONVILLE

 

FL

 

32224-6035

 

DUVAL

07720 - CHAMBERSBURG, PA

 

967 NORLAND AVENUE

 

CHAMBERSBURG

 

PA

 

17201

 

FRANKLIN

07760 - PROV-NORTH DARTMOUTH, MA

 

471 STATE ROAD

 

NORTH DARTMOUTH

 

MA

 

2747

 

BRISTOL

07747 - BRUNSWICK, GA

 

480 GLYNN ISLES MARKET

 

BRUNSWICK

 

GA

 

31525

 

GLYNN

07745 - ORL-ORANGE CITY, FL

 

971 HARLEY STRICKLAND BLVD.

 

ORANGE CITY

 

FL

 

32763

 

VOLUSIA

07801 - PHX-TEMPE, AZ

 

55 S. McCLINTOCK DR., SUITE 125

 

TEMPE

 

AZ

 

85281

 

MARICOPA

07761 - TAMPA-SPRINGHILL, FL

 

7131 COASTAL BLVD.

 

BROOKSVILLE

 

FL

 

34613

 

PINELLAS

07810 - HICKORY, NC

 

2195 HWY 70 SE

 

HICKORY

 

NC

 

28602-5163

 

CATAWBA

07778 - DEN-CASTLE ROCK, CO

 

5650 ALLEN WAY, SUITE 108

 

CASTLE ROCK

 

CO

 

80108

 

DOUGLAS

07721 - PORT ST. LUCIE, FL

 

10872 SW VILLAGE PKWY

 

PORT ST. LUCIE

 

FL

 

34987

 

ST. LUCIE

07755 - SEA-MARYSVILLE, WA

 

16418 TWIN LAKES AVENUE

 

MARYSVILLE

 

WA

 

98004

 

SNOHOMISH

07809 - PHI-DEPTFORD, NJ

 

2000 CLEMENTS BRIDGE RD.

 

DEPTFORD

 

NJ

 

8096

 

GLOUCESTER

07763 - PHX-PEORIA/LAKE PLEASANT BLVD., AZ

 

10106 W. HAPPY VALLEY PKWY.

 

PEORIA

 

AZ

 

85383

 

MARICOPA

07784 - BAY-MOUNTAIN VIEW, CA

 

2415 CHARLESTON RD.

 

MOUNTAIN VIEW

 

CA

 

94043

 

SANTA CLARA

07727 - LA-TUSTIN/JAMBOREE, CA

 

2807 PARK AVENUE

 

TUSTIN

 

CA

 

92782-2711

 

ORANGE

07804 - GREENSBORO, NC

 

1616 HIGHWOODS BLVD.

 

GREENSBORO

 

NC

 

27410

 

GUILFORD

07764 - SEBRING, FL

 

1740 US 27N

 

SEBRING

 

FL

 

33872

 

HIGHLANDS

08780 - OCEAN, NJ

 

1000 ROUTE 66

 

OCEAN

 

NJ

 

7712

 

MONMOUTH

07730 - LA-MIRA LOMA, CA

 

6381 PATS RANCH RD.

 

MIRA LOMA

 

CA

 

91752

 

RIVERSIDE

07820 - DOTHAN, AL

 

4601 MONTGOMERY HWY, SUITE 400

 

DOTHAN

 

AL

 

36303-1522

 

HOUSTON

07771 - WHEELING, WV

 

550 CABELA DRIVE

 

TRIADELPHIA

 

WV

 

26059

 

OHIO

07774 - SYRACUSE-CAMILLUS, NY

 

3483 W. GENESEE STREET

 

SYRACUSE

 

NY

 

13219-2017

 

ONONDAGA

07781 - MOHEGAN LAKE, NY

 

3117 E. MAIN STREET

 

MOHEGAN LAKE

 

NY

 

10547

 

WESTCHESTER

07765 - FT.MYERS-CAPE CORAL, FL

 

527 SW PINE ISLAND ROAD

 

CAPE CORAL

 

FL

 

33991-1962

 

LEE

07737 - BOS-MANSFIELD, MA

 

280 SCHOOL STREET, SUITE 220

 

MANSFIELD

 

MA

 

02048-1810

 

BRISTOL

07782 - COLLEGE STATION, TX

 

1505 E. UNIVERSITY DRIVE, SUITE 300

 

COLLEGE STATION

 

TX

 

77840-2672

 

BRAZOS

07768 - CHEYENNE, WY

 

5204 RUE TERRE

 

CHEYENNE

 

WY

 

82009

 

LARAMIE

07790 - MURFREESBORO, TN

 

2615 MEDICAL CENTER PKWY., SUITE 400

 

MURFREESBORO

 

TN

 

37129

 

RUTHERFORD

07785 - TEMPLE, TX

 

3550 SOUTH GENERAL BRUCE DR., SUITE A120

 

TEMPLE

 

TX

 

76504

 

BELL

07754 - BOS-WAREHAM, MA

 

2421 CRANBERRY HWY.

 

WAREHAM

 

MA

 

2571

 

PLYMOUTH

07787 - LOMPOC, CA

 

605 N. H STREET

 

LOMPOC

 

CA

 

93436-4518

 

SANTA BARBARA

07780 - WAYNESBORO, VA

 

821 TOWN CENTER DR., SUITE D

 

WAYNESBORO

 

VA

 

22980

 

AUGUSTA

07776 - TAMPA-TOWN N’ COUNTRY, FL

 

11643 W. HILLSBOROUGH AVENUE

 

TAMPA

 

FL

 

33635-9736

 

HILLSBOROUGH

07757 - PITT-FRAZER, PA

 

1030 VILLAGE CENTER DRIVE

 

TARENTUM

 

PA

 

15084

 

ALLEGHENY

07742 - ANCHORAGE-GLENN HWY., AK

 

3090 MOUNTAIN VIEW DR., SUITE 130

 

ANCHORAGE

 

AK

 

99501

 

ANCHORAGE

08847 - SEA-TUKWILA, WA

 

PARKWAY PLAZA

 

TUKWILA

 

WA

 

98188-3705

 

KING

08838 - DFW-DALLAS/BELTLINE, TX

 

5301 BELTLINE ROAD, SUITE 101

 

DALLAS

 

TX

 

75254-7664

 

DALLAS

08769 - CHI-WILLOWBROOK, IL

 

7155 KINGERY HWY

 

WILLOWBROOK

 

IL

 

60521

 

DU PAGE

08771 - MACHESNEY PARK, IL

 

1017 W. LANE ROAD

 

MACHESNEY PARK

 

IL

 

61115

 

WINNEBAGO

08785 - QUEENS-FOREST HILLS, NY

 

9030 METROPOLITAN AVENUE

 

REGO PARK

 

NY

 

11374-5328

 

QUEENS

08831 - SPRINGFIELD, OR

 

3318 GATEWAY ST.

 

SPRINGFIELD

 

OR

 

97477

 

LANE

08788 - SLC - WEST JORDAN, UT

 

7668 S. CAMPUS VIEW DR.

 

WEST JORDAN

 

UT

 

84084-4316

 

SALT LAKE

08730 - KINGSPORT, TN

 

2626 E. STONE DR., SUITE 110

 

KINGSPORT

 

TN

 

37660

 

SULLIVAN

08774 - VEGAS-RAINBOW BLVD., NV

 

7195 ARROYO CROSSING PKWY.

 

LAS VEGAS

 

NV

 

89118

 

CLARK

08778 - TAMPA-WESLEY CHAPEL, FL

 

5913 WESLEY GROVE BLVD.

 

WESLEY CHAPEL

 

FL

 

33544

 

PASCO

08734 - MOREHEAD CITY, NC

 

5160 HWY 70 W, SUITE 400

 

MOREHEAD CITY

 

NC

 

28557

 

CARTERET

08736 - CASA GRANDE, AZ

 

1004 N. PROMENADE PKWY., SUITE 146

 

CASA GRANDE

 

AZ

 

85294-5420

 

PINAL

08726 - BOS-DANVERS, MA

 

35 INDEPENDENCE WAY

 

DANVERS

 

MA

 

01923-3626

 

ESSEX

08834 - MONTGOMERY, AL

 

7991 EASTCHASE PKWY.

 

MONTGOMERY

 

AL

 

36117

 

MONTGOMERY

08757 - CORALVILLE, IA

 

2515 CORRIDOR WAY, SUITE 4

 

CORALVILLE

 

IA

 

52241

 

JOHNSON

08754 - MARINA, CA

 

121 GENERAL STILLWELL DR.

 

MARINA

 

CA

 

93933-6242

 

MONTEREY

08751 - OCEAN CITY, MD

 

12641 OCEAN GATEWAY, SUITE 200

 

OCEAN CITY

 

MD

 

21842-9594

 

WORCESTER

08727 - ALBANY-LATHAM, NY

 

579 TROY-SCHENECTADY ROAD

 

LATHAM

 

NY

 

12110

 

ALBANY

08743 - CORVALLIS, OR

 

1550 NW 9TH STREET, SUITE 106

 

CORVALLIS

 

OR

 

97330

 

BENTON

08729 - PALM BCH - W. PALM BEACH, FL

 

OKEE SQUARE SHOPPING CENTER

 

WEST PALM BEACH

 

FL

 

33409

 

Palm Beach

08760 - WEATHERFORD, TX

 

225 ADAMS DR. SUITE 225

 

WEATHERFORD

 

TX

 

76086

 

PARKER

08737 - CLEVELAND, TN

 

4550 FRONTAGE RD. NW

 

CLEVELAND

 

TN

 

37312-7403

 

BRADLEY

08782 - WICHITA FALLS, TX

 

3201 LAWRENCE RD., SUITE 150

 

WICHITA FALLS

 

TX

 

76308-1633

 

WICHITA

08733 - PALM SPRINGS, CA

 

2465 E. PALM CANYON, BLDG. 3

 

PALM SPRINGS

 

CA

 

92264

 

RIVERSIDE

08756 - EL CENTRO, CA

 

564 DANENBERG DR.

 

EL CENTRO

 

CA

 

92243

 

IMPERIAL

08748 - GAINESVILLE, VA

 

8171 STONEWALL SHOPS SQUARE, BLDG H

 

GAINESVILLE

 

VA

 

20155

 

PRINCE WILLIAM

08744 - ORL-DAVENPORT, FL

 

1600 POSNER BLVD.

 

DAVENPORT

 

FL

 

33837

 

POLK

08849 - GRAND RAPIDS-GRAND RAPIDS/PARIS AVE., MI

 

3940 28TH STREET, SE

 

GRAND RAPIDS

 

MI

 

49512

 

KENT

08738 - WILLIAMSPORT, PA

 

270 S. LYCOMING MALL RD.

 

MUNCY

 

PA

 

17756

 

LYCOMING

 

--------------------------------------------------------------------------------


 

08745 - PALM COAST, FL

 

5250 HWY 100 E

 

PALM COAST

 

FL

 

32164

 

FLAGLER

08724 - HSTN-BAYTOWN, TX

 

6614 GARTH RD.

 

BAYTOWN

 

TX

 

77521

 

HARRIS

08796 - CANANDAIGUA, NY

 

320 EASTERN BLVD.

 

CANANDAIGUA

 

NY

 

14424

 

ONTARIO

08761 - HSTN-KATY, TX

 

23514 WESTHEIMER PARKWAY

 

KATY

 

TX

 

77494

 

FORT BEND

08783 - GRAND CHUTE/APPLETON, WI

 

4661 ASSOCIATED CT.

 

GRAND CHUTE

 

WI

 

54913-8217

 

OUTAGAMIE

08794 - S.ANT-CULEBRA RD., TX

 

5347 W LOOP 1604 N., SUITE 103

 

SAN ANTONIO

 

TX

 

78253-7301

 

BEXAR

08762 - AMHERST, NH

 

123-D ROUTE 101A

 

AMHERST

 

NH

 

3031

 

HILLSBOROUGH

08836 - ORL-ORLANDO-DR.PHILLIPS, FL

 

8081 TURKEY LAKE RD., SUITE 400

 

ORLANDO

 

FL

 

32819

 

ORANGE

08845 - HSTN-WILLOWBROOK, TX

 

7630 FM 1960 W

 

HOUSTON

 

TX

 

77070

 

HARRIS

08832 - LANCASTER, CA

 

44679 VALLEY CENTRAL WAY

 

LANCASTER

 

CA

 

93534-6537

 

LOS ANGELES

08742 - SARASOTA/UNIVERSITY, FL

 

127 N. CATTLEMAN RD.

 

SARASOTA

 

FL

 

34243-4743

 

SARASOTA

08795 - SAN ANGELO, TX

 

4451 SUNSET DRIVE

 

SAN ANGELO

 

TX

 

76901-5612

 

TOM GREEN

08797 - BATAVIA, NY

 

4210 VETERANS MEMORIAL DR.

 

BATAVIA

 

NY

 

14020

 

GENESSEE

08772 - VIERA, FL

 

2221 TOWN CENTER AVE., STE 101

 

VIERA

 

FL

 

32940-6102

 

BREVARD

08759 - LEAGUE CITY, TX

 

3130 GULF FREEWAY

 

LEAGUE CITY

 

TX

 

77573

 

GALVESTON

08708 - PITT-BEAVER/MONACA, PA

 

115 WAGNER RD., BLDG. B

 

MONACA

 

PA

 

15061

 

BEAVER

08763 - GRAFTON, WI

 

1060 N. PORT WASHINGTON RD.

 

GRAFTON

 

WI

 

53024-9202

 

OZAUKEE

08840 - STOCKTON, CA

 

628 W. HAMMER LN

 

STOCKTON

 

CA

 

95210

 

SAN JOAQUIN

08786 - BENTON HARBOR, MI

 

950 E. NAPIER AVENUE

 

BENTON HARBOR

 

MI

 

49022

 

BERRIEN

08787 - FT.WAYNE-MAYSVILLE RD, IN

 

10240 MAYSVILLE RD.

 

FORT WAYNE

 

IN

 

46835

 

ALLEN

08798 - CHI-CHICAGO ROOSEVELT RD, IL

 

1101 S. CANAL STREET #002

 

CHICAGO

 

IL

 

60607-4901

 

COOK

08710 - DAYVILLE, CT

 

2091 KILLINGLY COMMONS DR.

 

DAYVILLE

 

CT

 

6241

 

WINDHAM

08790 - DEN-BRIGHTON, CO

 

2253 PRIARIE CENTER PKWY.

 

BRIGHTON

 

CO

 

80601-7000

 

ADAMS

09012 - RAPID CITY, SD

 

1707 EGLIN STREET

 

RAPID CITY

 

SD

 

57703

 

PENNINGTON

08740 - MIA-HOMESTEAD, FL

 

2535 NE 10 CT

 

HOMESTEAD

 

FL

 

33033-4719

 

DADE

08773 - BRANSON, MO

 

1025 BRANSON HILLS PKWY.

 

BRANSON

 

MO

 

65616-9940

 

TANEY

08791 - KLAMATH FALLS, OR

 

1920 AUSTIN ST.

 

KLAMATH FALLS

 

OR

 

97603-4644

 

KLAMATH

08844 - MONROE, LA

 

4429 PECANLAND MALL DR., SUITE 7

 

MONROE

 

LA

 

71203-7003

 

OUACHITA PARISH

09166 - EAU CLAIRE, WI

 

4154 COMMONWEALTH AVENUE

 

EAU CLAIRE

 

WI

 

54701

 

EAU CLAIRE

08777 - SELINSGROVE, PA

 

250 MARKETPLACE BLVD.

 

SELINSGROVE

 

PA

 

17870-2402

 

SNYDER

08784 - LAKE HAVASU CITY, AZ

 

5601 HWY 95 N. STE 402

 

LAKE HAVASU CITY

 

AZ

 

86404-8536

 

MOHAVE

09172 - SAGINAW, MI

 

3437 TITTABAWASSEE ROAD

 

SAGINAW

 

MI

 

48604-9489

 

SAGINAW

09055 - BAY-COLMA, CA

 

4925 JUNIPERO SERRA BLVD.

 

COLMA

 

CA

 

94014

 

SAN MATEO

09037 - ORL-CLERMONT, FL

 

2315 S US HWY 27

 

CLERMONT

 

FL

 

34711

 

LAKE

09171 - FORT SMITH, AR

 

4155 PHOENIX AVENUE

 

FORT SMITH

 

AR

 

72903

 

SEBASTIAN

09161 - WEST MELBOURNE, FL

 

205 PALM BAY RD. NE, SUITE 14

 

WEST MELBOURNE

 

FL

 

32904-8602

 

BREVARD

09173 - AMARILLO, TX

 

2203 S. WESTERN STREET, SUITE 600

 

AMARILLO

 

TX

 

79109

 

POTTER

09039 - TULSA-W. 71ST ST., OK

 

7424 S. OLYMPIA AVENUE

 

TULSA

 

OK

 

74133

 

TULSA

09048 - CHI-HILLSIDE, IL

 

180 S. MANNHEIM RD.

 

HILLSIDE

 

IL

 

60162

 

COOK

09042 - SAC-WOODLAND, CA

 

2175 BRONZE STAR DR.

 

WOODLAND

 

CA

 

95776-5406

 

YOLO

09056 - JACKSON-FLOWOOD, MS

 

712 MACKENZIE LN

 

FLOWOOD

 

MS

 

39232

 

RANKIN

09054 - PELHAM MANOR, NY

 

840 PELHAM PKWY

 

PELHAM MANOR

 

NY

 

10803

 

WESTCHESTER

09045 - HOT SPRINGS, AR

 

1438 HIGDON FERRY RD.

 

HOT SPRINGS

 

AR

 

71913-6419

 

GARLAND

09050 - MARTINSBURG, WV

 

222 RETAIL COMMONS PARKWAY

 

MARTINSBURG

 

WV

 

25403-6177

 

BERKELY

09067 - BOYNTON BEACH, FL

 

800 N. CONGRESS AVENUE, SUITE 1

 

BOYNTON BEACH

 

FL

 

33426-3301

 

PALM BEACH

09160 - OMAHA, NE

 

12404 K PLAZA

 

OMAHA

 

NE

 

68137-2249

 

DOUGLAS

09025 - NYC-MANHATTAN/COLUMBUS AVE

 

808 COLUMBUS AVENUE

 

NEW YORK

 

NY

 

10025-5139

 

NEW YORK

09049 - DEERFIELD BEACH, FL

 

3701 W. HILLSBORO BLVD.

 

DEERFIELD BEACH

 

FL

 

33442-9417

 

BROWARD

 

 

 

 

 

 

 

 

 

 

 

B. RETAIL LOCATIONS NOT YET OPEN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01035 - LI-MASSAPEQUA, NY

 

5500 SUNRISE HWY

 

MASSAPEQUA

 

NY

 

11758

 

NASSAU

09069 - LOUISVILLE-CLARKSVILLE, IN

 

1020 VETERANS PARKWAY, SUITE 800

 

CLARKSVILLE

 

IN

 

47129

 

CLARK

09046 - COLLEGEVILLE, PA

 

300 WATER LOOP DR., SUITE

 

COLLEGEVILLE

 

PA

 

19426

 

MONTGOMERY

09175 - LI-LEVITTOWN, NY

 

3675 HEMPSTEAD TURNPIKE

 

LEVITTOWN

 

NY

 

11756-1314

 

 

09176 - CHI-SCHAUMBURG, IL

 

1420 E. GOLF ROAD

 

SCHAUMBURG

 

IL

 

60173-4902

 

COOK

09178 - BOS-NATICK, MA

 

1398 WORCESTER ROAD

 

NATICK

 

MA

 

1760

 

MIDDLESEX

09183 - DEN-COLORADO BLVD., CO

 

2780 S. COLORADO BLVD., SUITE 306-B

 

DENVER

 

CO

 

80222

 

DENVER

09179 - WICHITA-MAIZE RD., KS

 

2441 N. MAIZE RD., SUITE 2201

 

WICHITA

 

KS

 

67205-7935

 

SEDGWICK

09169 - PITT-BUTLER, PA

 

740 BUTLER CROSSING

 

BUTLER

 

PA

 

16001-2439

 

BUTLER

 

 

 

 

 

 

 

 

 

 

 

C. CORPORATION OFFICE AND WAREHOUSE LOCATIONS

 

00692 - DALLAS/STEMMONS, TX BULK STORAGE WAREHOUSE

 

8223 N. STEMMONS FREEWAY

 

DALLAS

 

TX

 

75247

 

DALLAS

95911 - IRVING, TX (ROYAL TECH CORP OFFICE)

 

8000 BENT BRANCH DRIVE

 

IRVING

 

TX

 

75063

 

DALLAS

95912 - COPPELL SATELLITE OFFICE, TX

 

1221 SOUTH BELTLINE ROAD, SUITE 200

 

COPPELL

 

TX

 

75019

 

DALLAS

95914 - PRESTAGE/PLANOGRAM-COPPELL, TX

 

1461 S. BELTLINE ROAD, SUITE 350

 

COPPELL

 

TX

 

75019

 

DALLAS

 

 

 

 

 

 

 

 

 

 

 

D. NON-OPERATING LOCATION LEASES WITH REMAINING TERM

 

 

 

 

 

 

 

 

 

 

 

00690 - PHX-STAR WHOLESALE, AZ-CLOSED 02/02/08

 

10220 N. 90TH STREET

 

SCOTTSDALE

 

AZ

 

85258-4408

 

MARICOPA

00865 - DFW-FRISCO, TX-CLOSED 02/02/08

 

2930 PRESTON RD., SUITE 500

 

FRISCO

 

TX

 

75034-9055

 

COLLIN

00866 - DFW-GREENVILLE AVENUE, TX-CLOSED 02/02/08

 

5500 GREENVILLE AVENUE, STE 203

 

DALLAS

 

TX

 

75206

 

DALLAS

00872 - PHX-CHANDLER, AZ-CLOSED 02/02/08

 

2830 W. CHANDLER BLVD., SUITE 6

 

CHANDLER

 

AZ

 

85224-4913

 

MARICOPA

01012 - ATL-ALPHARETTA, GA - SUBLET TO DSW SHOES

 

7361 NORTH POINT PARKWAY

 

ALPHARETTA

 

GA

 

30202

 

FULTON

01535 - FLORENCE, AL - SUBLET TO JONES FURNITURE

 

390 COX CREEK PARKWAY

 

FLORENCE

 

AL

 

35630

 

LAUDERDALE

01571 - DECATUR, AL-CLOSED 2-10-07

 

809-B BELTLINE RD. SW

 

DECATUR

 

AL

 

35601-6337

 

MORGAN

02771 - ABERDEEN, WA-CLOSED 2-10-07

 

1103 E. WISHKAH ST.

 

ABERDEEN

 

WA

 

98520-4222

 

GRAYS HARBOR

03721 - POCATELLO, ID-CLOSED 4-22-06-ASSIGNED TO CRAFTS, INC 5-1-06-REVERTED &
SUBLET 05/01/09

 

4150 YELLOWSTONE AVENUE

 

POCATELLO

 

ID

 

83202-2422

 

BANNOCK

03764 - HELENA, MT-CLOSED 5-2-06

 

3341 N. MONTANA AVENUE

 

HELENA

 

MT

 

59602-7817

 

LEWIS & CLARK

08901 - SEA-TUKWILA, WA-CLOSED 05-24-08-RELO #8847

 

17686 SOUTHCENTER PARKWAY

 

TUKWILA

 

WA

 

98188

 

KING

09527 - EAU CLAIRE, WI-CLOSED 01-31-09-RELO #9166

 

4084 COMMONWEALTH DRIVE

 

EAU CLAIRE

 

WI

 

54701

 

EAU CLAIRE

09872 - DFW-GRAPEVINE, TX - SUBLET TO CHAIR KING

 

2705 GRAPEVINE MILLS CIRCLE

 

GRAPEVINE

 

TX

 

76051

 

TARRANT

 

 

 

 

 

 

 

 

 

 

 

E. EXECUTED LEASES BUT PREMISES NOT YET DELIVERED

 

 

 

 

 

 

 

 

 

 

 

N/A

 

245 Hartford Ave

 

Bellingham

 

MA

 

02019

 

Norfolk

N/A

 

1267 Broad St

 

Sumter

 

SC

 

29150

 

Sumter

N/A

 

1050 NE Coronado Dr

 

Blue Springs

 

MO

 

64014

 

Jackson

N/A

 

6400 N Hwy 224, Unit B

 

Park City

 

UT

 

84098

 

Summit

N/A

 

3131 N Clark St

 

Chicago

 

IL

 

60657

 

Cook

N/A

 

5507 S Williamson Blvd

 

Port Orange

 

FL

 

32128-7370

 

Volusia

N/A

 

3942 Promenade Pkwy

 

D’Iberville

 

MS

 

39540-5370

 

Harrison

N/A

 

30274 Haun Rd

 

Menifee

 

CA

 

92584-6822

 

Riverside

N/A

 

700 Gateway Center Blvd Ste 301a

 

Bronx

 

NY

 

10451

 

Bronx

N/A

 

1601 Westbank Expy

 

Harvey

 

LA

 

70058

 

Jefferson Parish

N/A

 

21839 Towne Center Dr

 

Watertown

 

NY

 

13601

 

Jefferson

 

 

 

 

 

 

 

 

 

 

 

F. STORAGE SPACES

 

 

 

 

 

 

 

 

 

 

 

N/A

 

2008 - Garage space below store: 219 N Glendale Ave

 

Glendale

 

CA

 

91206

 

Los Angeles

N/A

 

2747 - 3250 Gateway Blvd, Ste 528B

 

Prescott

 

AZ

 

8630

 

Yavapai

N/A

 

2747 - 3250 Gateway Blvd, Ste 528C

 

Prescott

 

AZ

 

8630

 

Yavapai

N/A

 

2863 - Units 105 & 105 A 2026 66th St. N

 

St. Petersburg

 

FL

 

33710

 

Pinellas

N/A

 

3008 - 4334 Pacific Coast Hwy

 

Torrance

 

CA

 

90505

 

Los Angeles

N/A

 

3024 - 1951 Foothill Blvd

 

La Verne

 

CA

 

91750

 

Los Angeles

N/A

 

3037 - 7600-A Edinger Ave

 

Huntington Beach

 

CA

 

92647

 

Orange

N/A

 

3101 - 1400 22nd Street

 

Des Moines

 

IA

 

50266

 

Polk

N/A

 

3135 - 10916 Olsen Dr

 

Rancho Cordova

 

CA

 

95670

 

Sacramento

N/A

 

3701 - 2100 N. Snelling Ave

 

Roseville

 

MN

 

55113

 

Ramsey

N/A

 

4740 - 34940 Emerald Coast Pkwy, Ste 114

 

Destin

 

FL

 

32541

 

Okaloosa

N/A

 

5010 - 5725 W Bll Rd

 

Glendale

 

AZ

 

85307

 

Maricopa

N/A

 

8512 - 804-808 Jackman Street

 

El Cajon

 

CA

 

92020

 

San Diego

N/A

 

8704 - 12060 Carmel Mt Rd

 

San Diego

 

CA

 

92128

 

San Diego

N/A

 

8705 - 100 Boston Turnpike

 

Shrewsbury

 

MA

 

1545

 

Worchester

N/A

 

9002 - 11111 San Jose Blvd.

 

Jacksonville

 

FL

 

32223

 

Duval

N/A

 

9445 - 2236 S 1300 Ste A

 

Salt Lake City

 

UT

 

84106

 

Salt Lake

N/A

 

9547 - 2075 N. University Drive

 

Coral Spring

 

CA

 

33071

 

Broward

N/A

 

9547 - 2075 N. University Drive

 

Coral Spring

 

FL

 

33071

 

Broward

 

--------------------------------------------------------------------------------


 

N/A

 

9550 - 1242 Broadway

 

Chula Vista

 

CA

 

91911

 

San Diego

N/A

 

9609 - 3648A SW Archer Rd

 

Gainesville

 

FL

 

32608

 

Alachua

N/A

 

9811 - 146B Town Centre Rd.

 

King of Prussia

 

PA

 

19406

 

Montgomery

 

 

 

 

 

 

 

 

 

 

 

5. MICHAELS OF CANADA, ULC

A. RETAIL LOCATIONS

 

 

 

 

 

 

 

 

 

 

 

03401 - TOR-OAKVILLE, ON

 

200 NORTH SERVICE ROAD

 

OAKVILLE

 

ON

 

L6M 2V1

 

HALTON

03402 - TOR-BURLINGTON, ON

 

1881 FAIRVIEW STREET

 

BURLINGTON

 

ON

 

L7S 2K4

 

HALTON

03404 - TOR-MISSISSAUGA-HARTLAND, ON

 

5935 MAVIS ROAD

 

MISSISSAUGA

 

ON

 

L5R 3T7

 

PEEL

03405 - WATERLOO, ON

 

50 WESTMOUNT ROAD NORTH

 

WATERLOO

 

ON

 

N2L 2R5

 

WATERLOO

03406 - TOR-MARKHAM/WEST, ON

 

3135 HIGHWAY 7

 

MARKHAM

 

ON

 

L3R 0T9

 

YORK

03407 - TOR-BRAMPTON, ON

 

547 STEELES AVE., EAST, BLDG. E, UNIT 3

 

BRAMPTON

 

ON

 

L6W 4P9

 

PEEL

03408 - TOR-MISSISSAUGA-DIXIE, ON

 

1250 SOUTH SERVICE ROAD

 

MISSISSAUGA

 

ON

 

L5E 1V4

 

PEEL

03501 - VICTORIA, BC

 

805 CLOVERDALE AVENUE, UNIT 100

 

VICTORIA

 

BC

 

VBX 2S9

 

SAANICH DISTRIC

03502 - TOR-BARRIE, ON

 

33 MAPLEVIEW DR. N.

 

BARRIE

 

ON

 

L4M 4S7

 

SIMCOE

03505 - OTTAWA-PINECREST, ON

 

2685 IRIS STREET

 

OTTAWA

 

ON

 

K2C 3S4

 

OTTAWA-CARLETON

03506 - TOR-ANCASTER, ON

 

14 MARTINDALE CRESCENT

 

ANCASTER

 

ON

 

L9K 1J9

 

HAMILTON-WENTWO

03621 - TOR-WHITBY, ON

 

1650 VICTORIA STREET EAST

 

WHITBY

 

ON

 

L1N 9L4

 

DURHAM

03622 - LONDON, ON

 

1737 RICHMOND ST.

 

LONDON

 

ON

 

N5X 3X2

 

MIDDLESEX

03623 - OTTAWA-BANK, ON

 

2210-F BANK STREET

 

OTTAWA

 

ON

 

K1V 1J5

 

OTTAWA-CARLETON

03902 - CAL-SIGNAL HILL, AB

 

5588 SIGNAL HILL CENTRE SOUTHWEST

 

CALGARY

 

AB

 

T3H 3P8

 

DIVISION 6

03903 - CAL-SHAWNESSY, AB

 

130, 350R SHAWNVILLE ROAD

 

CALGARY

 

AB

 

T2Y 3S4

 

DIVISION 6

03904 - EDMONTON-WEST, AB

 

9718 170TH STREET NORTHWEST

 

EDMONTON

 

AB

 

T5T 5L5

 

DIVISION 11

03905 - KINGSTON, ON

 

656 GARDINER’S ROAD, UNIT 17

 

KINGSTON

 

ON

 

K7M 3X9

 

KENT

03906 - VANCOUVER ISLAND-NANAIMO, BC

 

6677 MARY ELLEN DRIVE

 

NANAIMO

 

BC

 

V9V 1T7

 

NANAIMO

03907 - WINNIPEG-ST VITAL, MB

 

1949 BISHOP GRANDIN BLVD.

 

WINNIPEG

 

MB

 

R2M 5S1

 

DIVISION 11

03908 - EDMONTON-SOUTH, AB

 

1930 99TH STREET, NORTHWEST

 

EDMONTON

 

AB

 

T6N 1J2

 

DIVISION 11

03909 - CAMBRIDGE, ON

 

18 PINEBUSH ROAD, UNIT 1

 

CAMBRIDGE

 

ON

 

N1R 8K5

 

WATERLOO

03910 - RED DEER, AB

 

70A-5250 22ND STREET

 

RED DEER

 

AB

 

T4R 2T4

 

DIVISION 8

03912 - CAL-NORTHEAST, AB

 

3160 27TH STREET NORTHEAST

 

CALGARY

 

AB

 

T1Y 7L5

 

DIVISION 6

03913 - VAN-LANGLEY, BC

 

20150 LANGLEY BYPASS, UNIT 80

 

LANGLEY

 

BC

 

V3A 5E7

 

GREATER VC

03914 - VAN-RICHMOND, BC

 

9711 BRIDGEPORT ROAD

 

RICHMOND

 

BC

 

V6X 1S3

 

GREATER VC

03915 - VAN-PORT COQUITLAM, BC

 

2755 LOUGHEED HIGHWAY, SUITE 17

 

PORT COQUITLAM

 

BC

 

V3B 5Y9

 

GREATER VC

03916 - GRANDE PRAIRIE, AB

 

10502-109 A STREET, UNIT 102

 

GRANDE PRAIRIE

 

AB

 

T8V 1S3

 

DIVISION 19

03917 - VAN-NORTH VANCOUVER, BC

 

1360 MAIN STREET, CRU2

 

NORTH VANCOUVER

 

BC

 

V7J 1C6

 

GREATER VC

03918 - MEDICINE HAT, AB

 

3201 13TH AVENUE SE

 

MEDICINE HAT

 

AB

 

T1B 1E2

 

DIVISION 1

03919 - KAMLOOPS, BC

 

1055 HILLSIDE DRIVE, BLDG. 200

 

KAMLOOPS

 

BC

 

V2E 2S5

 

THOMPSON NICOLA

03920 - WINNEPEG-POLO PARK, MB

 

840 ST. JAMES ST.

 

WINNIPEG

 

MB

 

R3G 3J7

 

DIVISION 11

03921 - LETHBRIDGE, AB

 

501 FIRST AVENUE SOUTH, SUITE Y07

 

LETHBRIDGE

 

AB

 

T1J 4L9

 

DIVISION 2

03922 - VAN-ABBOTSFORD, BC

 

32700 S. FRASER WAY

 

ABBOTSFORD

 

BC

 

V2T 4M5

 

CENTRAL FRASIER VALLEY

03923 - REGINA, SK

 

2088 PRINCE OF WALES DR., UNIT 107

 

REGINA

 

SK

 

S4V 3A6

 

DIVISION 6

03924 - SASKATOON, SK

 

1723 PRESTON AVE. N. SUITE 101

 

SASKATOON

 

SK

 

S7N 4V2

 

DIVISION 11

03925 - EDMONTON-NORTH, AB

 

13640 137TH AVENUE NW

 

EDMONTON

 

AB

 

T5L 5G6

 

DIVISION 11

03926 - WINDSOR, ON

 

4339 WALKER ROAD

 

WINDSOR

 

ON

 

N8W 3T6

 

ESSEX

03927 - TOR-NEWMARKET, ON

 

18126 YONGE STREET, UNIT 2

 

NEWMARKET

 

ON

 

L3Y 4V8

 

YORK

03929 - KELOWNA, BC

 

1500 BANKS ROAD, UNIT 100

 

KELOWNA

 

BC

 

V1X 7Y1

 

N/A

03930 - EDMONTON-NORTHEAST, AB

 

13703 42ND STREET NE

 

EDMONTON

 

AB

 

T5Y 3E1

 

DIVISION 11

03931 - CAL-STONEY TRAIL, AB

 

11486 SARCEE TRAIL NW

 

CALGARY

 

AB

 

T3R 0A1

 

DIVISION 6

03932 - TOR-OSHAWA, ON

 

1461 HARMONY ROAD N.

 

OSHAWA

 

ON

 

L1G 3T9

 

DURHAM

03933 - TOR-WOODBRIDGE, ON

 

7850 WESTON ROAD

 

WOODBRIDGE

 

ON

 

L4L 9N8

 

YORK

03934 - VAN-WEST VANCOUVER, BC

 

1000 MAIN STREET, SUITE A-1

 

WEST VANCOUVER

 

BC

 

V7T 2Z5

 

GREATER VC

03935 - CAL-HARVEST HILLS, AB

 

130 COUNTRY VILLAGE ROAD N.E., SUITE 315

 

CALGARY

 

AB

 

T3K 6B8

 

DIVISION 6

03936 - SUDBURY, ON

 

1599 MARCUS DR., UNIT 2

 

SUDBURY

 

ON

 

P3B 4K5

 

SUDBURY REGION

03937 - CAL-DEER FOOT TRAIL, AB

 

8180 11TH STREET SE, BAY 400

 

CALGARY

 

AB

 

T2H 3B5

 

DIVISION 6

03938 - PETERBOROUGH, ON

 

898 MONAGHAN ROAD, UNIT #1

 

PETERBOROUGH

 

ON

 

K9J 5K4

 

PETERBOROUGH

03939 - MONCTON, NB

 

35 PLAZA BLVD., UNIT 5

 

MONCTON

 

NB

 

E1C 0E8

 

WESTMORELAND

03940 - EDMONTONN-SHERWOOD PARK, AB

 

390 BASELINE ROAD, UNIT 338

 

SHERWOOD PARK

 

AB

 

T8H 1X1

 

STRATHCONA

03941 - ST. JOHN’S, NL

 

36 STAVANGER DRIVE

 

ST. JOHN’S

 

NL

 

A1A 5T3

 

DIVISION 1

03942 - BELLEVILLE, ON

 

159 BELL BLVD.

 

BELLEVILLE

 

ON

 

K8P 5N8

 

HASTINGS

03943 - LONDON-WONDERLAND, ON

 

3080 WONDERLAND ROAD S.

 

LONDON

 

ON

 

N6L 1A6

 

MIDDLESEX

03944 - HALIFAX, NS

 

45 WASHMILL LAKE CT.

 

HALIFAX

 

NS

 

B3S 1B9

 

HALIFAX

03945 - CHARLOTTETOWN, PE

 

90 SANDSTONE ROAD

 

CHARLOTTETOWN

 

PE

 

C1E 1KA

 

QUEENS

03946 - SAINT JOHN, NB

 

80 McALLISTER DRIVE

 

SAINT JOHN

 

NB

 

E2J 1S5

 

SAINT JOHN

03947 - VAN-PITT MEADOWS, BC

 

19800 LOUGHEED HWY, UNIT 403

 

PITT MEADOWS

 

BC

 

V3Y 2W1

 

GREATER VC

03948 - OTTAWA-ORLEANS, ON

 

4220 INNES ROAD

 

ORLEANS

 

ON

 

K4A 5E6

 

OTTAWA-CARLETON

03951 - VANCOUVER ISLAND-LANGFORD, BC

 

2401-C MILLSTREAM ROAD, UNIT 121

 

VICTORIA

 

BC

 

V9B 3R5

 

CAPITAL

03953 - TOR-ST. CATHARINES, ON

 

275 4TH AVENUE, #100

 

ST. CATHARINES

 

ON

 

L2R 6P9

 

NIAGARA

03954 - THUNDER BAY, ON

 

349 MAIN STREET, BLDG. A-1

 

THUNDER BAY

 

ON

 

P7B 5L6

 

THUNDER BAY

03956 - BRANDON, MB

 

901 18TH STREET N.

 

BRANDON

 

MB

 

R7A 7S1

 

DIVISION 7

03955 - DARTMOUTH, NS

 

CIVIC #15 LEMLAIR ROW

 

DARTMOUTH

 

NS

 

B3B 0C6

 

HALIFAX

03952 - TOR-MISSISSAUGA/WINSTON CHURCHILL BLVD., ON

 

3105 ARGENTIA ROAD

 

MISSISSAUGA

 

ON

 

L5N 8E1

 

TORONTO

03950 - VAN-BURNABY, BC

 

5771 MARINE WAY, UNIT 300

 

BURNABY

 

BC

 

V5J 0A6

 

GREATER VANCOUVER

03961 - TOR-BRAMPTON AIRPORT, ON

 

9065 AIRPORT ROAD

 

BRAMPTON

 

ON

 

L6T 4VY

 

ONTARIO

03962 - PRINCE GEORGE, BC

 

5900 SOUTHRIDGE AVENUE, UNIT 100

 

PRINCE GEORGE

 

BC

 

V2N 7A1

 

BRITISH COLUMBIA

03949 - TOR-RICHMOND HILL, ON

 

2-20 JOHN BIRCHALL RD.

 

RICHMOND HILL

 

ON

 

L4S 0B2

 

YORK

03958 - SYDNEY, NS

 

800 GRAND LAKE RD.

 

SYDNEY

 

NS

 

B1P 6S9

 

CAPE BRETON

03967 - TIMMINS, ON

 

2161 RIVERSIDE DRIVE

 

TIMMINS

 

ON

 

P4R 0A1

 

COCHRANE/ONTARIO

03965 - NIAGARA FALLS, ON

 

7555 MONTROSE ROAD, UNIT R4

 

NIAGARA FALLS

 

ON

 

L2H 2E9

 

ONTARIO

03957 - FREDERICTON, NB

 

9 RIOCAN AVE. UNIT 2

 

FREDERICTON

 

NB

 

E3C 0B9

 

NEW BRUSWICK

03966 - HAMILTON, ON

 

1779 STONE CHURCH RD. E., UNIT 2

 

STONEY CREEK

 

ON

 

L8J 0B4

 

ONTARIO

 

 

 

 

 

 

 

 

 

 

 

B. EXECUTED LEASES BUT PREMISES NOT YET DELIVERED

 

 

 

 

 

 

 

 

 

 

 

N/A

 

5617 Hazeldean Rd

 

Kanata

 

ON

 

K2L 4G8

 

Ottawa-Carleton

N/A

 

665 W Broadway

 

Vancouver

 

BC

 

V5Z 1G7

 

Greater Vancouver

N/A

 

Hwy 26 & 20th Ave E

 

Owen Sound

 

ON

 

N4K 5Y3

 

Grey

 

--------------------------------------------------------------------------------


 

Schedule 3.09(b)

Environmental Matters

 

None.

 

8

--------------------------------------------------------------------------------


 

Schedule 3.09(d)

Environmental Investigation

 

None.

 

9

--------------------------------------------------------------------------------


 

Schedule 3.10

Taxes

 

None.

 

10

--------------------------------------------------------------------------------


 

Schedule 3.11

ERISA and Other Pension Matters

 

None.

 

11

--------------------------------------------------------------------------------


 

Schedule 3.12

Subsidiaries; Equity Interests

 

Subsidiary

 

Jurisdiction

 

Owner

 

# of
Shares
Owned

 

Total Shares
Outstanding

 

% of
Interest

Aaron Brothers, Inc.

 

Delaware

 

Michaels Stores, Inc.

 

100 Common

 

100

 

100%

Michaels Finance Company, Inc.

 

Delaware

 

Michaels Stores, Inc.

 

100 Common

 

100

 

100%

Michaels Stores Card Services, LLC

 

Virginia

 

Michaels Stores, Inc.

 

100 Units

 

100

 

100%

Michaels Stores Procurement Company, Inc.

 

Delaware

 

Michaels Stores, Inc.

 

100 Common

 

100

 

100%

Artistree, Inc.

 

Delaware

 

Michaels Stores Procurement Company, Inc.

 

100 Common

 

100

 

100%

Michaels of Canada, ULC

 

Nova Scotia

 

Michaels Stores, Inc.

 

1,000 Common

 

1,000

 

100%

Michaels of Canada, ULC

 

Nova Scotia

 

Michaels Stores, Inc.

 

4,000 Class A Preferred

 

4,000

 

100%

Aaron Brothers Card Services, LLC

 

Virginia

 

Aaron Brothers, Inc.

 

100 Units

 

100

 

100%

Artistree of Canada, ULC

 

Nova Scotia

 

Artistree, Inc.

 

350 Common

 

1,000

 

35%

Artistree of Canada, ULC

 

Nova Scotia

 

Artistree, Inc.

 

650 Common

 

1,000

 

65%

 

12

--------------------------------------------------------------------------------


 

Schedule 3.15

Intellectual Property

 

Trademarks

 

Company/Grantor

 

U.S. Trademarks

 

Filing
Date

 

Status

 

Registration
No.

 

Registration
Date

Michaels Stores Procurement Company, Inc.

 

Star Decorators Wholesale

 

2/16/06

 

Registered

 

3187232

 

12/19/06

Michaels Stores Procurement Company, Inc.

 

Artistree

 

2/13/06

 

Registered

 

3217423

 

3/13/07

Michaels Stores Procurement Company, Inc.

 

Experience Paper Crafting

 

11/14/05

 

Registered

 

3309120

 

10/9/07

Michaels Stores Procurement Company, Inc.

 

Where Ideas Come Together

 

11/3/05

 

Registered

 

3153859

 

10/10/06

Michaels Stores Procurement Company, Inc.

 

Recollections

 

1/14/03

 

Registered

 

3042415

 

1/10/06

Michaels Stores Procurement Company, Inc.

 

Artie

 

5/29/08

 

Published for Opposition (Serial No. 77486360)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Published for Opposition (Serial No. 77595961)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Ashland

 

7/08/08

 

Published for Opposition (Serial No. 77516475)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Ashland

 

7/07/08

 

Published for Opposition (Serial No. 77515968)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Ashland

 

7/07/08

 

Published for Opposition (Serial No. 77515953)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artie

 

5/29/08

 

Published for Opposition (Serial No. 77486365)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artie

 

5/29/08

 

Published for Opposition (Serial No. 77486359)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Loops & Threads

 

5/09/08

 

Published for Opposition (Serial No. 77470473)

 

 

 

 

Michaels Stores Procurement

 

Loops & Threads

 

5/09/08

 

Published for

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

Company/Grantor

 

U.S. Trademarks

 

Filing
Date

 

Status

 

Registration
No.

 

Registration
Date

Company, Inc.

 

 

 

 

 

Opposition (Serial No. 77470457)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

StudioDecor

 

5/09/08

 

Published for Opposition (Serial No. 77470453)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

StudioDecor

 

5/9/08

 

Published for Opposition (Serial No. 77470451)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Creatology

 

4/1/08

 

Published for Opposition (Serial No. 77436878)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Where Creativity Happens

 

4/18/08

 

Registered

 

3745166

 

2/02/10

Michaels Stores Procurement Company, Inc.

 

Creatology

 

4/1/08

 

Published for Opposition (Serial No. 77436862)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Michaels

 

7/17/08

 

Registered

 

3723273

 

12/8/09

Michaels Stores Procurement Company, Inc.

 

Michaels

 

7/17/08

 

Registered

 

3723272

 

12/8/09

Michaels Stores Procurement Company, Inc.

 

Michaels

 

7/17/08

 

Registered

 

3723271

 

12/8/09

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Published for Opposition (Serial No. 77595947)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Published for Opposition (Serial No. 77595936)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Creatology

 

4/1/08

 

Published for Opposition (Serial No. 77436876)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Recollections Capturing Special Memories

 

4/1/08

 

Published for Opposition (Serial No. 77436873)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Recollections Capturing Special Memories

 

4/1/08

 

Published for Opposition (Serial No. 77436870)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Recollections Capturing Special Memories

 

4/1/08

 

Published for Opposition (Serial No. 77436865)

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Company/Grantor

 

U.S. Trademarks

 

Filing
Date

 

Status

 

Registration
No.

 

Registration
Date

Michaels Stores Procurement Company, Inc.

 

Craft Smart

 

7/2/07

 

Registered

 

3702094

 

10/27/09

Michaels Stores Procurement Company, Inc.

 

Ashland

 

7/7/08

 

Published for Opposition (Serial No. 77515964)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Ashland

 

7/7/08

 

Published for Opposition (Serial No. 77515960)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Ashland

 

7/7/08

 

Published for Opposition (Serial No. 77515957)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Craft Smart

 

7/2/07

 

Published for Opposition (Serial no. 77220744)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artist’s Loft

 

7/16/08

 

Published for Opposition (Serial No. 77523667)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Published for Opposition (Serial No. 77595957)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Published for Opposition (Serial No. 77595953)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Published for Opposition (Serial No. 77595951)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Published for Opposition (Serial No. 77595943)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Published for Opposition (Serial No. 77595933)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Published for Opposition (Serial No. 77595926)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Published for Opposition (Serial No. 77595921)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Creatology

 

4/1/08

 

Published for Opposition

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

Company/Grantor

 

U.S. Trademarks

 

Filing
Date

 

Status

 

Registration
No.

 

Registration
Date

 

 

 

 

 

 

(Serial No. 77436858)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

The Knack Faculty

 

1/22/08

 

Published for Opposition (Serial No. 77376958)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

The Knack Faculty

 

1/22/08

 

Published for Opposition (Serial No. 77376955)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

The Knack

 

1/22/08

 

Published for Opposition (Serial No. 77376954)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

The Knack

 

1/22/08

 

Published for Opposition (Serial No. 77376952)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

The Knack Faculty

 

1/21/08

 

Published for Opposition (Serial No. 77376606)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

The Knack

 

1/21/08

 

Published for Opposition (Serial No. 77376602)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/20/08

 

Pending (Serial No. 77595929)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Celebrate It

 

1/3/08

 

Published for Opposition (Serial No. 77363580)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Celebrate It

 

1/3/08

 

Published for Opposition (Serial No. 77363578)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Celebrate It

 

1/3/08

 

Published for Opposition (Serial No. 77363575)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artist’s Loft

 

7/16/08

 

Published for Opposition (Serial No. 77523662)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Bead Landing

 

8/22/08

 

Published for Opposition (Serial No. 77553407)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Endless Savings

 

1/16/09

 

Published for Opposition (Serial No. 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

Company/Grantor

 

U.S. Trademarks

 

Filing
Date

 

Status

 

Registration
No.

 

Registration
Date

 

 

 

 

 

 

77651158)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Endless Creativity

 

1/16/09

 

Published for Opposition (Serial No. 77651114)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Endless Creativity. Endless Savings.

 

1/16/09

 

Published for Opposition (Serial No. 77651075)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Craft Smart

 

7/2/07

 

Registered

 

3623628

 

5/19/09

Michaels Stores Procurement Company, Inc.

 

Endless Savings

 

1/16/09

 

Published for Opposition (Serial No. 77651163)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Endless Savings

 

1/16/09

 

Published for Opposition (Serial No. 77651160)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Endless Creativity

 

1/16/09

 

Published for Opposition (Serial No. 77651127)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Endless Creativity

 

1/16/09

 

Published for Opposition (Serial No. 77651115)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Endless Creativity. Endless Savings.

 

1/16/09

 

Published for Opposition (Serial No. 77651082)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Endless Creativity. Endless Savings.

 

1/16/09

 

Published for Opposition (Serial No. 77651079)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Celebrate It

 

1/13/09

 

Published for Opposition (Serial No. 77648667)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artist’s Loft

 

1/13/09

 

Published for Opposition (Serial No. 77648628)

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Imaginate

 

1/30/07

 

Registered

 

3544161

 

12/9/08

Michaels Stores Procurement Company, Inc.

 

Vendor Connect

 

11/28/01

 

Registered

 

2631443

 

10/8/02

Michaels Stores Procurement Company, Inc.

 

Bright Tidings

 

4/12/01

 

Registered

 

2684520

 

2/4/03

Michaels Stores Procurement Company, Inc.

 

Craft Smart

 

3/21/06

 

Registered

 

3267059

 

7/24/07

 

17

--------------------------------------------------------------------------------


 

Company/Grantor

 

U.S. Trademarks

 

Filing
Date

 

Status

 

Registration
No.

 

Registration
Date

Michaels Stores Procurement Company, Inc.

 

Michaels Arts, Crafts & More

 

3/22/05

 

Registered

 

3330025

 

11/6/07

Michaels Stores Procurement Company, Inc.

 

Turkey Bucks

 

1/13/05

 

Registered

 

3163237

 

10/24/06

Michaels Stores Procurement Company, Inc.

 

Star Decorators’ Wholesale

 

2/17/04

 

Registered

 

3042282

 

1/10/06

Michaels Stores Procurement Company, Inc.

 

Kid Crafted Mom Approved

 

6/9/03

 

Registered

 

3109693

 

6/27/06

Michaels Stores Procurement Company, Inc.

 

For Weddings As Original As You

 

5/23/03

 

Registered

 

2884979

 

9/14/04

Michaels Stores Procurement Company, Inc.

 

Village Crafts by Michaels

 

3/8/02

 

Registered

 

2765378

 

9/16/03

Michaels Stores Procurement Company, Inc.

 

Sparkling Creations

 

4/12/01

 

Registered

 

2967453

 

7/12/05

Michaels Stores Procurement Company, Inc.

 

Star Decorators’ Wholesale Warehouse

 

10/31/00

 

Registered

 

2527196

 

1/08/02

Michaels Stores Procurement Company, Inc.

 

Michaels.com

 

2/28/00

 

Registered

 

2486259

 

9/04/01

Michaels Stores Procurement Company, Inc.

 

Crafts & More

 

2/28/00

 

Registered

 

2716080

 

5/13/03

Michaels Stores Procurement Company, Inc.

 

Michaels The Arts and Crafts Store

 

4/29/98

 

Registered

 

2232360

 

3/16/99

Michaels Stores Procurement Company, Inc.

 

Recollections

 

3/11/97

 

Registered

 

2179582

 

8/4/98

Michaels Stores Procurement Company, Inc.

 

Kids Club

 

5/17/95

 

Registered

 

2029624

 

1/14/97

Michaels Stores Procurement Company, Inc.

 

Michaels

 

8/5/91

 

Registered

 

1699119

 

7/7/92

Michaels Stores Procurement Company, Inc.

 

Michaels

 

8/5/91

 

Registered

 

1802039

 

11/2/93

Michaels Stores Procurement Company, Inc.

 

Michaels

 

8/5/91

 

Registered

 

1697669

 

6/30/92

Michaels Stores Procurement Company, Inc.

 

Michaels

 

8/5/91

 

Registered

 

1759792

 

3/23/93

Michaels Stores Procurement Company, Inc.

 

Moskatel’s

 

10/2/89

 

Registered

 

1614413

 

9/18/90

Michaels Stores Procurement Company, Inc.

 

Michaels

 

7/26/83

 

Registered

 

1311589

 

12/25/84

Michaels Stores Procurement Company, Inc.

 

Michaels

 

12/13/79

 

Registered

 

1222952

 

1/4/83

Aaron Brothers, Inc.

 

Timeframe

 

1/12/09

 

Registered

 

3654620

 

7/14/09

Aaron Brothers, Inc.

 

Aaron Brothers Best

 

4/18/05

 

Registered

 

3218469

 

3/13/07

Aaron Brothers, Inc.

 

Life is Art. Frame It.

 

1/3/05

 

Registered

 

3330002

 

11/6/07

 

18

--------------------------------------------------------------------------------


 

Company/Grantor

 

U.S. Trademarks

 

Filing
Date

 

Status

 

Registration
No.

 

Registration
Date

Aaron Brothers, Inc.

 

We Frame the Things You Love.

 

10/27/04

 

Registered

 

3048037

 

1/24/06

Aaron Brothers, Inc.

 

We Frame the Things You Love.

 

10/27/04

 

Registered

 

3026118

 

12/13/05

Aaron Brothers, Inc.

 

Life is Art. Frame It.

 

11/26/03

 

Registered

 

3280291

 

8/14/07

Aaron Brothers, Inc.

 

Life is Art. Frame It.

 

11/26/03

 

Registered

 

3280290

 

8/14/07

Aaron Brothers, Inc.

 

1¢ Frame Sale

 

2/20/00

 

Registered

 

2440744

 

4/3/01

Aaron Brothers, Inc.

 

One Cent Frame Sale

 

2/29/00

 

Registered

 

2436920

 

3/20/01

Aaron Brothers, Inc.

 

Aaron Brothers Art & Framing

 

2/20/00

 

Registered

 

2435151

 

3/13/01

Aaron Brothers, Inc.

 

Aaron Brothers Art & Framing

 

2/29/00

 

Registered

 

2435150

 

3/13/01

Aaron Brothers, Inc.

 

You Make the Memories. We Make Them Last.

 

2/29/00

 

Registered

 

2435149

 

3/13/01

Aaron Brothers, Inc.

 

What A Difference A Mat Makes

 

2/29/00

 

Registered

 

2435148

 

3/13/01

Aaron Brothers, Inc.

 

Aaron Brothers

 

2/8/88

 

Registered

 

1539734

 

5/16/89

 

Canadian Trademarks

 

Company/Grantor

 

Canadian Trademarks

 

Filing
Date

 

Status

 

Registration
No.

 

Registration
Date

Michaels Stores Procurement Company, Inc.

 

Craft Smart

 

6/03/08

 

Searched

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artist’s Loft

 

7/18/08

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artminds

 

10/29/08

 

Searched

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Ashland

 

7/18/08

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Creatology

 

6/3/08

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Loops & Threads

 

6/3/08

 

Allowed

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

Company/Grantor

 

Canadian Trademarks

 

Filing
Date

 

Status

 

Registration
No.

 

Registration
Date

Michaels Stores Procurement Company, Inc.

 

Endless Creativity. Endless Savings.

 

1/22/09

 

Searched

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

StudioDecor

 

6/3/08

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Create!

 

1/29/01

 

Registered

 

TMA584612

 

7/7/03

Michaels Stores Procurement Company, Inc.

 

Michaels The Arts and Crafts Store

 

4/13/99

 

Registered

 

TMA539862

 

1/17/01

Michaels Stores Procurement Company, Inc.

 

Michaels

 

7/13/98

 

Registered

 

TMA515320

 

8/25/99

Michaels Stores Procurement Company, Inc.

 

Bead Landing

 

8/28/08

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Michaels Home Collection

 

3/26/07

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Sparkling Creations

 

5/30/01

 

Registered

 

TMA676001

 

11/1/06

Michaels Stores Procurement Company, Inc.

 

Michaels.com

 

2/4/00

 

Registered

 

TMA574815

 

1/30/03

Michaels Stores Procurement Company, Inc.

 

Michaels of Canada, Inc.

 

6/3/93

 

Registered

 

TMA448805

 

10/13/95

Michaels Stores Procurement Company, Inc.

 

Michaels

 

6/8/01

 

Registered

 

TMA578207

 

3/26/03

Michaels Stores Procurement Company, Inc.

 

Endless Savings

 

1/22/09

 

Searched

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Where Creativity Happens

 

6/3/08

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Recollections Capturing Special Memories

 

6/3/08

 

Searched

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

The Knack

 

6/3/08

 

Advertised

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Celebrate It

 

6/3/08

 

Allowed

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

Company/Grantor

 

Canadian Trademarks

 

Filing
Date

 

Status

 

Registration
No.

 

Registration
Date

Michaels Stores Procurement Company, Inc.

 

Artist’s Loft

 

1/22/09

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Celebrate It

 

1/22/09

 

Advertised

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

The Knack Faculty

 

6/12/08

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Michaels The Arts and Crafts Store

 

4/13/99

 

Registered

 

TMA539861

 

1/17/01

Michaels Stores Procurement Company, Inc.

 

Endless Creativity

 

1/22/09

 

Searched

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Imaginate

 

6/3/08

 

Registered

 

TMA744799

 

8/6/09

Michaels Stores Procurement Company, Inc.

 

Where Originals Originate

 

5/30/01

 

Registered

 

TMA587825

 

8/21/03

Michaels Stores Procurement Company, Inc.

 

Kids Club

 

5/30/01

 

Registered

 

TMA587749

 

8/21/03

Michaels Stores Procurement Company, Inc.

 

Bright Tidings

 

5/30/01

 

Registered

 

TMA613549

 

6/23/04

Michaels Stores Procurement Company, Inc.

 

Kids Club

 

5/30/01

 

Registered

 

TMA588587

 

8/29/03

Michaels Stores Procurement Company, Inc.

 

Michaels

 

7/25/08

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Artie

 

7/25/08

 

Searched

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Michaels Arts, Crafts & More

 

9/22/05

 

Allowed

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

Carolina Art & Frame

 

2/4/00

 

Registered

 

TMA574751

 

1/30/03

 

21

--------------------------------------------------------------------------------


 

Copyrights

 

Company/Grantor

 

Title

 

Registration
No.

 

Registration
Date

Aaron Brothers, Inc.

 

Framing Techniques & Decorating Ideas

 

TX0006054956

 

09/28/04

Aaron Brothers, Inc.

 

Road’s End and 7 Other Titles

 

V1839P031-045

 

04/23/81

 

Patents

 

None.

 

22

--------------------------------------------------------------------------------


 

Schedule 4.01(b)

Local Counsel Opinions

 

Troutman Sanders LLP

 

Virginia

Gowling Lafleur Henderson LLP

 

Ontario, Alberta and British Columbia

McInnes Cooper LLP

 

Nova Scotia, New Brunswick, Prince Edward Island and Newfoundland and Labrador

Thompson Dorfman Sweatman LLP

 

Manitoba

McDougall Gauley LLP

 

Saskatchewan

 

23

--------------------------------------------------------------------------------


 

Schedule 5.02(f)

Reporting Requirements

 

See attached.

 

24

--------------------------------------------------------------------------------


 


SCHEDULE 5.02(F)


REQUIRED REPORTING CHECKLIST

Michaels Stores, Inc.

 

 

 

DATE

 

( X )

 

 

 

 

 

 

 

Monthly (Due on tenth business day after month end)

 

 

 

 

 

·     Borrowing Base Certificate (BBC) with the following backup:

 

 

 

 

 

 

 

 

 

 

 

Borrowing Base backup to be received w/ BBC:

 

 

 

 

 

·     Consolidating Trial Balance

 

 

 

 

 

·     Michaels Store G/L Inventory Reconciliation Report — in WAC

 

 

 

 

 

·     Michaels Warehouse G/L Inventory Reconciliation Report — in WAC

 

 

 

 

 

·     Shrink reserve from General Ledger

 

 

 

 

 

·     In transits: Inter-co, Trailers, and from Vendors

 

 

 

 

 

·     Aaron Brothers Facilities Management Summary Report (Div 1-7)

 

 

 

 

 

·     Aaron Brothers Custom Framing Inventory from General Ledger

 

 

 

 

 

·     Aaron Brothers Division 52 Store Inventory (summary of physical counts)

 

 

 

 

 

·     Aaron Brothers shrink reserve from General Ledger

 

 

 

 

 

·     Star-LA RIM Workpaper

 

 

 

 

 

·     Artistree Stock Ledger — Finished Goods and Commodity

 

 

 

 

 

·     Credit Card A/R from General Ledger

 

 

 

 

 

·     Gift Certificates/Gift Cards/Merchandise Credits from General Ledger

 

 

 

 

 

·     Rent Payments in Arrears

 

 

 

 

 

 

 

 

 

 

 

Monthly (within 35 days after month end/45 days after quarter end):

 

 

 

 

 

·     Monthly Financial Statements (Consolidated I/S, Cash Flow & B/S)

 

 

 

 

 

·     Officer’s Compliance Certificate

 

 

 

 

 

·     Monthly Store Activity Report (Openings & Closings for the month)

 

 

 

 

 

·     Monthly/Quarterly Comparable Store Sales Report

 

 

 

 

 

·     Form 10-Q for each quarter end (to the extent filed)

 

 

 

 

 

 

 

 

 

 

 

Annually (within 90 days after year end):

 

 

 

 

 

·     Audited Annual Financial Statements (Form 10-K)

 

 

 

 

 

·     Officer’s Compliance Certificate

 

 

 

 

 

 

 

 

 

 

 

Annually (within 90 days after year end):

 

 

 

 

 

·     Upcoming Fiscal Year Budget and Projections (I/S, B/S, CF)

 

 

 

 

 

 

Mailed to:

Katie Hendricks

 

Bank of America, N.A.

 

100 Federal Street, 9th Floor

 

Boston, MA 02110

 

Tel: (617) 434-7443

 

Fax: (617) 434-4312

 

--------------------------------------------------------------------------------


 

Schedule 5.02

Lead Borrower’s Website

 

www.michaels.com

 

25

--------------------------------------------------------------------------------


 

Schedule 5.07

Insurance

 

See attached.

 

26

--------------------------------------------------------------------------------


 

Michaels Stores, Inc.

2009/2010 General Liability Insurance Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

Current

 

 

Program

 

AM Best Rating

 

Carrier

 

Policy No.

 

Policy Period

 

Deductible/Retention

 

Limits

 

Coverage

General Liability

 

A XV

 

Arch Insurance co.

 

41GPP4944601

 

06/01/2009 - 06/01/2010

 

500,000

 

$

10,000,000

 

General Aggregrate

 

 

 

 

 

 

 

 

 

 

 

 

$

1,000,000

 

Each Occurrence

 

 

 

 

 

 

 

 

 

 

 

 

$

1,000,000

 

Damage to Renied Premises

 

 

 

 

 

 

 

 

 

 

 

 

$

1,000,000

 

Personal & Adv Injury

 

 

 

 

 

 

 

 

 

 

 

 

$

2,000,000

 

Products - Comp/OP Agg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess/Umbrella Liability

 

A+ XV

 

XL Insurance Amarica, Inc.

 

US00009002L109A

 

06/01/2009-06/01/2010

 

10,000

 

$

25,000.000

 

Aggregrate

 

 

 

 

 

 

 

 

 

 

 

 

$

25,000.000

 

Each Occurrence

Other Excess Liability Umbrella Form

 

A++ XV

 

Federal Insurance Company

 

79818092

 

06/01/2009 - 06/01/2010

 

 

 

$25M x $25M

 

 

 

 

A XV

 

Fireman’s Fund Insurance Co.

 

SHX91364612

 

06/01/2009 - 06/01/2010

 

 

 

$50M x $50M

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Automobile Liability

 

A XV

 

Arch Insurance Co.

 

41CAB4944701(AOS)

 

06/01/2009 - 06/01/2010

 

$1,000 COMP/$1,000 COL

 

$

1,000.000

 

Each accident - Combined Single Limit

 

 

A XV

 

Arch Insurance Co.

 

41CAB4944801(MA)

 

06/01/2009 - 06/01/2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers’ Compensation and Employers’ Liability

 

A XV

 

Arch Insurance Co.

 

41WC14944901(AOS)

 

06/01/2009 - 06/01/2010

 

 

 

WC Statutory Limits

 

 

 

 

 

 

 

 

41WC14945001(WI)

 

06/01/2009 - 06/01/2010

 

 

 

$

1,000.000

 

E.L. Each Accident

 

 

 

 

 

 

 

 

 

 

 

 

$

1,000.000

 

E.L. Disease - Ea Employee

 

 

 

 

 

 

 

 

 

 

 

 

$

1,000.000

 

E.L. Disease - Policy Limit

 

--------------------------------------------------------------------------------


 

Michaels Stores, Inc. Property Program Binders

6/1/09 to 6/1/10

 

Tab #

 

Layer

 

Company

 

Policy Number

 

%

 

Limit

 

P/O

 

XS

 

 

 

Primary $10M (Incl CA EQ & Flood)

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

Allied World Assurance Co Ltd. (AWAC)

 

P004898/005

 

30.00

%

3.000

 

10.000

 

Primary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primary $25M (Incl CA EQ & Flood)

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

ACE

 

GPA D3 7743938

 

10.00

%

2.500

 

25.000

 

Primary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primary $50M (Incl CA EQ & Flood)

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

Lexington Insurance Company

 

4271986

 

50.00

%

25.000

 

50.000

 

Primary

 

4

 

 

 

Continental Insurance Company

 

RMP2057253240

 

10.00

%

5.000

 

50.000

 

Primary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$15 XS $10 (Incl CA EQ & Flood)

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

Great Lakes Reinsurance (UK) PLC (Munich Re)

 

B0753PP0901702000

 

12.05

%

1.875

 

15.000

 

10.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25 XS $25 (Incl CA EQ & Flood)

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

Lloyds - Chaucer (CSL 1084)

 

B0753PP0901691000

 

4.00

%

1.000

 

25.000

 

25.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$75 XS $25 (Incl CA EQ & Flood)

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

Lloyds - AMLIN (AML 2001)

 

B0753PP0901707000

 

6.75

%

5.063

 

75.000

 

25.000

 

 

 

 

 

Lloyds - BRIT (BRT 2987)

 

B0753PP0901707000

 

3.33

%

2.498

 

75.000

 

25.000

 

 

 

 

 

Lloyds - Beaszley (AFB2623/AFB623)

 

B0753PP0901707000

 

6.00

%

4.500

 

75.000

 

25.000

 

 

 

 

 

Lloyds - Markel (MKL 3000)

 

B0753PP0901707000

 

2.50

%

1.875

 

75.000

 

25.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$165 XS $10 (Incl CA EQ to $175 & Flood)

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

SR International Business Ins. Co. (Swiss Re)

 

B0753PP0901701000

 

17.50

%

28.875

 

165.000

 

10.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$50M X $50M (Incl CA EQ & Flood)

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

Lloyds - Heritage (ROC 1200)

 

B0753PP0901697000

 

10.42

%

5.210

 

50.000

 

50.000

 

 

 

 

 

Lloyds - Chaucer (CSL 1084)

 

B0753PP0901697000

 

6.00

%

3.000

 

50.000

 

50.000

 

 

 

 

 

Lloyds - Catlin (SJC 2003)

 

B0753PP0901697000

 

7.50

%

3.750

 

50.000

 

50.000

 

 

 

 

 

Lloyds - Talbot (TAL 1183)

 

B0753PP0901697000

 

5.00

%

2.500

 

50.000

 

50.000

 

 

 

 

 

Lloyds - (SAL 1206)

 

B0753PP0901697000

 

5.00

%

2.500

 

50.000

 

50.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

Lloyds (KLN 510)

 

GEP2378

 

10.00

%

5.000

 

50.000

 

50.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$125 XS $50 (Incl CA EQ to $175M and Flood)

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

Lancashire Insurance Company (UK) Ltd.

 

B0753PP090169900

 

20.00

%

25.000

 

125.000

 

50.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$75 X $100 (AOP Incl Flood and Quake except excl Flood Zone A)

 

 

 

 

 

 

 

 

 

 

 

12

 

 

 

Lloyds - ACE (AGM 2488)

 

B0753PP0901698000

 

12.48

%

9.359

 

75.000

 

100.000

 

 

 

 

 

Lloyds - Amlin (AML 2001)

 

B0753PP0901698000

 

8.32

%

6.239

 

75.000

 

100.000

 

 

 

 

 

Lloyds - Canoplus (CNP 4444)

 

B0753PP0901698000

 

4.16

%

3.120

 

75.000

 

100.000

 

 

 

 

 

Lloyds - Hardy (HDU 3820)

 

B0753PP0901698000

 

5.54

%

4.155

 

75.000

 

100.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

 

 

SR International SE (Swiss Re)

 

B0753PP0901700000

 

12.00

%

9.000

 

75.000

 

100.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

 

 

Great Lakes Reinsurance (UK) PLC (Munich Re)

 

B0753PP0901715000

 

20.00

%

15.000

 

75.000

 

100.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boiler & Machinery

 

 

 

 

 

 

 

 

 

 

 

15

 

 

 

St Paul Travelers

 

US: BM2188X5443-TIL-09

 

100.00

%

100.000

 

100.000

 

Deds.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEDUCTIBLES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Per Occurrence

 

$250,000 Except:

 

 

 

 

 

 

 

 

 

 

 

 

 

Transit

 

$100,000 Per Occurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

Earthquake

 

$250,000 Per Occurrence Except:

 

5% of TIV’s at time of loss at each location involved in the loss or damage,
subject to a minimum of $250,000 any one occurrence, as respect locations in the
State of California

 

 

 

 

 

 

 

 

 

 

 

Flood

 

$250,000 Per Occurrence Except:

 

5% of TIV’s at time of loss at each Location involved in the loss or damage,
subject to a minimum deductible of $1,000,000 any one occurrence, as respects
locations wholly or partially within Special Flood Hazard Areas, areas of
100-year flooding, as defined by the Federal Emergency Management Agency (FEMA)

 

 

 

 

 

 

 

 

 

 

 

Wind & Hail

 

$250,000 Per Occurrence Except:

 

5% TIV’s at the time of loss at each location involved in loss or damage arising
out of a Named Storm in Tier One Counties (a storm that has been declared by the
National Weather Service to be a Hurricane, Typhoon, Tropical Cyclone, Tropical
Storm or Tropical Depression) regardless of the number of Coverage, Locations,
or Perils involved (including but not limited to, all flood, wind, wind gusts,
storm surges, tomados, cyclones, hail or rain) and subject to a minimum
deductible of $250,000 any one occurrence

 

 

 

 

 

 

 

 

 

 

 

WAITING PERIOD:

 

 

 

24 hour waiting period with respect to Civil or Military Authority,
Ingress/Egress and Service/Off Premises Power Interruption

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Schedule 5.14

Unrestricted Subsidiaries

 

None.

 

27

--------------------------------------------------------------------------------


 

Schedule 6.01

Permitted Encumbrances

 

Debtor

 

Jurisdiction

 

Filing

 

Secured Party

 

Description

 

 

 

 

 

 

 

 

 

Michaels Stores, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Crown Lift Trucks

 

Certain equipment (operating lease)

 

 

 

 

 

 

 

 

 

Michaels Stores, Inc.

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Certain equipment (operating lease)

 

 

 

 

 

 

 

 

 

Michaels Stores, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

(various)

 

Certain equipment (operating lease)

 

 

 

 

 

 

 

 

 

Michaels Stores, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Crown Credit Company

 

(various)

 

Certain equipment (operating lease)

 

28

--------------------------------------------------------------------------------


 

Schedule 6.02

Permitted Investments

 

None.

 

29

--------------------------------------------------------------------------------


 

Schedule 6.03

Existing Indebtedness

 

None.

 

30

--------------------------------------------------------------------------------


 

Schedule 6.05

Permitted Dispositions

 

None.

 

31

--------------------------------------------------------------------------------


 

Schedule 6.08

Affiliate Transactions

 

1.             Stockholders Agreement dated as of October 31, 2006 among
Michaels Stores, Inc., a Delaware corporation and the stockholders from time to
time party thereto, as amended and in effect from time to time.

 

2.             Registration Rights Agreement dated as of October 31, 2006 among
Michaels Stores, Inc. and certain stockholders of Michaels Stores, Inc.

 

32

--------------------------------------------------------------------------------


 

Schedule 6.09

Burdensome Agreements

 

1.             Indenture, dated as of October 31, 2006, among Michaels
Stores, Inc., a Delaware corporation (the “Company”), certain of the Company’s
subsidiaries, as guarantors, and Wells Fargo Bank, National Association, as
trustee, and the 10% senior notes due 2014 issued pursuant thereto.

 

2.             Indenture, dated as of October 31, 2006, among the Company,
certain of the Company’s subsidiaries, as guarantors, and Wells Fargo Bank,
National Association, as trustee, and the 113/8% senior subordinated notes due
2016 issued pursuant thereto.

 

3.             Indenture, dated as of October 31, 2006, among the Company,
certain of the Company’s subsidiaries, as guarantors, and Wells Fargo Bank,
National Association, as trustee, and the 13% subordinated discount notes due
2016 issued pursuant thereto.

 

4.             Credit Agreement, dated as of October 31, 2006, among the
Company, as borrower, Deutsche Bank AG New York Branch, as administrative agent,
the other lenders party thereto, JPMorgan Chase Bank, N.A., as syndication
agent, and Bank of America, N.A. and Credit Suisse, as co-documentation agents
(the “Credit Agreement”), as amended by that certain First Amendment to Credit
Agreement, dated as of January 19, 2007,  as amended by the Second Amendment to
Credit Agreement, dated as of May 10, 2007 , as amended by the Third Amendment
to Credit Agreement, dated as of August 11, 2009 and as amended by that certain
Fourth Amendment to Credit Agreement, dated as of November 5, 2009.

 

33

--------------------------------------------------------------------------------